EXHIBIT 10.1

 

Execution Version

--------------------------------------------------------------------------------

 

$150,000,000

 

CREDIT AGREEMENT

 

Dated as of June 30, 2004

 

Among

 

VARCO INTERNATIONAL, INC.

 

as the Borrower,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent,

 

BANK ONE, NA AND COMERICA BANK,

 

as Co-Syndication Agents,

 

CREDIT SUISSE FIRST BOSTON

 

as Documentation Agent,

 

and

 

THE BANKS NAMED HEREIN

 

as the Banks

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I

  

DEFINITIONS AND ACCOUNTING TERMS

   1

Section 1.1

  

Certain Defined Terms

   1

Section 1.2

  

Computation of Time Periods

   16

Section 1.3

  

Accounting Terms; Changes in GAAP

   16

Section 1.4

  

Types of Advances

   16

Section 1.5

  

Miscellaneous

   16

ARTICLE II

  

THE ADVANCES AND THE LETTERS OF CREDIT

   17

Section 2.1

  

The Advances

   17

Section 2.2

  

Method of Borrowing

   18

Section 2.3

  

Fees

   21

Section 2.4

  

Reduction of the Revolving Commitments

   22

Section 2.5

  

Repayment of Advances

   22

Section 2.6

  

Interest

   22

Section 2.7

  

Prepayments

   23

Section 2.8

  

Breakage Costs

   24

Section 2.9

  

Increased Costs

   24

Section 2.10

  

Payments and Computations

   26

Section 2.11

  

Taxes

   27

Section 2.12

  

Illegality

   29

Section 2.13

  

Letters of Credit

   29

Section 2.14

  

Sharing of Payments, Etc

   32

Section 2.15

  

Increase of Commitment

   33

Section 2.16

  

Bank Replacement

   34

ARTICLE III

  

CONDITIONS OF LENDING

   35

Section 3.1

  

Conditions Precedent to Effectiveness of this Agreement

   35

Section 3.2

  

Conditions Precedent for each Borrowing or Letter of Credit

   36

ARTICLE IV

  

REPRESENTATIONS AND WARRANTIES

   37

Section 4.1

  

Corporate Existence; Subsidiaries

   37

Section 4.2

  

Authorization and Validity

   37

Section 4.3

  

Corporate Power

   38

Section 4.4

  

Authorization and Approvals

   38

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

Section 4.5

  

Enforceable Obligations

   38

Section 4.6

  

Financial Statements

   38

Section 4.7

  

True and Complete Disclosure

   39

Section 4.8

  

Litigation

   39

Section 4.9

  

Use of Proceeds

   39

Section 4.10

  

Investment Company Act

   39

Section 4.11

  

Public Utility Holding Company Act

   39

Section 4.12

  

Taxes

   40

Section 4.13

  

Pension Plans

   40

Section 4.14

  

Condition of Property; Casualties

   40

Section 4.15

  

Insurance

   40

Section 4.16

  

No Burdensome Restrictions; No Defaults

   41

Section 4.17

  

Environmental Condition

   41

Section 4.18

  

Permits, Licenses, etc

   41

Section 4.19

  

Compliance with Laws

   42

Section 4.20

  

Existing Indebtedness

   42

ARTICLE V

  

AFFIRMATIVE COVENANTS

   42

Section 5.1

  

Compliance with Laws, Etc

   42

Section 5.2

  

Insurance

   42

Section 5.3

  

Preservation of Existence, Etc

   42

Section 5.4

  

Payment of Taxes, Etc

   43

Section 5.5

  

Visitation Rights

   43

Section 5.6

  

Reporting Requirements

   43

Section 5.7

  

Maintenance of Property

   45

Section 5.8

  

Conduct of Business

   45

Section 5.9

  

Use of Proceeds

   46

Section 5.10

  

New Subsidiaries

   46

Section 5.11

  

Pari Passu

   46

ARTICLE VI

  

NEGATIVE COVENANTS

   46

Section 6.1

  

Liens, Etc

   46

Section 6.2

  

Indebtedness

   48

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

Section 6.3

  

Amendment of Organizational Documents; Senior Notes

   48

Section 6.4

  

Limitation on Certain Restrictions

   49

Section 6.5

  

Merger, Consolidation or Acquisition; Asset Sales

   49

Section 6.6

  

Restricted Payments

   50

Section 6.7

  

Investments, Loans, Advances

   51

Section 6.8

  

Affiliate Transactions

   52

Section 6.9

  

Other Businesses

   52

Section 6.10

  

Capital Expenditures

   52

Section 6.11

  

Sale and Leaseback Transactions and other Off-Balance Sheet Liabilities

   52

Section 6.12

  

Contingent Obligations

   52

Section 6.13

  

Maximum Leverage Ratio

   52

Section 6.14

  

Minimum Interest Charge Coverage Ratio

   53

ARTICLE VII

  

REMEDIES

   53

Section 7.1

  

Events of Default

   53

Section 7.2

  

Optional Acceleration of Maturity

   55

Section 7.3

  

Cash Collateral Account

   55

Section 7.4

  

Non-exclusivity of Remedies

   56

Section 7.5

  

Right of Set-off

   56

ARTICLE VIII

  

AGENCY AND ISSUING BANK PROVISIONS

   56

Section 8.1

  

Authorization and Action

   56

Section 8.2

  

Administrative Agent’s Reliance, Etc

   57

Section 8.3

  

The Administrative Agent and Its Affiliates

   57

Section 8.4

  

Bank Credit Decision

   57

Section 8.5

  

Indemnification

   58

Section 8.6

  

Successor Administrative Agent and Issuing Bank

   58

Section 8.7

  

Release of Guaranties

   59

Section 8.8

  

Co-Syndication Agents; Documentation Agent

   59

ARTICLE IX

  

MISCELLANEOUS

   59

Section 9.1

  

Amendments, Etc

   59

Section 9.2

  

Notices, Intralinks, Etc

   60

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

Section 9.3

  

No Waiver; Remedies

   61

Section 9.4

  

Costs and Expenses

   61

Section 9.5

  

Binding Effect

   61

Section 9.6

  

Bank Assignments and Participations

   61

Section 9.7

  

Indemnification

   65

Section 9.8

  

Execution in Counterparts

   66

Section 9.9

  

Survival of Representations, etc

   66

Section 9.10

  

Severability

   66

Section 9.11

  

Usury Not Intended

   66

Section 9.12

  

Governing Law

   67

Section 9.13

  

Waiver of Jury Trial

   67

Section 9.14

  

Headings Descriptive

   67

Section 9.15

  

Entire Agreement

   67

 

EXHIBITS:

 

Exhibit A

   -   

Form of Assignment and Acceptance

Exhibit B

   -   

Form of Compliance Certificate

Exhibit C

   -   

Form of Subsidiary Guaranty and Contribution Agreement

Exhibit D

   -   

Form of Notice of Borrowing

Exhibit E

   -   

Form of Notice of Conversion or Continuation

Exhibit F

   -   

Form of Revolving Note

Exhibit G

   -   

Form of Swingline Note

 

SCHEDULES:

 

Schedule 1.1(a)

   -   

Revolving Commitments

Schedule 1.1(b)

   -   

Guarantors

Schedule 1.1(c)

   -   

Existing Letters of Credit

Schedule 4.1

   -   

Subsidiaries

Schedule 4.20

   -   

Outstanding Indebtedness

Schedule 6.1

   -   

Liens

Schedule 6.11

   -   

Sale and Leaseback Transactions and other Off-Balance Sheet Liabilities

Schedule 9.2

   -   

Notice Information for Banks

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

This Credit Agreement dated as of June 30, 2004 is among Varco International,
Inc., a Delaware corporation, as the Borrower, Wells Fargo Bank, National
Association, as Administrative Agent, Bank One, NA and Comerica Bank, as
Co-Syndication Agents, Credit Suisse First Boston, acting through its Cayman
Islands Branch as Documentation Agent, and the Banks.

 

The parties hereto do hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.1 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (unless otherwise indicated, such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (a) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger, consolidation or otherwise
or (b) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of related transactions) at least a majority (in number
of votes) of the securities of a corporation which have ordinary voting power
for the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage of voting
power) of the outstanding ownership interests of a partnership or limited
liability company.

 

“Adjusted Prime Rate” means, for any day, the fluctuating rate per annum of
interest equal to the greater of (a) the Prime Rate in effect on such day and
(b) the sum of the Federal Funds Rate in effect on such day plus ½% per annum.

 

“Administrative Agent” means Wells Fargo Bank, National Association in its
capacity as administrative agent for the Banks pursuant to Article VIII and any
successor administrative agent pursuant to Section 8.6.

 

“Advance” means either a Revolving Advance or a Swingline Advance, any such
Revolving Advance being either a Prime Rate Advance or a Eurodollar Rate
Advance.

 

“Affiliate” means, as to any Person, (a) any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person or
(b) any other Person owning beneficially or controlling thirty percent (30%) or
more of the equity interests in such Person. The term “control” (including the
terms “controlled by” or “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities or other equity interests, by contract or otherwise.

 



--------------------------------------------------------------------------------

“Agent’s Fee Letter” means the letter agreement dated as of June 1, 2004 between
the Borrower and the Administrative Agent, as the same may be modified or
amended from time to time.

 

“Agreement” means this Credit Agreement dated as of June 30, 2004 among the
Borrower, the Administrative Agent, and the Banks, as it may be amended
hereafter in accordance with its terms.

 

“Applicable Lending Office” means, with respect to each Bank, such Bank’s
Domestic Lending Office in the case of a Prime Rate Advance and such Bank’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

 

“Applicable Margin” means, at any time with respect to any Revolving Advance,
facility fees or letter of credit fees hereunder (except as otherwise provided
below), the following percentages based upon the ratings by Moody’s and S&P,
respectively, applicable on such date to the Index Debt:

 

Category


--------------------------------------------------------------------------------

  

Index Debt Rating

--------------------------------------------------------------------------------

   Eurodollar
Rate
Advances


--------------------------------------------------------------------------------

    Prime Rate
Advances


--------------------------------------------------------------------------------

    Facility
Fees


--------------------------------------------------------------------------------

       S&P    Moody’s                    5    A-or higher    A3 or higher   
0.275 %   0.000 %   0.100 % 4    BBB+    Baa1    0.375 %   0.000 %   0.125 % 3
   BBB    Baa2    0.600 %   0.000 %   0.150 % 2    BBB-    Baa3    0.800 %  
0.000 %   0.200 % 1    Lower than BBB-    Lower than Baa3    1.000 %   0.000 %  
0.250 %

 

For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the penultimate sentence of this definition), then such rating
agency shall be deemed to have established a rating in Category 1; (b) if the
ratings established or deemed to have been established by Moody’s and S&P for
the Index Debt shall fall within different Categories, the Applicable Margin
shall be based on the higher of the two ratings unless one of the two ratings is
two or more Categories lower than the other, in which case the Applicable Margin
shall be determined by reference to the Category next above that of the lower of
the two ratings; and (c) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall be changed (other than
as a result of a change in the rating system of Moody’s or S&P), such change
shall be effective as of the date on which it is first announced or published by
the applicable rating agency or, in the absence of such announcement or
publication, on the effective date of such rating. Each change in the Applicable
Margin shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change. If the rating system of Moody’s or S&P shall change, or if
either such rating agency shall cease to be in the business of rating corporate
debt obligations, the Borrower and the Banks shall negotiate in good faith to
amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Margin shall be determined by reference to
the rating most recently in effect prior to such change or cessation.

 

-2-



--------------------------------------------------------------------------------

From the Closing Date until the first such ratings change, if any, the
Applicable Margin shall be determined by reference to Category 4.

 

“Arranger” means Wells Fargo, and its successors, in its capacity as arranger.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Bank and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of the attached Exhibit A.

 

“Banks” means each of the lenders party to this Agreement, including without
limitation each Eligible Assignee that shall become a party to this Agreement
pursuant to Section 9.6.

 

“Borrower” means Varco International, Inc., a Delaware corporation, and any
permitted successor thereof.

 

“Borrowing” means a Revolving Borrowing or the making of a Swingline Advance by
Wells Fargo.

 

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City or Houston, Texas and, if the applicable
Business Day relates to any Eurodollar Rate Advances, on which dealings are
carried on by banks in the London interbank market.

 

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP.

 

“Capital Lease” means, for any Person, any lease of any Property (whether real,
personal or mixed) by that Person as lessee which, in accordance with GAAP, is
or should be accounted for as a capital lease on the balance sheet of that
Person.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capital Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

 

“Cash Collateral Account” means a special cash collateral account containing
cash deposited pursuant to Sections 2.13(f), 7.2(b) or 7.3(b) to be maintained
at the Administrative Agent’s office in accordance with Section 7.3.

 

“Change in Control” means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934), directly or indirectly, of securities of the Borrower (or other
securities convertible into such securities) representing 50% or more of the
combined voting power of all outstanding securities of the Borrower entitled to
vote in the election of directors, other than securities having such power only
by reason of the happening of a contingency.

 

-3-



--------------------------------------------------------------------------------

“Closing Date” means June 30, 2004.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute.

 

“Compliance Certificate” means a certificate of the Borrower in substantially
the form of the attached Exhibit B.

 

“Consolidated” refers to the consolidation of the accounts of the Borrower and
its Subsidiaries in accordance with GAAP, including, when used in reference to
the Borrower, principles of consolidation consistent with those applied in the
preparation of the Financial Statements.

 

“Consolidated EBITDA” means, with reference to any period of time, the EBITDA of
the Borrower and its Subsidiaries calculated on a Consolidated basis for such
period, determined in accordance with GAAP.

 

“Consolidated Indebtedness” means at any time (a) that portion of Indebtedness
which is reflected as debt for borrowed money on the consolidated balance sheet
of the Borrower and its Subsidiaries in accordance with GAAP and (b) Contingent
Obligations of the Borrower and its Subsidiaries on a consolidated basis with
respect to debt for borrowed money.

 

“Consolidated Interest Expense” means, with reference to any period, the
Interest Expense of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period.

 

“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of the Borrower and its Subsidiaries calculated on a consolidated basis as of
such time, determined in accordance with GAAP.

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, the obligations of any such Person
as general partner of a partnership with respect to the liabilities of the
partnership, or obligations of such Person in respect of letters of credit,
surety bonds, acceptance facilities, or drafts or similar instruments issued or
accepted by banks and other financial institutions for the account of such
Person; provided, however, that with respect to the Borrower and it
Subsidiaries, any agreement, undertaking or arrangement by which the Borrower or
any Subsidiary assumes, guarantees, endorses, contingently agrees to purchase or
provide funds for the payment of, or otherwise becomes or is contingently liable
upon, any Indebtedness of the Borrower or any of its Subsidiaries which is
otherwise permitted under the terms of this Agreement shall not constitute a
“Contingent Obligation” hereunder.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades (whether or not incorporated) under common control which, together
with the Borrower, are treated as a single employer under Section 414 of the
Code.

 

-4-



--------------------------------------------------------------------------------

“Convert”, “Conversion”, and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.2(b).

 

“Co-Syndication Agents” means Bank One, NA and Comerica Bank in their capacity
as Co-Syndication Agents.

 

“Credit Documents” means this Agreement, the Notes, the Guaranty, the Letter of
Credit Documents, the Agent’s Fee Letter, and each other agreement, instrument
or document executed by the Borrower or any of its Subsidiaries at any time in
connection with this Agreement.

 

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.

 

“Dollars” and “$” means lawful money of the United States of America.

 

“Documentation Agent” means Credit Suisse First Boston, acting through its
Cayman Islands branch in its capacity as the Documentation Agent .

 

“Domestic Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Domestic Lending Office” opposite its name on Schedule
9.2 or such other office of such Bank as such Bank may from time to time specify
to the Borrower and the Administrative Agent.

 

“EBITDA” means, for any Person, the net income (or loss) of such Person
determined in accordance with GAAP plus, to the extent deducted from revenues in
determining the net income (or loss) of such Person, (i) Interest Expense, (ii)
expense for income taxes paid or accrued, (iii) depreciation, (iv) amortization
and (v) extraordinary, unusual or non-recurring losses incurred other than in
the ordinary course of business, minus, to the extent included in net income,
extraordinary, unusual or non-recurring gains realized other than in the
ordinary course of business. Notwithstanding the foregoing, “EBITDA” shall be
determined excluding recognized but unrealized gains and/or losses attributable
to commodity, foreign currency or interest rate derivative instruments
determined under the provisions of Financial Accounting Standards Board
Statements (“FASB”) 133, as the same may be further amended, modified or
clarified by the FASB.

 

“Effective Date” means the date all of the conditions precedent set forth in
Section 3.1 have been satisfied.

 

“Eligible Assignee” means (a) a commercial bank organized under the laws of the
United States, or any State thereof, and having primary capital of not less than
$500,000,000 and approved by the Administrative Agent, the Issuing Bank, and
(provided no Default has occurred and is continuing) the Borrower, which
approvals will not be unreasonably withheld, (b) a commercial bank organized
under the laws of any other country which is a member of the Organization for
Economic Cooperation and Development and having primary capital (or its
equivalent) of not less than $500,000,000 and approved by the Administrative
Agent, the Issuing Bank, and (provided no Default has occurred and is
continuing) the Borrower, which approvals will not be unreasonably withheld, (c)
a Bank and (d) an Affiliate of the respective assigning

 

-5-



--------------------------------------------------------------------------------

Bank, without approval of any Person but otherwise meeting the eligibility
requirements of (a) or (b) above.

 

“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation, including claims or proceedings under any Environmental Law
(“Claims”) or any permit issued under any Environmental Law, including, without
limitation, (a) any and all Claims by Governmental Authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and (b) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Substances or arising from alleged
injury or threat of injury to health or safety in relation to the environment.

 

“Environmental Laws” means any and all Legal Requirements arising from, relating
to, or in connection with the environment, health or safety, relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of Hazardous Substances into
surface water, ground water or land, or (d) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Substances or wastes or the clean-up or other remediation thereof.

 

“Environmental Permit” means any permit, license, order, approval or other
authorization under Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board (or any successor), as in effect from time to time.

 

“Eurodollar Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Eurodollar Lending Office” opposite its name on Schedule
9.2 (or, if no such office is specified, its Domestic Lending Office) or such
other office of such Bank as such Bank may from time to time specify to the
Borrower and the Administrative Agent.

 

“Eurodollar Rate” means, with respect to a Eurodollar Rate Advance for the
relevant Interest Period, the interest rate per annum equal to (a) the
applicable London interbank offered rate for deposits in Dollars appearing on
the Telerate British Bankers Association Interest Settlement Rate page
designated as Page 3750 (“Page 3750”) as of 11:00 a.m. (London, England time)
two Business Days prior to the first day of such Interest Period, and having a
maturity equal to such Interest Period (provided that, if Page 3750 is not
available for any reason, the Eurodollar Rate for the relevant Interest Period
shall instead be the London interbank offered rate for deposits in Dollars
appearing on Reuters Screen FRBD as of 11:00 a.m. (London, England time) two
Business Days prior to the first day of such Interest Period, and having a
maturity equal to such Interest Period), divided by (b) one minus the applicable
statutory reserve requirements of the Administrative Agent, expressed as a
decimal (including without duplication or limitation, basic, supplemental,
marginal and emergency reserves), from time to time in effect

 

-6-



--------------------------------------------------------------------------------

under Regulation D or similar regulations of the Federal Reserve Board. It is
agreed that for purposes of this definition, Eurodollar Rate Advances made
hereunder shall be deemed to constitute Eurocurrency Liabilities as defined in
Regulation D and to be subject to the reserve requirements of Regulation D.

 

“Eurodollar Rate Advance” means an Advance which bears interest as provided in
Section 2.6(b).

 

“Events of Default” has the meaning set forth in Section 7.1.

 

“Existing Credit Agreement” means the Credit Agreement dated as of January 30,
2002 among the Borrower, the lenders party thereto and Wells Fargo Bank,
National Association (as successor in interest to Wells Fargo Bank Texas,
National Association), as Administrative Agent, as amended.

 

“Expiration Date” means, with respect to any Letter of Credit, the date on which
such Letter of Credit will expire or terminate in accordance with its terms.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for any such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

 

“Financial Contract” of a Person means (a) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (b) any Hedging Transaction.

 

“Financial Statements” means the financial statements described in Section 4.6.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.3.

 

“Governmental Authority” means any foreign governmental authority, the United
States of America, any state of the United States of America and any subdivision
of any of the foregoing, and any agency, department, commission, board,
authority or instrumentality, bureau or court having jurisdiction over any Bank,
the Borrower, or the Borrower’s Subsidiaries or any of their respective
Properties.

 

“Granting Bank” means any Bank which grants to any one SPC the option to provide
to the Borrower all or any part of any Advance that such Granting Bank would
otherwise be obligated to make to the Borrower pursuant to this Agreement.

 

-7-



--------------------------------------------------------------------------------

“Guarantor” means, until such time, if any, the Guaranty is released in
accordance with Section 8.7, each entity that is obligated under the Guaranty as
a guarantor, including each of the Material Subsidiaries identified on Schedule
1.1(b) and any other Material Subsidiary required to become a Guarantor pursuant
to Section 5.10, and “Guarantors” means such Persons collectively.

 

“Guaranty” means the Subsidiary Guaranty and Contribution Agreement dated of
even date herewith in substantially the form of the attached Exhibit C executed
by the Guarantors, as it may be amended hereafter in accordance with this
Agreement.

 

“Hazardous Substance” shall have the meaning assigned to that term in the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended by the Superfund Amendments and Reauthorization Acts of 1986, and shall
also include substances regulated under any other Environmental Law, including
without limitation pollutants, contaminants, petroleum, petroleum products,
radionuclides, radioactive materials, and medical and infectious waste.

 

“Hazardous Waste” means the substances regulated as such pursuant to any
Environmental Law.

 

“Hedging Transactions” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Borrower which is
a rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.

 

“Hedging Obligations” of a Person means, without duplication, any and all
obligations of such Person, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Hedging Transactions, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any Hedging Transactions.

 

“Indebtedness” of a Person means, without duplication, such Person’s (a)
obligations for borrowed money, (b) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade and any other amounts that are being contested and for which adequate
reserves have been established), (c) obligations of others which such Person has
directly or indirectly, whether or not assumed, secured by Liens or payable out
of the proceeds or production from Property now or hereafter owned or acquired
by such Person, guaranteed or otherwise provided credit support therefore but
only to the extent of such Property’s fair market value, (d) obligations which
are evidenced by notes, acceptances, or other instruments, (e) reimbursement
obligations of such Person in respect of letters of credit, surety bonds,
acceptance facilities, or drafts or similar instruments issued or accepted by
banks and other financial institutions for the account of such Person; (f)
obligations of such Person to purchase securities

 

-8-



--------------------------------------------------------------------------------

or other Property arising out of or in connection with the sale of the same or
substantially similar securities or Property, (g) Capitalized Lease Obligations,
(h) Net Mark-to-Market Exposure under Hedging Transactions and other Financial
Contracts, (i) Hedging Obligations, and (j) any other obligation for borrowed
money or other financial accommodation which in accordance with GAAP would be
shown as a liability on the consolidated balance sheet of such Person.

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

 

“Interest Charge Coverage Ratio” means, as of the end of any fiscal quarter, the
ratio of (a) Consolidated EBITDA for the four-fiscal quarter period then ended
to (b) Consolidated Interest Expense for the four-fiscal quarter period then
ended.

 

“Interest Expense” means for any period, interest expense, whether expensed or
capitalized, paid, accrued or scheduled to be paid or accrued during such
period, determined in accordance with GAAP, without duplication.

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Advance or the date of
the Conversion of any Prime Rate Advance into such an Advance and ending on the
last day of the period selected by the Borrower pursuant to the provisions below
and Section 2.2 and, thereafter, each subsequent period commencing on the last
day of the immediately preceding Interest Period and ending on the last day of
the period selected by the Borrower pursuant to the provisions below and Section
2.2. The duration of each such Interest Period shall be one, two, three or six
months, in each case as the Borrower may, upon notice received by the
Administrative Agent not later than 12:00 p.m. (Houston, Texas time) on the
third Business Day prior to the first day of such Interest Period (except as
otherwise provided in Section 2.2(a)), select; provided, however, that:

 

(a) Interest Periods commencing on the same date for Advances comprising part of
the same Borrowing shall be of the same duration;

 

(b) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;

 

(c) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month; and

 

(d) no Interest Period shall end after the Maturity Date.

 

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension

 

-9-



--------------------------------------------------------------------------------

of credit (other than accounts receivable arising in the ordinary course of
business on terms customary in the trade) or contribution of capital by such
Person; stocks, bonds, mutual funds, partnership interests, notes, debentures or
other securities owned by such Person; any deposit accounts and certificates of
deposit owned by such Person.

 

“Issuing Bank” means Wells Fargo or any Bank acting as a successor issuing bank
pursuant to Section 8.6.

 

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, injunction, rule, regulation or other restriction (or official
interpretation of any of the foregoing) of, and the terms of any license,
permit, concession, grant or franchise issued by, any Governmental Authority.

 

“Letter of Credit” means, individually, any letter of credit issued by the
Issuing Bank which is subject to this Agreement, including, without limitation,
the letters of credit described on Schedule 1.1(c), and “Letters of Credit”
means all such letters of credit collectively.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit, such
Letter of Credit and any agreements, documents, and instruments entered into in
connection with or relating to such Letter of Credit.

 

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn maximum face amount of each Letter of Credit at such time and (b) the
aggregate unpaid amount of all Reimbursement Obligations at such time.

 

“Letter of Credit Obligations” means any obligations of the Borrower under this
Agreement in connection with the Letters of Credit.

 

“Leverage Ratio” means, as of any date of calculation, the ratio of the
Borrower’s Total Funded Consolidated Indebtedness outstanding on such date to
its Total Consolidated Capitalization outstanding on such date.

 

“Lien” means any lien (statutory or otherwise), mortgage, pledge, hypothecation,
assignment, deposit arrangement, charge, deed of trust, security interest,
encumbrance or other type of preferential arrangement, priority or other
security agreement of any kind or nature whatsoever to secure or provide for the
payment of any obligation of any Person, whether arising by contract, operation
of law or otherwise (including, without limitation, the interest of a vendor or
lessor under any conditional sale agreement, Capital Lease or other title
retention agreement).

 

“Liquid Investments” means:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States or any agency or
instrumentality thereof having maturity not more than twelve months from the
date of acquisition;

 

(b) (i) negotiable or nonnegotiable certificates of deposit, time deposits, or
other similar banking arrangements maturing within one year from the date of
acquisition thereof (“bank debt securities”), issued by (A) any Bank or (B) any
other bank, financial institution or

 

-10-



--------------------------------------------------------------------------------

trust company whose short-term senior unsecured debt rating is at least A-2 from
S&P or P-2 from Moody’s, and (ii) commercial paper issued by (A) any Bank or (B)
any other Person if at the time of purchase such commercial paper is rated not
less than A-2 by S&P or P-2 by Moody’s, with maturities of not more than twelve
months from the date of acquisition;

 

(c) repurchase agreements relating to investments described in clauses (a) and
(b) above with a market value at least equal to the consideration paid in
connection therewith, with any Person whose short-term senior unsecured debt
rating is at least A-2 from S&P or P-2 from Moody’s;

 

(d) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing at least twelve months from the date of
acquisition thereof or providing for the resetting of the interest rate
applicable thereto not less often than annually and, at the time of acquisition,
having one of the two highest ratings obtainable from either S&P or Moody’s; and

 

(e) money market funds which have at least $1,000,000,000 in assets and which
invest primarily in securities of the types described in clauses (a), (b), (c)
and (d) above and which do not constitute “margin stock” within the meaning of
Regulation U of the Federal Reserve Board; and

 

(f) such other instruments (within the meaning of Article 9 of the Texas
Business and Commerce Code) as the Borrower may request and the Majority Banks
may approve in writing, which approval will not be unreasonably withheld.

 

“Majority Banks” means, at any time, two or more Banks holding more than 50% of
the then aggregate unpaid principal amount of the Notes held by the Banks and
the participation interest in the Letter of Credit Exposure of the Banks at such
time, or, if no such principal amount and Letter of Credit Exposure is then
outstanding, two or more Banks having more than 50% of the aggregate amount of
the Revolving Commitments at such time.

 

“Mandatory Revolving Borrowing” means a Revolving Borrowing comprised of Prime
Rate Advances made to repay a Swingline Advance which has not been repaid to
Wells Fargo on or before the date when due.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
Property, condition (financial or otherwise), or results of operations of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
to perform its obligations under the Credit Documents to which it is a party, or
(c) the validity or enforceability of any of the Credit Documents or the rights
or remedies of the Administrative Agent or the Banks thereunder.

 

“Material Subsidiary” means any Subsidiary of the Borrower whose revenues
determined in accordance with GAAP, EBITDA or book value of total assets as
established in accordance with GAAP is equal to or greater than 5% of any of (a)
the Borrower’s Consolidated revenues determined in accordance with GAAP, (b)
Consolidated EBITDA or (c) Consolidated book value of total assets as
established in accordance with GAAP.

 

“Maturity Date” means July 1, 2009.

 

-11-



--------------------------------------------------------------------------------

“Maximum Rate” means the maximum nonusurious interest rate permitted to a
particular Bank under applicable Legal Requirements.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto which
is a nationally recognized statistical rating organization.

 

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

 

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all Unrealized Losses over all Unrealized
Profits of such Person arising from Hedging Transactions. Notwithstanding the
foregoing, “Net Mark-to-Market Exposure” shall be determined excluding
recognized but unrealized gains and/or losses attributable to commodity, foreign
currency or interest rate derivative instruments determined under the provisions
of FASB 133, as the same may be further amended, modified or clarified by the
FASB.

 

“Note” means a Revolving Note or the Swingline Note.

 

“Notice of Borrowing” means a notice of borrowing in the form of the attached
Exhibit D signed by a Responsible Officer of the Borrower.

 

“Notice of Conversion or Continuation” means a notice of conversion or
continuation in the form of the attached Exhibit E signed by a Responsible
Officer of the Borrower.

 

“Obligations” means all Advances, Reimbursement Obligations, Hedging Obligations
owing to any Bank or any Affiliate of a Bank, and any other fees, expenses,
reimbursements, indemnities or other obligations payable by the Borrower to the
Administrative Agent, the Banks or any other indemnified party under the Credit
Documents.

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any liability under any Sale and Leaseback Transaction which is
not a Capital Lease, (c) any liability under any so-called “synthetic lease”
transaction entered into by such Person, or (d) any obligation arising with
respect to any other transaction which is the functional equivalent of or takes
the place of borrowing but which does not constitute a liability on the balance
sheets of such Person (other than any such obligations which would otherwise
constitute or arise under an Investment, Contingent Obligation, Indebtedness or
an Operating Lease).

 

“Operating Lease” of a Person means any lease of Property (other than a Capital
Lease) by such Person as lessee which has an original term (including any
required renewals and any renewals effective at the option of the lessor) of one
year or more.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Permitted Business” has the meaning set forth in Section 6.9.

 

-12-



--------------------------------------------------------------------------------

“Permitted Liens” means the Liens permitted to exist pursuant to Section 6.1.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, limited
liability company, joint venture or other entity, or a government or any
political subdivision or agency thereof or any trustee, receiver, custodian or
similar official.

 

“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Borrower or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code.

 

“Prime Rate” means at any time the rate of interest most recently announced by
Wells Fargo at its principal office in San Francisco, California as its prime
rate, whether or not the Borrower has notice thereof, with the understanding
that the Prime Rate is one of Wells Fargo’s base rates and serves as the basis
upon which effective rates of interest are calculated for those loans making
reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Wells Fargo may
designate. Each change in the Prime Rate shall be effective on the day the
change is announced within Wells Fargo.

 

“Prime Rate Advance” means an Advance which bears interest as provided in
Section 2.6(a).

 

“Property” of any Person means any and all property (whether real, personal, or
mixed, tangible or intangible) or other assets owned, leased or operated by such
Person.

 

“Pro Rata Share” means, at any time with respect to any Bank, either (a) the
ratio (expressed as a percentage) of such Bank’s Revolving Commitment at such
time to the aggregate Revolving Commitments of the Banks at such time or (b) if
the Revolving Commitments have been terminated, the ratio (expressed as a
percentage) of such Bank’s aggregate outstanding Advances and participation
interest in the Letter of Credit Exposure at such time to the aggregate
outstanding Advances and Letter of Credit Exposure of all the Banks at such
time.

 

“Register” has the meaning set forth in paragraph (c) of Section 9.6.

 

“Reimbursement Obligations” means all of the obligations of the Borrower set
forth in Section 2.13(c).

 

“Release” shall have the meaning set forth under any Environmental Law.

 

“Reportable Event” means any of the events set forth in Section 4043(b) of ERISA
and the regulations issued under such section, with respect to a Plan.

 

“Response” shall have the meaning set forth under any Environmental Law.

 

“Responsible Officer” means the Chief Executive Officer, the President, the
Chief Financial Officer, any Vice President, any Treasurer, any Assistant
Treasurer, any Secretary, any Assistant Secretary or Manager of any Person.

 

-13-



--------------------------------------------------------------------------------

“Restricted Payment” means (a) any direct or indirect payment, prepayment,
redemption, defeasance, retirement, purchase of, or other acquisition of or
deposit of funds or Property for the payment, prepayment, redemption,
defeasance, retirement, or purchase of Senior Notes, and (b) the making by any
Person of any dividends or other distributions (in cash, property, or otherwise)
on, or payment for the purchase, redemption or other acquisition or retirement
of, any shares of any capital stock or other ownership interests of such Person,
other than dividends payable in such Person’s stock or ownership interests.

 

“Revolving Advance” means any advance by a Bank to the Borrower pursuant to
Section 2.1(a).

 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Advances of the same Type made by each Bank pursuant to Section 2.1(a) or
Converted by each Bank to Revolving Advances of a different Type pursuant to
Section 2.2(b).

 

“Revolving Commitment” means, with respect to any Bank, the amount set opposite
such Bank’s name on Schedule 1.1(a) as its Revolving Commitment, or if such Bank
has entered into any Assignment and Acceptance, the amount set forth for such
Bank as its Revolving Commitment in the Register maintained by the
Administrative Agent pursuant to Section 9.6(c), as such amount may be reduced
pursuant to Section 2.4.

 

“Revolving Note” means a promissory note of the Borrower payable to the order of
any Bank, in substantially the form of the attached Exhibit F, evidencing
Indebtedness of the Borrower to such Bank resulting from Revolving Advances
owing to such Bank.

 

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

 

“S&P” means Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc., or any successor thereof which is a nationally recognized
statistical rating organization.

 

“Senior Notes” means (a) the 7-½% Senior Notes due 2008 in the aggregate
principal amount of $100,000,000, (b) the 7-¼% Senior Notes due 2011 in the
aggregate principal amount of $200,000,000, (c) the 5-½% Senior Notes due 2012
in the aggregate principal amount of $150,000,000, and (d) other similar senior
debt securities issued after the Closing Date, including without limitation, any
such senior debt securities issued to refinance any of the debt described in the
preceding clauses (a), (b), and (c).

 

“Senior Note Documents” means any indenture, note or other agreement evidencing
or governing the Senior Notes, as such indenture, note or other agreement may be
amended, supplemented or otherwise modified as permitted hereby.

 

“SPC” means a special purpose funding vehicle identified in writing from time to
time by the Granting Bank to the Administrative Agent and the Borrower the
purpose of which is described in Section 9.6 of this Agreement, provided that
each Granting Bank may have only one SPC.

 

-14-



--------------------------------------------------------------------------------

“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, or other business entity (excluding Unrestricted
Subsidiaries) of which more than 50% of the outstanding shares of capital stock
(or other equivalent interests) having by the terms thereof ordinary voting
power under ordinary circumstances to elect a majority of the board of directors
or Persons performing similar functions (or, if there are no such directors or
Persons, having general voting power) of such entity (irrespective of whether at
the time capital stock (or other equivalent interests) of any other class or
classes of such entity shall or might have voting power upon the occurrence of
any contingency) is at the time directly or indirectly owned or controlled by
such Person, by such Person and one or more Subsidiaries of such Person or by
one or more Subsidiaries of such Person.

 

“Swingline Advance” has the meaning set forth in Section 2.1(b).

 

“Swingline Note” means a promissory note of the Borrower payable to the order of
Wells Fargo in substantially the form of the attached Exhibit G, evidencing the
Indebtedness of the Borrower to Wells Fargo from Swingline Advances owing to
Wells Fargo.

 

“Termination Event” means (a) the occurrence of a Reportable Event with respect
to a Plan, as described in Section 4043 of ERISA and the regulations issued
thereunder (other than a Reportable Event not subject to the provision for
30-day notice to the PBGC under such regulations), (b) the withdrawal of the
Borrower or any of its Affiliates from a Plan during a plan year in which it was
a “substantial employer” as defined in Section 4001(a)(2) of ERISA, (c) the
giving of a notice of intent to terminate a Plan under Section 4041(c) of ERISA,
(d) the institution of proceedings to terminate a Plan by the PBGC, or (e) any
other event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan.

 

“Total Consolidated Capitalization” means the sum of Consolidated Indebtedness
and Consolidated Net Worth.

 

“Total Funded Consolidated Indebtedness” means at any time the aggregate dollar
amount of Consolidated Indebtedness which has actually been funded and is
outstanding at such time, whether or not such amount is due or payable at such
time.

 

“Type” has the meaning set forth in Section 1.4.

 

“Unrealized Losses” means, with respect to any Hedging Transaction, the fair
market value of the cost to such Person of replacing such Hedging Transaction as
of the date of determination (assuming such Hedging Transaction were to be
terminated as of that date).

 

“Unrealized Profits” means, with respect to any Hedging Transaction, the fair
market value of the gain to such Person of replacing such Hedging Transaction as
of the date of determination (assuming such Hedging Transaction were to be
terminated as of that date).

 

“Unrestricted Subsidiary” means any Subsidiary that is not a Guarantor that is
designated by the Borrower as an Unrestricted Subsidiary with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld), except
that the Borrower may designate up to one such Person that but for such
designation would have been required to become a

 

-15-



--------------------------------------------------------------------------------

Guarantor pursuant to the terms of Section 5.10 and that is not a Guarantor on
the Effective Date, provided that the Borrower shall not designate as an
Unrestricted Subsidiary any Person that but for its designation as an
Unrestricted Subsidiary would be a Subsidiary that owns, directly or indirectly,
any Material Subsidiary or Guarantor or that is a direct Subsidiary of the
Borrower. The Borrower may elect to treat any Subsidiary as an Unrestricted
Subsidiary, and may rescind any such prior election, so long as no Default or
Event of Default shall have occurred and be continuing, by giving written notice
thereof to the Administrative Agent specifying the name of such Subsidiary and
the effective date of such election, which shall be a date within 60 days after
the date such notice is given, and obtaining the consent of the Administrative
Agent as provided herein. The election to treat a particular Subsidiary as an
Unrestricted Subsidiary may only be made once.

 

“Wells Fargo” means Wells Fargo Bank, National Association.

 

Section 1.2 Computation of Time Periods. In this Agreement in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding”.

 

Section 1.3 Accounting Terms; Changes in GAAP.

 

(a) All accounting terms not specifically defined in this Agreement shall be
construed in accordance with GAAP applied on a consistent basis with those
applied in the preparation of the Financial Statements.

 

(b) Unless otherwise indicated, all financial statements of the Borrower, all
calculations for compliance with covenants in this Agreement, and all
calculations of any amounts to be calculated under the definitions in Section
1.1 shall be based upon the Consolidated accounts of the Borrower and its
Subsidiaries in accordance with GAAP.

 

(c) If any changes in accounting principles after the Effective Date are
required by GAAP or the Financial Accounting Standards Board of the American
Institute of Certified Public Accountants or similar agencies results in a
change in the method of calculation of, or affects the results of such
calculation of, any of the financial covenants, standards or terms found in this
Agreement, then the parties shall enter into and diligently pursue negotiations
in order to amend such financial covenants, standards or terms so as to
equitably reflect such change, with the desired result that the criteria for
evaluating the Borrower’s and its Consolidated Subsidiaries’ financial condition
shall be the same after such change as if such change had not been made.

 

Section 1.4 Types of Advances. Advances are distinguished by “Type”. The “Type”
of an Advance refers to the determination whether such Advance is a Eurodollar
Rate Advance or Prime Rate Advance, each of which constitutes a Type.

 

Section 1.5 Miscellaneous. Article, Section, Schedule and Exhibit references are
to Articles and Sections of and Schedules and Exhibits to this Agreement, unless
otherwise specified.

 

-16-



--------------------------------------------------------------------------------

ARTICLE II

 

THE ADVANCES AND THE LETTERS OF CREDIT

 

Section 2.1 The Advances.

 

(a) Revolving Advances. Each Bank severally agrees, on the terms and conditions
set forth in this Agreement, to make Revolving Advances to the Borrower from
time to time on any Business Day prior to the Maturity Date in an aggregate
amount not to exceed at any time outstanding an amount equal to such Bank’s
Revolving Commitment less such Bank’s Pro Rata Share of the Letter of Credit
Exposure at such time. The aggregate amount of all outstanding Revolving
Advances, Swingline Advances and Letter of Credit Exposure at any time may not
exceed the aggregate Revolving Commitments at such time. Within the limits of
each Bank’s Revolving Commitment, the Borrower may from time to time prepay
pursuant to Section 2.7 and reborrow under this Section 2.1(a).

 

(b) Swingline Advances. On the terms and conditions set forth in this Agreement,
Wells Fargo may, in its sole discretion from time-to-time on any Business Day
during the period from the date of this Agreement until the Maturity Date, make
advances (“Swingline Advances”) under the Swingline Note to the Borrower in an
aggregate principal amount not to exceed $10,000,000 outstanding at any time;
provided that the aggregate principal amount of outstanding Revolving Advances,
Swingline Advances, and Letter of Credit Exposure may not exceed the aggregate
Revolving Commitments at such time; and provided further that no Swingline
Advance shall be made by Wells Fargo if the statements set forth in Section 3.2
are not true on the date of the making of such Swingline Advance, it being
agreed by the Borrower that the giving of the applicable Notice of Borrowing and
the acceptance by the Borrower of the proceeds of such Swingline Advance shall
constitute a representation and warranty by the Borrower that on the date of
such Swingline Advance such statements are true. Subject to the other provisions
hereof, the Borrower may from time-to-time borrow, prepay (in whole or in part)
and reborrow Swingline Advances.

 

(i) Except as provided in the following clause (ii) below, each request for a
Swingline Advance shall be made pursuant to telephone notice to Wells Fargo
given no later than 12:00 p.m. (Houston, Texas time) on the date of the proposed
Swingline Advance, promptly confirmed by a completed and executed Notice of
Borrowing telecopied to the Administrative Agent. Wells Fargo will promptly (but
in any event prior to 3:00 p.m. (Houston, Texas time) on the date of such
proposed Swingline Advance make the Swingline Advance available to the Borrower
at the Borrowers’ account with the Administrative Agent or such other accounts
as may be designated by the Borrower.

 

(ii) The Borrower and the Banks agree that in the event any Swingline Advance is
not repaid on the date due to Wells Fargo, each Bank shall pay to the
Administrative Agent its Pro Rata Share of such Swingline Advance and such
payment shall be deemed to be a Prime Rate Advance made pursuant to such Bank’s
Revolving Commitment, whether made before or after termination of the Revolving
Commitments, acceleration of the Advances, or otherwise, and whether or not the
conditions precedent

 

-17-



--------------------------------------------------------------------------------

in Section 3.2 have been satisfied. The Administrative Agent shall give each
Bank notice of such Mandatory Revolving Borrowing by 12:00 p.m. (Houston, Texas
time) on the date the Mandatory Revolving Borrowing is to be made. Each Bank
shall make its Advance available to the Administrative Agent for the account of
Wells Fargo in immediately available funds by 2:00 p.m. (Houston, Texas time) on
the date requested, and the Borrower hereby irrevocably instructs Wells Fargo to
apply the proceeds of such Mandatory Revolving Borrowing to the payment of the
outstanding Swingline Advances.

 

Section 2.2 Method of Borrowing.

 

(a) Notice. Each Revolving Borrowing shall be made pursuant to a Notice of
Borrowing, given not later than (i) 12:00 p.m. (Houston, Texas time) on the
third Business Day before the date of the proposed Borrowing, in the case of a
Eurodollar Rate Advance or (ii) 12:00 p.m. (Houston, Texas time) one Business
Day before the date of the proposed Borrowing, in the case of a Prime Rate
Advance, by the Borrower to the Administrative Agent, and the Administrative
Agent shall give each Bank prompt notice on the day of receipt of timely Notice
of Borrowing of such proposed Borrowing by telecopier; provided however that the
Administrative Agent and each of the Banks hereby waive the requirement in
subsection (i) of this Section 2.2(a) that the Borrower provide three Business
Days advance written notice of the date of the initial Borrowing. Each Notice of
Borrowing shall be by telephone or telecopier, and if by telephone, confirmed
promptly in writing, specifying the requested (i) date of such Borrowing, (ii)
Type of Advances comprising such Borrowing, (iii) aggregate amount of such
Borrowing, and (iv) if such Borrowing is to be comprised of Eurodollar Rate
Advances, the Interest Period for each such Advance. In the case of a proposed
Borrowing comprised of Eurodollar Rate Advances, the Administrative Agent shall
promptly notify each Bank of the applicable interest rate under Section 2.6(b).
Each Bank shall before 3:00 p.m. (Houston, Texas time) on the date of the
proposed Borrowing, make available for the account of its Applicable Lending
Office to the Administrative Agent at its address referred to in Section 9.2, or
such other location as the Administrative Agent may specify by notice to the
Banks, in same day funds, such Bank’s Pro Rata Share of such Borrowing. Promptly
upon the Administrative Agent’s receipt of such funds (but in any event not
later than 4:00 p.m. (Houston, Texas time) on the date of the proposed
Borrowing) and provided that the applicable conditions set forth in Article III
have been satisfied, the Administrative Agent will make such funds available to
the Borrower at its account with the Administrative Agent.

 

(b) Conversions and Continuations. In order to elect to Convert or continue
Advances comprising part of the same Revolving Borrowing under this Section, the
Borrower shall deliver an irrevocable Notice of Conversion or Continuation to
the Administrative Agent at the Administrative Agent’s office no later than
12:00 p.m. (Houston, Texas time) (i) at least one Business Day in advance of the
proposed conversion date in the case of a Conversion of such Advances to Prime
Rate Advances and (ii) at least three Business Days in advance of the proposed
Conversion or continuation date in the case of a Conversion to, or a
continuation of, Eurodollar Rate Advances. Each such Notice of Conversion or
Continuation shall be in writing or by telecopier, specifying (A) the requested
Conversion or continuation date (which shall be a Business Day), (B) the
Borrowing amount and Type of the Advances to be Converted or continued, (C)
whether a Conversion or continuation is requested, and if a Conversion, into
what Type of Advances, and (D) in the case of a Conversion to, or a continuation
of, Eurodollar Rate

 

-18-



--------------------------------------------------------------------------------

Advances, the requested Interest Period. Revolving Advances may only be
Converted or continued as Revolving Advances. Swingline Advances may not be
Converted or continued. Promptly after receipt of a Notice of Conversion or
Continuation under this paragraph, the Administrative Agent shall provide each
Bank with a copy thereof and, in the case of a Conversion to or a continuation
of Eurodollar Rate Advances, notify each Bank of the applicable interest rate
under Section 2.6(b). For purposes other than the conditions set forth in
Section 3.2, the portion of Revolving Advances comprising part of the same
Revolving Borrowing that are Converted to Revolving Advances of another Type
shall constitute a new Revolving Borrowing.

 

(c) Certain Limitations. Notwithstanding anything in paragraphs (a) and (b)
above:

 

(i) each Borrowing (other than a Borrowing of Swingline Advances) shall be in an
aggregate amount not less than $3,000,000 or greater multiples of $1,000,000, in
the case of Eurodollar Rate Advances, or $500,000 or greater multiples of
$100,000, in the case of Prime Rate Advances, and shall consist of Advances of
the same Type made on the same day by the Banks ratably according to their
respective Revolving Commitments.

 

(ii) at no time shall there be more than eight Interest Periods applicable to
outstanding Eurodollar Rate Advances;

 

(iii) the Borrower may not select Eurodollar Rate Advances for any Borrowing to
be made, Converted or continued if (A) the aggregate amount of such Borrowing is
less than $3,000,000 or (B) a Default or Event of Default has occurred and is
continuing;

 

(iv) (A) if any Bank shall, at any time prior to the making of any requested
Borrowing comprised of Eurodollar Rate Advances, notify the Administrative Agent
that the introduction of or any change in or in the interpretation of any Legal
Requirement makes it unlawful, or that any central bank or other Governmental
Authority asserts that it is unlawful, for such Bank or its Eurodollar Lending
Office to perform its obligations under this Agreement to make Eurodollar Rate
Advances or to fund or maintain Eurodollar Rate Advances, such Bank’s Pro Rata
Share of such Borrowing shall be made as a Prime Rate Advance of such Bank, but
otherwise shall be considered part of the same Borrowing and interest on such
Prime Rate Advance shall be due and payable at the same time that interest on
the Eurodollar Rate Advances comprising the remainder of such Borrowing shall be
due and payable; and (B) such Bank agrees to use commercially reasonable efforts
(consistent with its internal policies and legal and regulatory restrictions) to
designate a different Applicable Lending Office if the making of such
designation would avoid the effect of this paragraph and would not, in the
reasonable judgment of such Bank, be otherwise disadvantageous to such Bank;

 

(v) if the Administrative Agent is unable to determine the Eurodollar Rate for
Eurodollar Rate Advances comprising any requested Borrowing, the right of the
Borrower to select Eurodollar Rate Advances for such Borrowing or for any
subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower

 

-19-



--------------------------------------------------------------------------------

and the Banks that the circumstances causing such suspension no longer exist,
and each Advance comprising such Borrowing shall be a Prime Rate Advance;

 

(vi) if the Majority Banks shall, at least one Business Day before the date of
any requested Borrowing, notify the Administrative Agent that the Eurodollar
Rate for Eurodollar Rate Advances comprising such Borrowing will not adequately
reflect the cost to such Banks of making or funding their respective Eurodollar
Rate Advances, as the case may be, for such Borrowing, the right of the Borrower
to select Eurodollar Rate Advances for such Borrowing or for any subsequent
Borrowing shall be suspended until the Administrative Agent shall notify the
Borrower and the Banks that the circumstances causing such suspension no longer
exist, and each Advance comprising such Borrowing shall be a Prime Rate Advance;
and

 

(vii) if the Borrower shall fail to select the duration or continuation of any
Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.1 and
paragraph (a) or (b) above, the Administrative Agent will forthwith so notify
the Borrower and the Banks and such Advances will be made available to the
Borrower on the date of such Borrowing as Prime Rate Advances or, if an existing
Advance, Converted into Prime Rate Advances.

 

(d) Notices Irrevocable. Each Notice of Borrowing and Notice of Conversion or
Continuation shall be irrevocable and binding on the Borrower. In the case of
any Borrowing which the related Notice of Borrowing specifies is to be comprised
of Eurodollar Rate Advances, the Borrower shall indemnify each Bank against any
loss, out-of-pocket cost or expense incurred by such Bank as a result of any
condition precedent for Borrowing set forth in Article III not being satisfied
for any reason, including, without limitation, any loss, cost or expense
actually incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Bank to fund the Advance to be made by such Bank as
part of such Borrowing when such Advance, as a result of such failure, is not
made on such date.

 

(e) Administrative Agent Reliance. Unless the Administrative Agent shall have
received notice from a Bank before the date of any Revolving Borrowing or
Mandatory Revolving Borrowing that such Bank will not make available to the
Administrative Agent such Bank’s Pro Rata Share of the Borrowing, the
Administrative Agent may assume that such Bank has made its Pro Rata Share of
such Borrowing available to the Administrative Agent on the date of such
Borrowing in accordance with paragraph (a) of this Section 2.2 and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent that such
Bank shall not have so made its Pro Rata Share of such Borrowing available to
the Administrative Agent, such Bank and the Borrower severally agree to
immediately repay to the Administrative Agent on demand such corresponding
amount, together with interest on such amount, for each day from the date such
amount is made available to the Borrower until the date such amount is repaid to
the Administrative Agent, at (i) in the case of the Borrower, the interest rate
applicable on such day to Advances comprising such Borrowing and (ii) in the
case of such Bank, the Federal Funds Rate for such day. If such Bank shall repay
to the Administrative Agent such corresponding amount and interest as provided
above, such corresponding amount so repaid shall constitute such Bank’s Advance
as part of such

 

-20-



--------------------------------------------------------------------------------

Borrowing for purposes of this Agreement even though not made on the same day as
the other Advances comprising such Borrowing.

 

(f) Bank Obligations Several. The failure of any Bank to make the Advance to be
made by it as part of any Borrowing shall not relieve any other Bank of its
obligation, if any, to make its Advance on the date of such Borrowing. No Bank
shall be responsible for the failure of any other Bank to make the Advance to be
made by such other Bank on the date of any Borrowing.

 

(g) Notes. The Obligations of the Borrower to each Bank resulting from Revolving
Advances owing to such Bank shall be evidenced by the Revolving Note of the
Borrower payable to the order of such Bank in substantially the form of Exhibit
F. The Obligations of the Borrower to Wells Fargo resulting from Swingline
Advances owing to Wells Fargo shall be evidenced by the Swingline Note of the
Borrower payable to the order of Wells Fargo in substantially the form of
Exhibit G.

 

Section 2.3 Fees.

 

(a) Facility Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Bank a daily facility fee on the amount of such Bank’s
Revolving Commitment at a per annum rate equal to the Applicable Margin for
facility fees for the period from the Closing Date until the Maturity Date, such
fees due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing September 30, 2004, and on the
Maturity Date.

 

(b) Utilization Fees. Borrower agrees to pay to the Administrative Agent for the
account of each Bank a daily utilization fee (the “Utilization Fee”) equal to
one-eighth percent (1/8%) per annum times the sum of such Bank’s outstanding
Revolving Advances and Pro Rata Share of the Letter of Credit Exposure, from the
Closing Date until the Maturity Date, such fees due and payable quarterly in
arrears on the fifth day after the last Business Day of each March, June,
September and December, commencing September 30, 2004, and on the Maturity Date;
provided that the Utilization Fee shall be payable only in respect of each day
that such Bank’s outstanding Revolving Advances and Pro Rata Share of the Letter
of Credit Exposure exceeds 33 1/3% of such Bank’s Revolving Commitment.

 

(c) Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the pro rata benefit of the Banks, issuance fees in respect of all
Letters of Credit outstanding at a rate per annum equal to the Applicable Margin
for Eurodollar Rate Advances calculated on the maximum amount available from
time to time to be drawn under such outstanding Letters of Credit, payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing September 30, 2004, and on the Maturity Date. In addition,
the Borrower agrees to pay to the Issuing Bank for its own account fronting fees
in respect of all Letters of Credit outstanding and issued by the Issuing Bank
equal to one-eighth percent (1/8%) per annum of the maximum amount available
from time to time to be drawn under such outstanding Letters of Credit, payable
at issuance and on the earlier of each annual anniversary thereafter or the
Maturity Date. The Borrower shall also pay to the Issuing Bank for its own
account such documentary, processing and other charges in connection with the

 

-21-



--------------------------------------------------------------------------------

issuance, amendment, transfer, modification of and draws under Letters of Credit
assessed or incurred by the Issuing Bank from time to time.

 

(d) Administrative Agent Fees. The Borrower agrees to pay when due to the
Administrative Agent for its benefit the fees set forth in the Agent’s Fee
Letter.

 

Section 2.4 Reduction of the Revolving Commitments. The Borrower shall have the
right, upon at least three Business Days’ irrevocable notice to the
Administrative Agent and the Banks, to terminate in whole or reduce ratably in
part the unused portion of the Revolving Commitments; provided that each partial
reduction shall be in the aggregate amount of $3,000,000 or an integral multiple
of $1,000,000. Any reduction or termination of the Revolving Commitments
pursuant to this Section 2.4 shall be permanent, with no obligation of the Banks
to reinstate such Revolving Commitments and the commitment fees provided for in
Section 2.3(a) shall thereafter be computed on the basis of the Revolving
Commitments, as so reduced.

 

Section 2.5 Repayment of Advances.

 

(a) Revolving Advances. The Borrower shall repay the outstanding principal
amount of each Revolving Advance on the Maturity Date.

 

(b) Swingline Advances. The Borrower shall repay the outstanding principal
amount of each Swingline Advance on the earlier of the Maturity Date or the date
which is ten Business Days after the date such Swingline Advance was made.

 

Section 2.6 Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance from the date of such Advance until such principal amount
shall be paid in full, at the following rates per annum:

 

(a) Prime Rate Advances. If such Advance is a Prime Rate Advance, a rate per
annum equal at all times to the lesser of (i) the Adjusted Prime Rate in effect
from time to time plus the Applicable Margin and (ii) the Maximum Rate, payable
in arrears on the last Business Day of each calendar quarter, commencing with
the calendar quarter ending September 30, 2004, and on the date such Prime Rate
Advance shall be paid in full, provided that if any payment of principal on any
Advance is not made when due, such Advances shall bear interest from the date
such payment was due until such Advances are paid in full, payable on demand, at
a rate per annum equal at all times to the lesser of (a) the rate required to be
paid on such Advance immediately prior to the date on which such amount becomes
due plus two percent (2%) and (b) the Maximum Rate.

 

(b) Eurodollar Rate Advances. If such Advance is a Eurodollar Rate Advance, a
rate per annum equal at all times during the Interest Period for such Advance to
the lesser of (i) the Eurodollar Rate for such Interest Period plus the
Applicable Margin and (ii) the Maximum Rate, payable in arrears on the last day
of such Interest Period, and on the date such Eurodollar Rate Advance shall be
paid in full; provided that if any payment of principal on any Advance is not
made when due, such Advances shall bear interest from the date such payment was
due until such Advances are paid in full, payable on demand, at a rate per annum
equal at all times to the lesser of (A) the greater of (1) the Adjusted Prime
Rate in effect from time to time

 

-22-



--------------------------------------------------------------------------------

plus two percent (2%) and (2) the rate required to be paid on such Advance
immediately prior to the date on which such amount became due plus two percent
(2%) and (B) the Maximum Rate.

 

(c) Swingline Advances. If such Advance is a Swingline Advance, a rate per annum
equal at all times to the lesser of (i) the Adjusted Prime Rate in effect from
time to time plus the Applicable Margin and (ii) the Maximum Rate, payable in
arrears on the date such Advance shall be paid in full; provided that if any
payment of principal on any Advance is not made when due, such Advances shall
bear interest from the date such payment was due until such Advances are paid in
full, at a rate per annum equal at all times to the lesser of (A) the rate
required to be paid on such Advance immediately prior to the date on which such
amount becomes due plus two percent (2%) and (B) the Maximum Rate.

 

(d) Usury Recapture. In the event the rate of interest chargeable under this
Agreement or the Notes at any time is greater than the Maximum Rate, the unpaid
principal amount of the Notes shall bear interest at the Maximum Rate until the
total amount of interest paid or accrued on the Notes equals the amount of
interest which would have been paid or accrued on the Notes if the stated rates
of interest set forth in this Agreement had at all times been in effect. In the
event, upon payment in full of the Notes, the total amount of interest paid or
accrued under the terms of this Agreement and the Notes is less than the total
amount of interest which would have been paid or accrued if the rates of
interest set forth in this Agreement had, at all times, been in effect, then the
Borrower shall, to the extent permitted by applicable Legal Requirements, pay
the Administrative Agent for the account of the Banks an amount equal to the
difference between (i) the lesser of (A) the amount of interest which would have
been charged on the Notes if the Maximum Rate had, at all times, been in effect
and (B) the amount of interest which would have accrued on the Notes if the
rates of interest set forth in this Agreement had at all times been in effect
and (ii) the amount of interest actually paid or accrued under this Agreement on
the Notes. In the event the Banks ever receive, collect or apply as interest any
sum in excess of the Maximum Rate, such excess amount shall, to the extent
permitted by law, be applied to the reduction of the principal balance of the
Notes, and if no such principal is then outstanding, such excess or part thereof
remaining shall be paid to the Borrower.

 

(e) Other Amounts Overdue. If any amount payable under this Agreement other than
the Advances is not paid when due and payable, including without limitation,
accrued interest and fees, then such overdue amount shall accrue interest hereon
due and payable on demand at a rate per annum equal to the Adjusted Prime Rate
plus two percent (2%), from the date such amount became due until the date such
amount is paid in full.

 

Section 2.7 Prepayments.

 

(a) Right to Prepay. The Borrower shall have no right to prepay any principal
amount of any Advance except as provided in this Section 2.7.

 

(b) Optional Prepayments. The Borrower may elect to prepay any of the Advances,
after giving notice thereof to the Administrative Agent and the Banks by 12:00
p.m. (Houston, Texas time) (i) on the day of prepayment of any Swingline
Advance, (ii) at least three Business Days’ prior to the day of prepayment of
any Eurodollar Rate Advances, and (iii) at least one Business Day prior to the
day of prepayment of any Prime Rate Advances. Such notice shall

 

-23-



--------------------------------------------------------------------------------

be by telephone or telecopier, and if by telephone, confirmed promptly in
writing, and must state the proposed date and aggregate principal amount of such
prepayment, whether such prepayment should be applied to reduce outstanding
Revolving Advances or Swingline Advances, and if applicable, the relevant
Interest Period for the Advances to be prepaid. If any such notice is given, the
Borrower shall prepay Advances comprising part of the same Borrowing in whole or
ratably in part in an aggregate principal amount equal to the amount specified
in such notice, and shall also pay accrued interest to the date of such
prepayment on the principal amount prepaid and amounts, if any, required to be
paid pursuant to Section 2.8 as a result of such prepayment being made on such
date; provided, however, that each partial prepayment of Revolving Advances
shall be in an aggregate principal amount not less than $3,000,000 or an
integral multiple of $1,000,000. Each prepayment pursuant to this Section 2.7(b)
shall be accompanied by accrued interest on the amount prepaid to the date of
such prepayment and amounts, if any, required to be paid pursuant to Section 2.8
as a result of such prepayment being made on such date.

 

(c) Ratable Payments. Each payment of any Advance pursuant to this Section 2.7
or any other provision of this Agreement shall be made in a manner such that all
Advances comprising part of the same Borrowing are paid in whole or ratably in
part.

 

(d) Effect of Notice. All notices given pursuant to this Section 2.7 shall be
irrevocable and binding upon the Borrower.

 

Section 2.8 Breakage Costs. If (a) any payment of principal of any Eurodollar
Rate Advance is made other than on the last day of the Interest Period for such
Advance as a result of any payment pursuant to Section 2.7 or the acceleration
of the maturity of the Notes pursuant to Article VIII or otherwise; (b) any
Conversion of a Eurodollar Rate Advance is made other than on the last day of
the Interest Period for such Advance pursuant to Section 2.12 or otherwise; or
(c) the Borrower fails to make a principal or interest payment with respect to
any Eurodollar Rate Advance on the date such payment is due and payable, the
Borrower shall, within 10 days of any written demand sent by any Bank to the
Borrower (with a copy to the Administrative Agent), pay to the Administrative
Agent for the account of such Bank any amounts (without duplication of any other
amounts payable in respect of breakage costs) required to compensate such Bank
for any additional losses, out-of-pocket costs or expenses which it may
reasonably incur as a result of such payment or nonpayment, including, without
limitation, any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Bank to fund or maintain such Advance.

 

Section 2.9 Increased Costs.

 

(a) Eurodollar Rate Advances. If, due to either (i) the introduction of or any
change (other than any change by way of imposition or increase of reserve
requirements included in the calculation of the Eurodollar Rate) in or in the
interpretation of any Legal Requirement or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to any Bank of agreeing to make or making, funding or maintaining
Eurodollar Rate Advances, then the Borrower shall from time to time, upon demand
by such Bank (with a copy of such demand to the Administrative Agent), promptly
pay to the Administrative Agent for the account of such

 

-24-



--------------------------------------------------------------------------------

Bank additional amounts (without duplication of any other amounts payable in
respect of increased costs) sufficient to compensate such Bank for such
increased cost; provided, however, that, before making any such demand, each
Bank agrees to use commercially reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost and would not, in the
reasonable judgment of such Bank, be otherwise disadvantageous to such Bank. A
certificate as to the amount of such increased cost and detailing the
calculation of such cost submitted to the Borrower and the Administrative Agent
by such Bank at the time such Bank demands payment under this Section shall be
conclusive and binding for all purposes, absent manifest error.

 

(b) Capital Adequacy. If any Bank or the Issuing Bank determines in good faith
that compliance with any Legal Requirement or any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law) implemented or effective after the date of this Agreement affects or would
affect the amount of capital required or expected to be maintained by such Bank
or the Issuing Bank and that the amount of such capital is increased by or based
upon the existence of such Bank’s commitment to lend or the Issuing Bank’s
commitment to issue Letters of Credit or any Bank’s commitment to risk
participate in Letters of Credit and other commitments of this type, then, upon
30 days prior written notice by such Bank or the Issuing Bank (with a copy of
any such demand to the Administrative Agent), the Borrower shall promptly pay to
the Administrative Agent for the account of such Bank or to the Issuing Bank, as
the case may be, from time to time as specified by such Bank or the Issuing
Bank, additional amounts (without duplication of any other amounts payable in
respect of increased costs) sufficient to compensate such Bank or the Issuing
Bank, in light of such circumstances, (i) with respect to such Bank, to the
extent that such Bank reasonably determines such increase in capital to be
allocable to the existence of such Bank’s commitment to lend under this
Agreement or its commitment to risk participate in Letters of Credit and (ii)
with respect to the Issuing Bank, to the extent that the Issuing Bank reasonably
determines such increase in capital to be allocable to the issuance or
maintenance of the Letters of Credit. A certificate as to such amounts and
detailing the calculation of such amounts submitted to the Borrower by such Bank
or the Issuing Bank shall be conclusive and binding for all purposes, absent
manifest error.

 

(c) Letters of Credit. If any change in any Legal Requirement or in the
interpretation thereof by any court or administrative or Governmental Authority
charged with the administration thereof shall either (i) impose, modify, or deem
applicable any reserve, special deposit, or similar requirement against letters
of credit issued by, or assets held by, or deposits in or for the account of,
the Issuing Bank or any Bank or (ii) impose on the Issuing Bank or any Bank any
other condition regarding the provisions of this Agreement relating to the
Letters of Credit or any Letter of Credit Obligations, and the result of any
event referred to in the preceding clause (i) or (ii) shall be to increase the
cost to the Issuing Bank of issuing or maintaining any Letter of Credit, or
increase the cost to such Bank of its risk participation in any Letter of Credit
(which increase in cost shall be determined by the Issuing Bank’s or such Bank’s
reasonable allocation of the aggregate of such cost increases resulting from
such event), then, upon demand by the Issuing Bank or such Bank (with a copy
sent to the Administrative Agent), as the case may be, the Borrower shall pay to
the Administrative Agent (for the account of the Issuing Bank), as the case may
be, from time to time as specified by the Issuing Bank or such Bank,

 

-25-



--------------------------------------------------------------------------------

additional amounts which shall be sufficient to compensate the Issuing Bank or
such Bank for such increased cost. The Issuing Bank and each Bank agrees to use
commercially reasonable efforts (consistent with internal policy and legal and
regulatory restrictions) to designate a different Applicable Lending Office for
the booking of its Letters of Credit or risk participations if the making of
such designation would avoid the effect of this paragraph and would not, in the
reasonable judgment of the Issuing Bank or such Bank, be otherwise
disadvantageous to the Issuing Bank or such Bank, as the case may be. A
certificate as to such increased cost incurred by the Issuing Bank or such Bank,
as the case may be, as a result of any event mentioned in clause (i) or (ii)
above, and detailing the calculation of such increased costs submitted by the
Issuing Bank or such Bank to the Borrower, shall be conclusive and binding for
all purposes, absent manifest error.

 

Section 2.10 Payments and Computations.

 

(a) Payment Procedures. Except if otherwise set forth herein, the Borrower shall
make each payment under this Agreement and under the Notes not later than 1:00
p.m. (Houston, Texas time) on the day when due in Dollars to the Administrative
Agent at the location referred to in the Notes (or such other location as the
Administrative Agent shall designate in writing to the Borrower) in same day
funds. The Administrative Agent will promptly thereafter cause to be distributed
like funds relating to the payment of principal, interest or fees ratably (other
than amounts payable solely to the Administrative Agent, the Issuing Bank, or a
specific Bank pursuant to Section 2.1(b), 2.3(c), 2.3(d), 2.6(c), 2.6(d), 2.8,
2.9, 2.11, 2.12, or 2.13(c) but after taking into account payments effected
pursuant to Section 9.4) to the Banks in accordance with each Bank’s Pro Rata
Share for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Bank or the
Issuing Bank to such Bank or the Issuing Bank for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement.

 

(b) Computations. All computations of interest based on the Adjusted Prime Rate
shall be made by the Administrative Agent on the basis of a year of 365 or 366
days, as the case may be, and all computations of fees and interest based on the
Eurodollar Rate and the Federal Funds Rate shall be made by the Administrative
Agent on the basis of a year of 360 days, in each case for the actual number of
days (including the first day, but excluding the last day) occurring in the
period for which such interest or fees are payable. Each determination by the
Administrative Agent of an interest rate shall be conclusive and binding for all
purposes, absent manifest error.

 

(c) Non-Business Day Payments. Whenever any payment shall be stated to be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.

 

(d) Administrative Agent Reliance. Unless the Administrative Agent shall have
received written notice from the Borrower prior to the date on which any payment
is due to

 

-26-



--------------------------------------------------------------------------------

the Banks that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such date
an amount equal to the amount then due such Bank. If and to the extent the
Borrower shall not have so made such payment in full to the Administrative
Agent, each Bank shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Bank, together with interest, for each day from
the date such amount is distributed to such Bank until the date such Bank repays
such amount to the Administrative Agent, at the Federal Funds Rate for such day.

 

(e) Application of Payments. Whenever any payment received by the Administrative
Agent under this Agreement is insufficient to pay in full all amounts then due
and payable under this Agreement and the Notes, such payment shall be
distributed and applied by the Administrative Agent and the Banks in the
following order: first, to the payment of fees and expenses due and payable to
the Administrative Agent under and in connection with this Agreement or any
other Credit Document; second, to the payment of all expenses due and payable
under Section 2.11(c), ratably among the Banks in accordance with the aggregate
amount of such payments owed to each such Bank; third, to the payment of fees
due and payable to the Issuing Bank pursuant to Section 2.3(c); fourth, to the
payment of all other fees due and payable under Section 2.3 ratably among the
Banks in accordance with their applicable Revolving Commitments; and fifth, to
the payment of the interest accrued on and the principal amount of all of the
Notes and the interest accrued on and the principal amount of all Reimbursement
Obligations, regardless of whether any such amount is then due and payable,
ratably among the Banks in accordance with the aggregate accrued interest plus
the aggregate principal amount owed to such Bank.

 

Section 2.11 Taxes.

 

(a) No Deduction for Certain Taxes. Any and all payments by the Borrower shall
be made, in accordance with Section 2.10, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Bank, the Issuing Bank, and the Administrative Agent, taxes
imposed on its income, and franchise taxes imposed on it, by the jurisdiction
under the laws of which such Bank, the Issuing Bank, or the Administrative Agent
(as the case may be) is organized or any political subdivision of the
jurisdiction (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”) and, in
the case of each Bank and the Issuing Bank, Taxes by the jurisdiction of such
Bank’s Applicable Lending Office or any political subdivision of such
jurisdiction. If the Borrower shall be required by law to deduct any Taxes from
or in respect of any sum payable to any Bank, the Issuing Bank, or the
Administrative Agent, (i) the sum payable shall be increased as may be necessary
so that, after making all required deductions (including deductions applicable
to additional sums payable under this Section 2.11), such Bank, the Issuing
Bank, or the Administrative Agent (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made; provided,
however, that if the Borrower’s obligation to deduct or withhold Taxes is caused
solely by such Bank’s, the Issuing Bank’s, or the Administrative Agent’s failure
to provide the forms described in paragraph (e) of this Section 2.11 and such
Bank, the Issuing Bank, or the Administrative Agent could have

 

-27-



--------------------------------------------------------------------------------

provided such forms, no such increase shall be required; (ii) the Borrower shall
make such deductions; and (iii) the Borrower shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable Legal Requirements.

 

(b) Other Taxes. In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies which arise from any payment made or from the execution, delivery
or registration of, or otherwise with respect to, this Agreement, the Notes, or
the other Credit Documents (hereinafter referred to as “Other Taxes”).

 

(c) Indemnification. The Borrower indemnifies each Bank, the Issuing Bank, and
the Administrative Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.11) paid by such Bank, the Issuing Bank, or
the Administrative Agent (as the case may be) and any liability (including
interest and expenses) arising therefrom or with respect thereto, whether or not
such Taxes or Other Taxes were correctly or legally asserted. Each payment
required to be made by the Borrower in respect of this indemnification shall be
made to the Administrative Agent for the benefit of any party claiming such
indemnification within 30 days from the date the Borrower receives written
demand detailing the calculation of such amounts therefor from the
Administrative Agent, the Issuing Bank, or any such Bank (with a copy of such
demand to the Administrative Agent). If any Bank, the Administrative Agent, or
the Issuing Bank receives a refund in respect of any taxes paid by the Borrower
under this paragraph (c), such Bank, the Administrative Agent, or the Issuing
Bank, as the case may be, shall promptly pay to the Borrower the Borrower’s
share of such refund.

 

(d) Evidence of Tax Payments. The Borrower will pay prior to delinquency all
Taxes payable in respect of any payment. Within 30 days after the date of any
payment of Taxes, the Borrower will furnish to the Administrative Agent, at its
address referred to in Section 9.2, the original or a certified copy of a
receipt evidencing payment of such Taxes.

 

(e) Foreign Bank Withholding Exemption. Each Bank and the Issuing Bank that is
not incorporated under the laws of the United States of America or a state
thereof agrees that it will deliver to the Borrower and the Administrative Agent
on the date of this Agreement or upon the effectiveness of any Assignment and
Acceptance (i) two duly completed copies of United States Internal Revenue
Service Form W-8ECI, W-8BEN, W-8EXP or W-8IMY or successor applicable form, as
the case may be, certifying in each case that such Bank is entitled to receive
payments under this Agreement and the Notes payable to it, without deduction or
withholding of any United States federal income taxes, (ii) if applicable, an
Internal Revenue Service Form W-8ECI, W-8BEN, and W-8EXP or W-9 or successor
applicable form, as the case may be, to establish an exemption from United
States backup withholding tax, and (iii) any other governmental forms which are
necessary or required under an applicable tax treaty or otherwise by law to
reduce or eliminate any withholding tax, which have been reasonably requested by
the Borrower. Each Bank which delivers to the Borrower and the Administrative
Agent a Form W-8ECI, W-8BEN, W-8EXP or W-8IMY or W-9 pursuant to the next
preceding sentence further undertakes to deliver to the Borrower and the
Administrative Agent two further copies of Form W-8ECI, W-8BEN, W-8EXP or W-8IMY
or W-9, or successor applicable forms, or other manner of certification, as the
case may be, on or before the date that any such form expires or

 

-28-



--------------------------------------------------------------------------------

becomes obsolete or after the occurrence of any event requiring a change in the
most recent form previously delivered by it to the Borrower and the
Administrative Agent, and such extensions or renewals thereof as may reasonably
be requested by the Borrower and the Administrative Agent certifying in the case
of a Form W-8ECI, W-8BEN, W-8EXP or W-8IMY that such Bank is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes. If an event (including without limitation any
change in any Legal Requirement) has occurred prior to the date on which any
delivery required by the preceding sentence would otherwise be required which
renders all such forms inapplicable or which would prevent any Bank from duly
completing and delivering any such letter or form with respect to it and such
Bank advises the Borrower and the Administrative Agent that it is not capable of
receiving payments without any deduction or withholding of United States federal
income tax, and in the case of a Form W-8ECI, W-8BEN, W-8EXP or W-8IMY or W-9,
establishing an exemption from United States backup withholding tax, such Bank
shall not be required to deliver such forms. The Borrower shall withhold tax at
the rate and in the manner required by the laws of the United States with
respect to payments made to a Bank failing to timely provide the requisite
Internal Revenue Service forms.

 

Section 2.12 Illegality. If any Bank shall notify the Administrative Agent and
the Borrower that the introduction of or any change in or in the interpretation
of any Legal Requirement makes it unlawful, or that any central bank or other
Governmental Authority asserts that it is unlawful for such Bank or its
Eurodollar Lending Office to perform its obligations under this Agreement to
maintain any Eurodollar Rate Advances of such Bank then outstanding hereunder,
then, notwithstanding anything herein to the contrary, the Borrower shall, if
demanded by such Bank in its notice, no later than 12:00 p.m. (Houston, Texas
time), (a) if not prohibited by any Legal Requirement to maintain such
Eurodollar Rate Advances for the duration of the Interest Period, on the last
day of the Interest Period for each outstanding Eurodollar Rate Advance of such
Bank or (b) if prohibited by any Legal Requirement to maintain such Eurodollar
Rate Advances for the duration of the Interest Period, on the second Business
Day following its receipt of such notice from such Bank, Convert all Eurodollar
Rate Advances of such Bank then outstanding to Prime Rate Advances, and pay
accrued interest on the principal amount Converted to the date of such
Conversion and amounts, if any, required to be paid pursuant to Section 2.8 as a
result of such Conversion being made on such date. Each Bank agrees to use
commercially reasonable efforts (consistent with its internal policies and legal
and regulatory restrictions) to designate a different Applicable Lending Office
if the making of such designation would avoid the effect of this paragraph and
would not, in the reasonable judgment of such Bank, be otherwise disadvantageous
to such Bank.

 

Section 2.13 Letters of Credit.

 

(a) Issuance. From time to time from the date of this Agreement until ten days
before the Maturity Date, at the request of the Borrower, the Issuing Bank
shall, on any Business Day and on the terms and conditions hereinafter set
forth, issue, increase, decrease, amend, or extend the expiration date of
Letters of Credit for the account of the Borrower (for its own benefit or for
the benefit of any of its Subsidiaries). No Letter of Credit will be issued,
increased, or extended (i) if such issuance, increase, or extension would cause
the Letter of Credit Exposure to exceed the lesser of (A) $75,000,000 or (B) an
amount equal to (1) the aggregate Revolving Commitments less (2) the aggregate
outstanding Revolving Advances,

 

-29-



--------------------------------------------------------------------------------

Swingline Advances and Letter of Credit Exposure at such time; (ii) unless such
Letter of Credit has an Expiration Date not later than the earlier of (A) sixty
months after the date of issuance thereof and (B) twenty-four months after the
Maturity Date; (iii) unless such Letter of Credit is in form and substance
acceptable to the Issuing Bank in its sole discretion; (iv) unless the Borrower
has delivered to the Issuing Bank a completed and executed letter of credit
application on the Issuing Bank’s standard form, which shall contain terms no
more restrictive than the terms of this Agreement; (v) unless the face amount of
such Letter of Credit is equal to or greater than $300,000; and (vi) unless such
Letter of Credit is governed by the Uniform Customs and Practice for Documentary
Credits (1993 Revision), International Chamber of Commerce Publication No. 500
(“UCP”) or any successor to the UCP. If the terms of any letter of credit
application referred to in the foregoing clause (iv) conflicts with the terms of
this Agreement, the terms of this Agreement shall control.

 

(b) Participations. With respect to each Letter of Credit described on Schedule
1.1(c) which is outstanding on the Effective Date, each Bank agrees that it has
a participation in the related Letter of Credit Exposure equal to such Bank’s
Pro Rata Share on the Effective Date. On the date of the issuance or increase of
any Letter of Credit on or after the Effective Date, the Issuing Bank shall be
deemed to have sold to each other Bank and each other Bank shall have been
deemed to have purchased from the Issuing Bank a participation in the Letter of
Credit Exposure related to the Letters of Credit issued by the Issuing Bank
equal to such Bank’s Pro Rata Share at such date and such sale and purchase
shall otherwise be in accordance with the terms of this Agreement. The Issuing
Bank shall promptly notify each such participant Bank by telex, telephone, or
telecopy (with a copy of such demand to the Administrative Agent) of each Letter
of Credit of the Issuing Bank issued, increased or decreased, and the actual
dollar amount of such Bank’s participation in such Letter of Credit. Each Bank’s
obligation to purchase participating interests pursuant to this Section and to
reimburse the Issuing Bank for such Bank’s Pro Rata Share of any payment under a
Letter of Credit by the Issuing Bank not reimbursed in full by the Borrower
shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, (i) any of the circumstances
described in paragraph (d) below, (ii) the occurrence and continuance of a
Default, (iii) an adverse change in the financial condition of the Borrower or
any Guarantor, or (iv) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing, except for any such
circumstance, happening or event constituting or arising from gross negligence
or willful misconduct on the part of the Issuing Bank.

 

(c) Reimbursement. The Borrower hereby agrees to pay on demand to the Issuing
Bank in respect of each Letter of Credit issued by the Issuing Bank an amount
equal to any amount paid by the Issuing Bank under or in respect of such Letter
of Credit. In the event the Issuing Bank makes a payment pursuant to a request
for draw presented under a Letter of Credit and such payment is not promptly
reimbursed by the Borrower upon demand, the Issuing Bank shall give notice of
such payment to the Administrative Agent and the Banks, and each Bank shall
promptly reimburse the Issuing Bank for such Bank’s Pro Rata Share of such
payment, and such reimbursement shall be deemed for all purposes of this
Agreement to constitute a Prime Rate Advance to the Borrower from such Bank. If
such reimbursement is not made by any Bank to the Issuing Bank on the same day
on which the Issuing Bank shall have made payment on any such draw, such Bank
shall pay interest thereon to the Issuing Bank at a rate per annum equal to the
Federal Funds Rate. The Borrower hereby unconditionally and

 

-30-



--------------------------------------------------------------------------------

irrevocably authorizes, empowers, and directs the Administrative Agent and the
Banks to record and otherwise treat each payment under a Letter of Credit not
immediately reimbursed by the Borrower as a Borrowing comprised of Prime Rate
Advances to the Borrower.

 

(d) Obligations Unconditional. The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, notwithstanding the following circumstances:

 

(i) any lack of validity or enforceability of any Letter of Credit Documents;

 

(ii) any amendment or waiver of or any consent to departure from any Letter of
Credit Documents;

 

(iii) the existence of any claim, set-off, defense or other right which the
Borrower or any Bank or any other Person may have at any time against any
beneficiary or transferee of such Letter of Credit (or any Persons for whom any
such beneficiary or any such transferee may be acting), the Issuing Bank or any
other Person or entity, whether in connection with this Agreement, the
transactions contemplated in this Agreement or in any Letter of Credit Documents
or any unrelated transaction;

 

(iv) any statement or any other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect to the extent the
Issuing Bank would not be liable therefor pursuant to the following paragraph
(e);

 

(v) payment by the Issuing Bank under such Letter of Credit against presentation
of a draft or certificate which does not comply with the terms of such Letter of
Credit; or

 

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing;

 

provided, however, that nothing contained in this paragraph (d) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit.

 

(e) Liability of Issuing Bank. The Borrower assumes all risks of the acts or
omissions of any beneficiary or transferee of any Letter of Credit with respect
to its use of such Letter of Credit. Neither the Issuing Bank nor any of its
officers or directors shall be liable or responsible for:

 

(i) the use which may be made of any Letter of Credit or any acts or omissions
of any beneficiary or transferee in connection therewith;

 

(ii) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged;

 

-31-



--------------------------------------------------------------------------------

(iii) payment by the Issuing Bank against presentation of documents which do not
comply with the terms of a Letter of Credit, including failure of any documents
to bear any reference or adequate reference to the relevant Letter of Credit; or

 

(iv) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit (including the Issuing Bank’s own negligence),

 

except that the Borrower shall have a claim against the Issuing Bank, and the
Issuing Bank shall be liable to, and shall promptly pay to, the Borrower, to the
extent of any direct, as opposed to consequential, damages suffered by the
Borrower which the Borrower proves were caused by the Issuing Bank’s willful
misconduct or gross negligence. In furtherance and not in limitation of the
foregoing, the Issuing Bank may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary.

 

(f) Cash Collateral Account. The Borrower shall, (i) within 30 days prior to the
Maturity Date and (ii) at any time, if an Event of Default has occurred and is
continuing, on the Business Day the Borrower receives written notice from the
Issuing Bank that collateralization is being required pursuant to Section 7.2(b)
or Section 7.3(b), either (A) deposit cash in the Cash Collateral Account in an
amount equal to the Letter of Credit Exposure as of such date or (B) cause to be
issued an irrevocable standby letter of credit in favor of the Issuing Bank and
issued by a bank or other financial institution acceptable to the Administrative
Agent to support the full amount of the Letter of Credit Exposure as of such
date.

 

Section 2.14 Sharing of Payments, Etc. If any Bank shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off or
otherwise) on account of its Advances or its share of Letter of Credit
Obligations in excess of its Pro Rata Share of payments on account of the
Advances or Letter of Credit Obligations obtained by all the Banks, such Bank
shall notify the Administrative Agent and the Banks and forthwith purchase from
the other Banks such participations in the Advances made by them or Letter of
Credit Obligations held by them as shall be necessary to cause such purchasing
Bank to share the excess payment ratably in accordance with the requirements of
this Agreement with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Bank, such
purchase from each Bank shall be rescinded and such Bank shall repay to the
purchasing Bank the purchase price to the extent of such Bank’s ratable share
(according to the proportion of (a) the amount of the participation sold by such
Bank to the purchasing Bank as a result of such excess payment to (b) the total
amount of such excess payment) of such recovery, together with an amount equal
to such Bank’s ratable share (according to the proportion of (i) the amount of
such Bank’s required repayment to the purchasing Bank to (ii) the total amount
of all such required repayments to the purchasing Bank) of any interest or other
amount paid or payable by the purchasing Bank in respect of the total amount so
recovered. The Borrower agrees that any Bank so purchasing a participation from
another Bank pursuant to this Section 2.14 may, to the fullest extent permitted
by law, unless and until rescinded as provided above, exercise all its rights of
payment (including the right of set-off) with respect to such participation as
fully as if such Bank were the direct creditor of the Borrower in the amount of
such participation.

 

-32-



--------------------------------------------------------------------------------

Section 2.15 Increase of Commitment.

 

(a) At any time prior to the Maturity Date, the Borrower may increase the
aggregate Revolving Commitments by an aggregate amount not greater than
$50,000,000 (any such increase, a “Commitment Increase”), provided, however,
that the aggregate Revolving Commitments shall not at any time exceed
$200,000,000, by designating either one or more of the existing Banks (each of
which, in its sole discretion, may determine whether and to what degree to
participate in such Revolving Commitment Increase) or one or more other banks or
other financial institutions reasonably acceptable to the Administrative Agent
that at the time agree, in the case of any such bank or financial institution
that is an existing Bank to increase its Revolving Commitment as such Bank shall
so select (an “Increasing Bank”) and, in the case of any other such bank or
financial institution (an “Additional Bank”), to become a party to this
Agreement. The sum of the increases in the Revolving Commitments of the
Increasing Banks plus the Revolving Commitments of the Additional Banks upon
giving effect to the Commitment Increase shall not in the aggregate exceed the
amount of the Commitment Increase. The Borrower shall provide prompt notice of
any proposed Commitment Increase pursuant to this Section 2.15 to the
Administrative Agent and the Banks.

 

(b) Any Commitment Increase shall become effective upon (i) the receipt by the
Administrative Agent of (A) an agreement in form and substance satisfactory to
the Administrative Agent signed by the Borrower, each Increasing Bank and each
Additional Bank, setting forth the new Revolving Commitments of each such Bank
and setting forth the agreement of each Additional Bank to become a party to
this Agreement and to be bound by all the terms and provisions hereof binding
upon each Bank, and (B) such evidence of appropriate authorization on the part
of the Borrower with respect to the Commitment Increase and such opinions of
counsel for the Borrower with respect to the Commitment Increase as the
Administrative Agent may reasonably request, (ii) the funding by each Increasing
Bank and Additional Bank of the Advances to be made by each such Bank described
in subsection (c) below and (iii) receipt by the Administrative Agent of a
certificate (the statements contained in which shall be true) of a Responsible
Officer of the Borrower stating that both before and after giving effect to such
Commitment Increase (A) no Event of Default has occurred and is continuing, and
(B) all representations and warranties made by the Borrower in this Agreement
are true and correct in all material respects, unless such representation or
warranty relates to an earlier date.

 

(c) Upon the effective date of any Commitment Increase, each Increasing Bank and
each Additional Bank shall provide funds to the Administrative Agent in the
manner described in Section 2.2. The funds so provided by any Bank shall be
deemed to be an Advance made by such Bank on the date of such Commitment
Increase, an in an amount such that after giving effect to such Commitment
Increase and the Advances made on the date of such Commitment Increase, each
Borrowing outstanding hereunder shall consist of Advances made by the Banks
ratably in accordance with each Bank’s Pro Rata Share.

 

(d) Notwithstanding any provision contained herein to the contrary, from and
after the date of any Commitment Increase and the making of any Advances on such
date pursuant to subsection (c) above, all calculations and payments of interest
on the Advances shall

 

-33-



--------------------------------------------------------------------------------

take into account the actual Revolving Commitment of each Bank and the principal
amount outstanding of each Advance made by such Bank during the relevant period
of time.

 

Section 2.16 Bank Replacement.

 

(a) Right to Replace. The Borrower shall have the right to replace each Bank
affected by a condition under Section 2.2(c)(iv), 2.9, 2.11 or 2.12 for more
than 30 days (each such affected Bank, an “Affected Bank”) in accordance with
the procedures in this Section 2.16 and provided that no reduction of the total
Revolving Commitments occurs as a result thereof.

 

(b) First Right of Refusal; Replacement.

 

(i) Upon the occurrence of any condition permitting the replacement of a Bank,
each Bank which is not an Affected Bank shall have the right, but not the
obligation, to elect to increase its respective Revolving Commitment by an
amount not to exceed the amount of the Revolving Commitments of the Affected
Banks, which election shall be made by written notice from each such Bank to the
Agent and the Borrower given within 30 days after the date such condition occurs
specifying the amount of such proposed increase in such Bank’s Revolving
Commitment.

 

(ii) If the aggregate amount of the proposed increases in Revolving Commitments
of all such Banks making such an election is in excess of the Revolving
Commitments of the Affected Banks, (A) the Revolving Commitments of the Affected
Banks shall be allocated pro rata among such Banks based on the respective
amounts of the proposed increases to Revolving Commitments elected by each of
such Banks, and (B) the respective Commitments of such Banks shall be increased
by the respective amounts as so allocated so that after giving effect to such
termination and increases the aggregate amount of the Revolving Commitments of
the Banks will be the same as prior to such termination.

 

(iii) If the aggregate amount of the proposed increases to Revolving Commitments
of all Banks making such an election equals the Revolving Commitments of the
Affected Banks, the respective Revolving Commitments of such Banks shall be
increased by the respective amounts of their proposed increases, so that after
giving effect to such termination and increase the aggregate amount of the
Revolving Commitments of all of the Banks will be the same as prior to such
termination.

 

(iv) If the aggregate amount of the proposed increases to Revolving Commitments
of all Banks making such an election is less than the Revolving Commitments of
the Affected Banks, (A) the respective Revolving Commitments of such Banks shall
be increased by the respective amounts of their proposed increases, and (B) the
Borrower shall add additional Banks which are Eligible Assignees to this
Agreement to replace such Affected Banks, which additional Banks would have
aggregate Revolving Commitments no greater than those of the Affected Banks
minus the amounts thereof assumed by the other Banks pursuant to such increases.

 

(c) Procedure. Any assumptions of Revolving Commitments pursuant to this Section
2.16 shall be (i) made by the purchasing Bank or Eligible Assignee and the
selling Bank

 

-34-



--------------------------------------------------------------------------------

by entering into an Assignment and Assumption and by following the procedures in
Section 9.6 for adding a Bank. In connection with the increase of the Revolving
Commitments of any Bank pursuant to the foregoing paragraph (b), each Bank with
an increased Revolving Commitment shall purchase from the Affected Banks at par
such Bank’s ratable share of the outstanding Advances of the Affected Banks and
assume such Bank’s ratable share of the Affected Banks’ Letter of Credit
Exposure.

 

ARTICLE III

 

CONDITIONS OF LENDING

 

Section 3.1 Conditions Precedent to Effectiveness of this Agreement. This
Agreement shall become effective upon the following conditions precedent having
been satisfied:

 

(a) Documentation. The Administrative Agent shall have received the following
duly executed by all the parties thereto, in form and substance satisfactory to
the Administrative Agent, and in sufficient copies for each Bank:

 

(i) this Agreement;

 

(ii) the Revolving Notes and the Swingline Note;

 

(iii) the Guaranty;

 

(iv) a certificate from a Responsible Officer of the Borrower dated as of the
Effective Date stating that as of the Effective Date (A) all representations and
warranties of the Borrower and the Guarantors set forth in this Agreement and
the Credit Documents to which it is a party are true and correct in all material
respects; (B) no Default or Event of Default has occurred and is continuing; (C)
no Material Adverse Effect has occurred since December 31, 2003; and (D) the
conditions in this Section 3.1 have been met;

 

(v) a certificate of the Secretary or an Assistant Secretary of the Borrower and
each Guarantor dated as of the date of this Agreement certifying as of the date
of this Agreement (A) copies of the articles or certificate of incorporation and
bylaws or other organizational documents of such Person, together with all
amendments thereto, (B) resolutions of the Board of Directors of such Person
with respect to the transactions herein contemplated, and (C) the names and true
signatures of officers of the Borrower and such Guarantor authorized to sign the
Credit Documents to which such Person is a party;

 

(vi) copies of each of the Senior Note Documents certified by a Responsible
Officer of the Borrower (A) as being true and correct copies of such documents
as of the Effective Date, (B) as being in full force and effect and no material
term or condition thereof shall have been amended, modified or waived after the
execution thereof and (C) no default or event of default thereunder has occurred
and is continuing;

 

-35-



--------------------------------------------------------------------------------

(vii) certificates of good standing and existence for the Borrower and each
Guarantor, each certified by the appropriate governmental officer in its
jurisdiction of formation;

 

(viii) a favorable opinion of each of (A) Haynes and Boone, LLP, counsel to the
Borrower and Guarantors, and (B) James F. Maroney, III, general counsel of Varco
International, Inc., each dated as of the Effective Date and in form and
substance satisfactory to the Administrative Agent;

 

(ix) the unaudited Consolidated balance sheet of the Borrower and its
Subsidiaries as at March 31, 2004, and the related Consolidated statements of
operations, shareholders’ equity and cash flows, of the Borrower and its
Subsidiaries for the three months then ended, duly certified by the Chief
Financial Officer or of the Borrower; and

 

(x) such other documents, governmental certificates, and agreements as the
Administrative Agent may reasonably request.

 

(b) Representations and Warranties. The representations and warranties contained
in this Agreement and each other Credit Document shall be true and correct in
all material respects.

 

(c) Fees.

 

(i) All fees, costs, and expenses of Wells Fargo and its affiliates for which
invoices have been presented (including, without limitation, legal fees and
expenses of counsel to the Administrative Agent) to be paid on the Closing Date
shall have been paid.

 

(ii) The Borrower shall have paid to the Administrative Agent and the Arranger,
for their respective accounts, the fees agreed to pursuant to the terms of the
Agent’s Fee Letter.

 

(d) Termination of Existing Credit Agreement. The Administrative Agent and the
Banks shall have received sufficient evidence indicating that contemporaneously
with the execution of this Agreement all obligations of the Borrower to the
lenders under the Existing Credit Agreement shall have been paid in full (other
than with respect to the letters of credit issued thereunder which, on the
Closing Date, will constitute Letters of Credit issued hereunder) and the
Existing Credit Agreement shall be terminated (including, without limitation,
any obligations of any Subsidiary of the Borrower in respect of guaranties,
security agreements executed in connection with such Existing Credit Agreement
but excluding any obligations which expressly survive the repayment of the
amounts owing under the Existing Credit Agreement).

 

Section 3.2 Conditions Precedent for each Borrowing or Letter of Credit. The
obligation of each Bank to fund an Advance on the occasion of each Borrowing
(other than the Conversion or continuation of any existing Borrowing and other
than a Mandatory Revolving Borrowing) and of the Issuing Bank to issue or
increase or extend any Letter of Credit shall be subject to the further
conditions precedent that on the date of such Borrowing or the issuance or

 

-36-



--------------------------------------------------------------------------------

increase or extension of such Letter of Credit the following statements shall be
true (and each of the giving of the applicable Notice of Borrowing and the
acceptance by the Borrower of the proceeds of such Borrowing or the issuance or
increase or extension of such Letter of Credit shall constitute a representation
and warranty by the Borrower that on the date of such Borrowing or the issuance
or increase or extension of such Letter of Credit such statements are true):

 

(a) the representations and warranties contained in this Agreement and each of
the other Credit Documents are true and correct in all material respects on and
as of the date of such Borrowing or the issuance or increase or extension of
such Letter of Credit, before and after giving effect to such Borrowing or to
the issuance or increase or extension of such Letter of Credit and to the
application of the proceeds from such Borrowing, as though made on and as of
such date, except to the extent that any such representation or warranty
expressly relates solely to an earlier date, in which case it shall have been
true and correct in all material respects as of such earlier date;

 

(b) nothing shall have occurred (and the Banks shall not have become aware of
any facts or conditions not previously known to them) which the Administrative
Agent or any Bank shall determine has resulted, or will result, in a Material
Adverse Effect; and

 

(c) no Default has occurred and is continuing or would result from such
Borrowing or from the application of the proceeds therefrom.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants as follows:

 

Section 4.1 Corporate Existence; Subsidiaries. Each of the Borrower and its
Subsidiaries is a corporation, partnership or limited liability company duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its formation and in good standing and qualified to do business
in each jurisdiction where its ownership or lease of property or conduct of its
business requires such qualification and where a failure to be qualified could
reasonably be expected to have a Material Adverse Effect. The Borrower has no
Subsidiaries on the date of this Agreement other than the Subsidiaries listed on
the attached Schedule 4.1. Schedule 4.1 lists the jurisdiction of organization,
the percentage of their respective capital stock or other ownership interests
owned by the Borrower or its other Subsidiaries, and the address of the
principal office of each such Subsidiary as of the date of this Agreement.

 

Section 4.2 Authorization and Validity. The execution, delivery, and performance
by the Borrower and each Guarantor of the Credit Documents to which it is a
party and the consummation of the transactions contemplated hereby and thereby
(a) are within the Borrower’s and the Guarantors’ power and authority, and (b)
have been duly authorized by all necessary corporate, partnership or limited
liability action.

 

-37-



--------------------------------------------------------------------------------

Section 4.3 Corporate Power. The execution, delivery, and performance by the
Borrower and each Guarantor of the Credit Documents to which it is a party and
the consummation of the transactions contemplated hereby and thereby (a) do not
contravene (i) the Borrower’s or any Guarantor’s organizational documents or
(ii) any Legal Requirement or any contractual restriction binding on or
affecting the Borrower, any Guarantor or its Property, the contravention of
which could reasonably be expected to have a Material Adverse Effect, and (b)
will not result in or require the creation or imposition of any Lien prohibited
by this Agreement. At the time of each Borrowing, such Borrowing and the use of
the proceeds of such Borrowing will be within the Borrower’s corporate powers,
will have been duly authorized by all necessary corporate action, (A) will not
contravene (1) the Borrower’s certificate of incorporation or by-laws or (2) any
Legal Requirement or contractual restriction binding on or affecting the
Borrower, the contravention of which could reasonably be expected to have a
Material Adverse Effect, and (B) will not result in or require the creation or
imposition of any Lien prohibited by this Agreement.

 

Section 4.4 Authorization and Approvals. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required for the due execution, delivery and performance by the Borrower or any
Guarantor of the Credit Documents to which it is a party or the consummation of
the transactions contemplated thereby. At the time of each Borrowing, no
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority will be required for such Borrowing or the use of the
proceeds of such Borrowing.

 

Section 4.5 Enforceable Obligations. This Agreement, the Notes, and the other
Credit Documents to which the Borrower is a party have been duly executed and
delivered by the Borrower and the Guaranty and the other Credit Documents to
which each Guarantor is a party have been duly executed and delivered by such
Guarantor. Each Credit Document is the legal, valid, and binding obligation of
the Borrower and each Guarantor which is a party to it enforceable against the
Borrower and each such Guarantor in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, or similar law affecting creditors’ rights generally
and by general principles of equity (whether considered in proceeding at law or
in equity).

 

Section 4.6 Financial Statements.

 

(a) The audited Consolidated balance sheet of the Borrower and its Subsidiaries
as at December 31, 2003, and the related Consolidated statements of operations,
shareholders’ equity and cash flows, of the Borrower and its Subsidiaries for
the fiscal year then ended, copies of which have been furnished to the
Administrative Agent and each Bank, fairly present the Consolidated financial
condition of the Borrower and its Subsidiaries as at such date and the results
of the operations of the Borrower and its Subsidiaries for the year ended on
such date, and such balance sheet and statements were prepared in accordance
with GAAP.

 

(b) Since December 31, 2003, there has been no change in the business, Property,
condition (financial or otherwise) or results of operations of the Borrower and
its Subsidiaries, taken as a whole, which could reasonably be expected to have a
Material Adverse Effect.

 

-38-



--------------------------------------------------------------------------------

Section 4.7 True and Complete Disclosure. No information, exhibit, report,
representation, warranty, or other statement furnished or made by the Borrower
or any Subsidiary (or on behalf of the Borrower or any Subsidiary) to the
Administrative Agent or any Bank in connection with the negotiation of, or
compliance with, this Agreement or any other Credit Document contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements contained therein not misleading in light of the
circumstances in which they were made as of the date of this Agreement. There is
no fact known to any Responsible Officer of the Borrower on the date of this
Agreement and on the Effective Date that has not been disclosed to the
Administrative Agent which they reasonably expect to have a Material Adverse
Effect. All projections, estimates, and pro forma financial information
furnished by the Borrower or on behalf of the Borrower were prepared on the
basis of assumptions, data, information, tests, or conditions believed to be
reasonable at the time such projections, estimates, and pro forma financial
information were furnished.

 

Section 4.8 Litigation. There is no pending or, to the knowledge of any of their
officers, threatened litigation, arbitration, governmental investigation,
inquiry, action or proceeding affecting the Borrower or any of its Subsidiaries
before any court, Governmental Authority or arbitrator, which could reasonably
be expected to have a Material Adverse Effect or which purports to affect the
legality, validity, binding effect or enforceability of this Agreement, any
Note, or any other Credit Document. Other than any liability incident to any
litigation, arbitration or proceeding which could not reasonably be expected to
have a Material Adverse Effect, the Borrower has no material Contingent
Obligations not provided for or disclosed in the financial statements referred
to in Section 4.6.

 

Section 4.9 Use of Proceeds.

 

(a) Advances and Letters of Credit. The proceeds of the Advances and the Letters
of Credit will be used by the Borrower to refinance existing Indebtedness under
the Existing Credit Agreement and for working capital and general corporate
purposes of the Borrower and its Subsidiaries.

 

(b) Regulations. No proceeds of Advances or Letters of Credit will be used to
purchase or carry any margin stock in violation of Regulations T, U or X of the
Federal Reserve Board, as the same is from time to time in effect, and all
official rulings and interpretations thereunder or thereof. The Borrower is not
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Federal Reserve
Board).

 

Section 4.10 Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

Section 4.11 Public Utility Holding Company Act. Neither the Borrower nor any of
its Subsidiaries is a “holding company” or a “subsidiary company” of a “holding
company”, or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company”, within the meaning of the Public Utility Holding Company
Act of 1935, as amended.

 

-39-



--------------------------------------------------------------------------------

Section 4.12 Taxes. All federal, state, local and foreign tax returns, reports
and statements required to be filed (after giving effect to any extension
granted in the time for filing) by the Borrower, its Subsidiaries or any member
of the Controlled Group (hereafter collectively called the “Tax Group”) have
been filed with the appropriate Governmental Authorities in all jurisdictions in
which such returns, reports and statements are required to be filed, except
where contested in good faith and by appropriate proceedings and as to which
adequate reserves have been established; and all taxes and other impositions due
and payable have been timely paid prior to the date on which any fine, penalty,
interest, late charge or loss may be added thereto for non-payment thereof
except where contested in good faith and by appropriate proceedings. Neither the
Borrower nor any member of the Tax Group has given, or been requested to give, a
waiver of the statute of limitations relating to the payment of any federal,
state, local or foreign taxes or other impositions. The amounts shown on all tax
returns to be due and payable have been paid in full or adequate provision
therefor is included on the books of the appropriate member of the Tax Group. No
tax Liens have been filed and no claims are being asserted with respect to any
such taxes.

 

Section 4.13 Pension Plans. No Termination Event or Reportable Event has
occurred with respect to any Plan, and each Plan has complied with and been
administered in all material respects in accordance with applicable provisions
of ERISA and the Code. No “accumulated funding deficiency” (as defined in
Section 302 of ERISA) has occurred and there has been no excise tax imposed
under Section 4971 of the Code. Neither the Borrower nor any member of the
Controlled Group has had a complete or partial withdrawal from any Multiemployer
Plan for which there is any withdrawal liability. Neither the Borrower nor any
member of the Controlled Group has received notice that any Multiemployer Plan
is insolvent, in reorganization or being terminated.

 

Section 4.14 Condition of Property; Casualties. The Borrower and its
Subsidiaries will have good title, free of all Liens other than Permitted Liens,
to all of the Property and assets reflected in the Borrower’s recent
Consolidated financial statements provided to the Administrative Agent and the
Banks as owned by the Borrower and its Subsidiaries. The Properties used or to
be used in the continuing operations of the Borrower and each of its
Subsidiaries, taken as a whole, are and will continue to be in good repair,
working order and condition, normal wear and tear excepted. Since December 31,
2003, neither the business nor the Properties of the Borrower and its
Subsidiaries, taken as a whole, has been affected so to have a Material Adverse
Effect, as a result of any fire, explosion, earthquake, flood, drought,
windstorm, accident, strike or other labor disturbance, embargo, requisition or
taking of property or cancellation of contracts, permits or concessions by a
Governmental Authority, riot, activities of armed forces or acts of God or of
any public enemy.

 

Section 4.15 Insurance. The Borrower and each of its Subsidiaries carry
insurance with reputable insurers in respect of such of their respective
Properties, in such amounts and against such risks as is customarily maintained
by other Persons of similar size engaged in similar businesses or, self-insure
to the extent that is customary for Persons of similar size engaged in similar
businesses.

 

-40-



--------------------------------------------------------------------------------

Section 4.16 No Burdensome Restrictions; No Defaults.

 

(a) Neither the Borrower nor any of its Subsidiaries is a party to any
indenture, loan or credit agreement or any lease or other agreement or
instrument or subject to any charter or corporate restriction or provision of
any Legal Requirement which could reasonably be expected to have a Material
Adverse Effect. Neither the Borrower nor any of its Subsidiaries are in default
under or with respect to or have received any notice of default under any
contract, agreement, lease or other instrument to which the Borrower or any of
its Subsidiaries is a party and which could reasonably be expected to have a
Material Adverse Effect.

 

(b) No Default or Event of Default has occurred and is continuing.

 

Section 4.17 Environmental Condition. Except for matters which could not
reasonably be expected to have a Material Adverse Effect:

 

(a) The Borrower and its Subsidiaries, taken as a whole, (i) have obtained all
Environmental Permits necessary for the ownership and operation of their
respective material Properties and the conduct of their respective businesses;
(ii) have been and are in compliance with all terms and conditions of such
Environmental Permits and with all other material requirements of applicable
Environmental Laws; (iii) have not received notice of any violation or alleged
violation of any Environmental Law or Environmental Permit; and (iv) are not
subject to any actual or contingent material Environmental Claim.

 

(b) None of the present or previously owned or operated Property of the Borrower
or of any of its present or former Subsidiaries, wherever located, (i) has been
placed on or proposed to be placed on the National Priorities List, the
Comprehensive Environmental Response Compensation Liability Information System
list, or their state or local analogs, or have been otherwise investigated,
designated, listed, or identified as a potential site for removal, remediation,
cleanup, closure, restoration, reclamation, or other response activity under any
Environmental Laws; (ii) is subject to a Lien, arising under or in connection
with any Environmental Laws, that attaches to any revenues or to any Property
owned or operated by the Borrower or any of its Subsidiaries, wherever located;
or (iii) has been the site of any Release of Hazardous Substances or Hazardous
Wastes from present or past operations which has caused at the site or at any
third-party site any condition.

 

(c) Without limiting the foregoing, the present and, to the best knowledge of
any Responsible Officer of the Borrower, future liability, if any, of the
Borrower and its Subsidiaries, taken as a whole.

 

Section 4.18 Permits, Licenses, etc. The Borrower and its Subsidiaries possess
all certificates of public convenience, authorizations, permits, licenses,
patents, patent rights or licenses, trademarks, trademark rights, trade names
rights and copyrights which are material to the conduct of its business. The
Borrower and its Subsidiaries manage and operate their business in accordance
with all applicable Legal Requirements which the failure to so manage or operate
could reasonably be expected to have a Material Adverse Effect.

 

-41-



--------------------------------------------------------------------------------

Section 4.19 Compliance with Laws. The Borrower and its Subsidiaries have
complied with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property except for any failure
to comply with any of the foregoing which could not reasonably be expected to
have a Material Adverse Effect.

 

Section 4.20 Existing Indebtedness. Schedule 4.20 contains a complete list of
all Indebtedness in excess of $25,000 (other than the Obligations hereunder, but
including any Hedging Obligations) of the Borrower and its Subsidiaries on the
Effective Date in each case showing the aggregate principal amount thereof, the
name of the respective borrower and any other entity which directly or
indirectly guaranteed such Indebtedness and the scheduled payments of such
Indebtedness.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

So long as any Note or any amount under any Credit Document shall remain unpaid,
any Letter of Credit shall remain outstanding, or any Bank shall have any
Revolving Commitment hereunder, the Borrower agrees, unless the Majority Banks
shall otherwise consent in writing, to comply with the following covenants.

 

Section 5.1 Compliance with Laws, Etc. The Borrower will, and will cause each of
its Subsidiaries to, comply in all material respects with all Legal Requirements
to which it may be subject; provided, however, that this Section 5.1 shall not
prevent the Borrower, or any of its Subsidiaries from, in good faith and with
reasonable diligence, contesting the validity or application of any such laws or
regulations by appropriate legal proceedings.

 

Section 5.2 Insurance. The Borrower will, and will cause each of its
Subsidiaries to, maintain insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as are usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Borrower or such Subsidiary operates,
provided that the Borrower or such Subsidiary may self-insure to the extent and
in the manner normal for similarly situated companies of like size, type and
financial condition that are part of a group of companies under common control.
Upon request of the Administrative Agent, the Borrower shall deliver
certificates evidencing such insurance and copies of the underlying policies to
the Administrative Agent and any Bank as they are available.

 

Section 5.3 Preservation of Existence, Etc. The Borrower will, and will cause
each of its Material Subsidiaries to, preserve and maintain its existence,
rights, franchises and privileges in the jurisdiction of its formation, and
qualify and remain qualified, and cause each such Material Subsidiary to qualify
and remain qualified, as a foreign entity in each jurisdiction in which
qualification is necessary or desirable in view of its business and operations
or the ownership of its properties, and, in each case, where failure to qualify
or preserve and maintain its rights and franchises could reasonably be expected
to have a Material Adverse Effect;

 

-42-



--------------------------------------------------------------------------------

provided, however, that nothing contained in this Section 5.3 shall prevent any
transaction permitted by Sections 6.5 or 6.7.

 

Section 5.4 Payment of Taxes, Etc. The Borrower will, and will cause each of its
Material Subsidiaries to, timely file complete and correct United States federal
and applicable foreign, state and local tax returns required by applicable Legal
Requirements and pay when due (a) all taxes, assessments and governmental
charges or levies imposed upon it or upon its income, profits or Property prior
to the date on which penalties attach thereto, and (b) all lawful claims which,
if unpaid, might by law become a Lien upon its Property; provided, however, that
neither the Borrower nor any such Subsidiary shall be required to pay or
discharge any such tax, assessment, charge, levy, or claim which is being
contested in good faith and by appropriate proceedings, and with respect to
which reserves in conformity with GAAP have been provided.

 

Section 5.5 Visitation Rights. The Borrower will, and will cause its Material
Subsidiaries to, permit the Administrative Agent and any Bank or any of its
agents or representatives thereof, to inspect any of the Property, books and
financial records of the Borrower and each Material Subsidiary, to examine and
make copies of and abstracts from the records and books of account of the
Borrower and each Material Subsidiary, and to discuss the affairs, finances and
accounts of the Borrower and each Material Subsidiary with, and to be advised as
to the same by, any of their respective officers or directors upon reasonable
prior written notice and at such reasonable times and intervals as may be
mutually agreed upon by the Administrative Agent or such Bank, as applicable,
and the Borrower.

 

Section 5.6 Reporting Requirements. The Borrower will furnish to the
Administrative Agent and each Bank:

 

(a) Quarterly Financials. As soon as available and in any event not later than
45 days after the end of each quarter of each fiscal year of the Borrower, the
unaudited Consolidated balance sheets of Borrower and its Subsidiaries as of the
end of such quarter and the related unaudited statements of income,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries for the
period commencing at the end of the previous year and ending with the end of
such quarter, and the corresponding figures as at the end of, and for, the
corresponding period in the preceding fiscal year, all in reasonable detail and
duly certified with respect to such statements (subject to year-end audit
adjustments) by a senior financial officer of the Borrower as having been
prepared in accordance with GAAP, together with a Form 10Q and a Compliance
Certificate duly executed by a Responsible Officer;

 

(b) Annual Financials. As soon as available and in any event not later than 90
days after the end of each fiscal year of the Borrower, an unqualified (except
for qualifications relating to changes in accounting principles or practices
reflecting changes in generally accepted accounting principles and required or
approved by the Borrower’s independent certified public accountants) audit
report for such year for the Borrower and its Subsidiaries, including therein
audited Consolidated balance sheets of the Borrower and its Consolidated
Subsidiaries as of the end of such fiscal year and the related Consolidated
statements of income, shareholders’ equity and cash flows of the Borrower and
its Subsidiaries for such fiscal year, and the corresponding figures as at the
end of, and for, the preceding fiscal year, and, in the case of such
Consolidated financial statements certified by independent certified public
accountants of recognized standing

 

-43-



--------------------------------------------------------------------------------

acceptable to the Administrative Agent and including any management letters
delivered by such accountants to the Borrower in connection with such audit
together with a certificate of such accounting firm to Administrative Agent and
the Banks stating that, in the course of the regular audit of the business of
the Borrower and its Subsidiaries, which audit was conducted by such accounting
firm in accordance with generally accepted auditing standards, such accounting
firm has obtained no knowledge that a Default has occurred and is continuing, or
if, in the opinion of such accounting firm, a Default has occurred and is
continuing, a statement as to the nature thereof, together with a Form 10K and a
Compliance Certificate;

 

(c) Intentionally Omitted.

 

(d) Securities Law Filings. Promptly and in any event within 10 days after the
sending or filing thereof, copies of all proxy material, reports and other
information which the Borrower or any of its Subsidiaries sends to or files with
the United States Securities and Exchange Commission or sends to any shareholder
of the Borrower or of any of its Subsidiaries;

 

(e) Defaults. As soon as possible and in any event within five days after the
occurrence of each Default known to a Responsible Officer of the Borrower or any
of its Material Subsidiaries, a statement of a Responsible Officer of the
Borrower setting forth the details of such Default and the actions which the
Borrower has taken and proposes to take with respect thereto;

 

(f) ERISA Notices. Except as to any matter which could not reasonably be
expected to have a Material Adverse Effect, as soon as possible and in any event
(i) within 10 days after the Borrower or any of its Subsidiaries knows or has
reason to know that any Termination Event or Reportable Event has occurred, (ii)
within 10 days after receipt thereof by the Borrower or any of its Subsidiaries
from the PBGC, copies of each notice received by the Borrower or any such
Subsidiary of the PBGC’s intention to terminate any Plan or to have a trustee
appointed to administer any Plan; and (iii) within 10 days after receipt thereof
by the Borrower or any of its Subsidiaries from a Multiemployer Plan sponsor, a
copy of each notice received by the Borrower or any of its Subsidiaries
concerning the imposition or amount of withdrawal liability pursuant to Section
4202 of ERISA;

 

(g) Environmental Notices. Promptly upon the knowledge of any Responsible
Officer of the Borrower of receipt thereof by the Borrower or any of its
Subsidiaries, a copy of any form of notice, summons or citation received from
the United States Environmental Protection Agency, or any other Governmental
Authority directly engaged in protection of the Environment, concerning (i)
material violations or alleged violations of Environmental Laws, which seeks to
impose liability therefor and which, based upon information reasonably available
to the Borrower at the time or after such violation, could reasonably be
expected to have a Material Adverse Effect, (ii) any action or omission on the
part of the Borrower or any of its present or former Subsidiaries in connection
with Hazardous Waste or Hazardous Substances which, based upon information
reasonably available to the Borrower at the time of such receipt, could
reasonably be expected to have a Material Adverse Effect, (iii) any notice of
potential responsibility under any Environmental Law which could reasonably be
expected to have a Material Adverse Effect, or (iv) concerning the filing of a
Lien other than a Permitted Lien upon,

 

-44-



--------------------------------------------------------------------------------

against or in connection with the Borrower, its present or former Subsidiaries,
or any of their leased or owned Property, wherever located;

 

(h) Other Governmental Notices or Actions. Promptly and in any event within five
Business Days after receipt thereof by the Borrower or any of its Subsidiaries,
and the knowledge of such receipt by a Responsible Officer of the Borrower or
any inside counsel of the Borrower, a copy of any written notice, summons,
citation, or proceeding from any Governmental Authority which could reasonably
be expected to have a Material Adverse Effect;

 

(i) Material Litigation. As soon as possible and in any event within five days
of any Responsible Officer of the Borrower or any of its Subsidiaries having
knowledge thereof, notice of (A) any pending or threatened litigation, claim or
any other action asserting any claim or claims against the Borrower or any of
its Subsidiaries which could reasonably be expected to have a Material Adverse
Effect, (B) the occurrence of any mandatory prepayment event, default or event
of default under the Senior Note Documents, and (C) any litigation or
governmental proceeding of the type described in Section 4.8;

 

(j) Material Changes. Prompt written notice of any condition or event of which
the Borrower or any Subsidiary has knowledge, which condition or event has
resulted or may reasonably be expected to have in a Material Adverse Effect;

 

(k) Indebtedness. Upon the request of the Administrative Agent from time to
time, detail of any other Indebtedness for borrowed money of the Borrower and
its Subsidiaries, including, without limitation, any bilateral facilities
between the Borrower or any of its Subsidiaries and any bank, financial
institution or other lender, and an update of Schedule 4.20 from time to time;
and

 

(l) Other Information. Such other information respecting the business or
Properties, or the condition or operations, financial or otherwise, of the
Borrower, or any of its Subsidiaries, as any Bank through the Administrative
Agent may from time to time reasonably request.

 

Section 5.7 Maintenance of Property. The Borrower will, and will cause each of
its Material Subsidiaries to, do all things necessary to maintain, preserve,
protect and keep its Property in good repair, working order and condition
(normal wear and tear excepted), and make all necessary and proper repairs,
renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times; provided, however that nothing
in this Section 5.7 shall prevent the Borrower or any of its Subsidiaries from
discontinuing the operation or maintenance of any of such Property if such
discontinuance is, in the judgment of the Borrower or any of its Subsidiaries,
as applicable, desirable in the conduct of their businesses and not materially
disadvantageous to the Banks.

 

Section 5.8 Conduct of Business. The Borrower will, and will cause each of its
Material Subsidiaries to, carry on and conduct its business in substantially the
same manner as it is presently conducted and in Permitted Businesses and do all
things necessary to remain duly incorporated or organized, validly existing and
(to the extent such concept applies to such entity) in good standing as a
domestic corporation, partnership or limited liability company in its

 

-45-



--------------------------------------------------------------------------------

jurisdiction of incorporation or organization, as the case may be, and maintain
all requisite authority to conduct its business in each jurisdiction in which
its business is conducted.

 

Section 5.9 Use of Proceeds. The Borrower will, and will cause each Subsidiary
to, use the proceeds of the Advances for working capital and general corporate
purposes. The Borrower will not, nor will it permit any Subsidiary to, use any
of the proceeds of the Advances to purchase or carry any “margin stock” (as
defined in Regulation U).

 

Section 5.10 New Subsidiaries. So long as any of the Borrower’s obligations with
respect to any of the Senior Notes are guaranteed by any of the Borrower’s
Subsidiaries, the Borrower will cause any direct or indirect Subsidiary of the
Borrower (i) which Subsidiary is formed or acquired after the Closing Date and
which is a Material Subsidiary, or (ii) which Subsidiary becomes a Material
Subsidiary after the Closing Date, to become a Guarantor with respect to, and
jointly and severally liable with all other Guarantors for, all of the
Obligations under this Agreement and the Notes within thirty (30) days following
such formation or acquisition pursuant to a Guaranty substantially in the form
of Exhibit C hereto, together with such evidence of corporate authority to enter
into such Guaranty as the Administrative Agent may reasonably request, including
without limitation, opinions of legal counsel regarding such corporate authority
and the enforceability of such Guaranty; provided however, a guaranty by a
foreign Subsidiary of the Borrower shall not be required if such guaranty would
directly cause or result in a material adverse tax liability or other similar
financial liability on the Borrower and its Subsidiaries on a Consolidated
basis.

 

Section 5.11 Pari Passu. The Obligations under this Agreement and the other
Credit Documents of the Borrower and the Guarantors shall rank at least pari
passu with and be equally and ratably secured as the Senior Notes and all other
senior unsecured Indebtedness of the Borrower.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

So long as any Note or any amount under any Credit Document shall remain unpaid,
any Letter of Credit shall remain outstanding, or any Bank shall have any
Revolving Commitment, the Borrower agrees, unless the Majority Banks otherwise
consent in writing, to comply with the following covenants.

 

Section 6.1 Liens, Etc. The Borrower will not, or permit any of its Subsidiaries
to, create, assume, incur, or suffer to exist, any Lien of any kind on or in
respect of any Property of the Borrower or any of its Subsidiaries, whether now
owned or hereafter acquired, except for the following (“Permitted Liens”):

 

(a) Liens securing the Obligations arising under this Agreement;

 

(b) Liens securing Indebtedness in an aggregate principal amount not to exceed
10% of the Borrower’s Consolidated Net Worth;

 

-46-



--------------------------------------------------------------------------------

(c) Liens arising in the ordinary course of business by operation of law in
connection with workers’ compensation, unemployment insurance, old age benefits,
social security obligations, taxes, assessments, statutory obligations or other
similar charges, good faith deposits, pledges or other Liens in connection with
(or to obtain letters of credit in connection with) bids, performance bonds,
contracts or leases to which the Borrower or its Subsidiaries are a party or
other deposits required to be made in the ordinary course of business; provided,
that in each case the obligation secured is not Indebtedness and is not overdue
or, if overdue, is being contested in good faith by appropriate proceedings and
reserves in conformity with GAAP have been provided therefor;

 

(d) mechanics’, workmen, materialmen, landlords’, carriers’ or other similar
Liens arising in the ordinary course of business (or deposits to obtain the
release of such Liens) related to obligations not due or, if due, that are being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP have been provided therefor;

 

(e) Inchoate Liens under ERISA and liens for Taxes not yet due or which are
being contested in good faith by appropriate proceedings and reserves in
conformity with GAAP have been provided therefor;

 

(f) Liens arising out of judgments or awards against the Borrower or any of its
Subsidiaries, or in connection with surety or appeal bonds or the like in
connection with bonding such judgments or awards, the time for appeal from which
or petition for rehearing of which shall not have expired or for which the
Borrower or such Subsidiary shall be prosecuting on appeal or proceeding for
review, and for which it shall have obtained a stay of execution or the like
pending such appeal or proceeding for review; provided that the aggregate amount
of uninsured or underinsured liabilities (including interest, costs, fees and
penalties, if any) of the Borrower and its Subsidiaries secured by such Liens
shall not exceed $15,000,000 in the aggregate at any one time outstanding and
provided further that there is adequate assurance, in the sole discretion of the
Majority Banks that the insurance proceeds attributable thereto shall be paid
promptly upon the expiration of such time period or resolution of such
proceeding if necessary to remove such Liens;

 

(g) Liens existing on the date hereof and listed on Schedule 6.1;

 

(h) any extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any Lien referred to in the foregoing
subsections (b) through (h), provided, however, that the principal amount of
Indebtedness secured thereby does not exceed the principal amount secured at the
time of such extension, renewal or replacement and such extension, renewal or
replacement is limited to the property already subject to the Lien so extended,
renewed or replaced;

 

(i) rights reserved to or vested in any municipality or governmental, statutory
or public authority by the terms of any right, power, franchise, grant, license
or permit, or by any provision of law, to terminate such right, power,
franchise, grant, license or permit or to purchase, condemn, expropriate or
recapture or to designate a purchaser of any of the property of a Person;

 

-47-



--------------------------------------------------------------------------------

(j) rights reserved to or vested in any municipality or governmental, statutory
or public authority to control, regulate or use any property of a Person;

 

(k) rights of a common owner of any interest in property held by a Person and
such common owner as tenants in common or through other common ownership;

 

(l) encumbrances (other than to secure the payment of Indebtedness), easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations in any property or rights-of-way of a Person for the purpose of
roads, pipelines, transmission lines, transportation lines, distribution lines,
removal of gas, oil, coal, metals, steam, minerals, timber or other natural
resources, and other like purposes, or for the joint or common use of real
property, rights-of-way, facilities or equipment, or defects, irregularity and
deficiencies in title of any property or rights-of-way;

 

(m) zoning, planning and Environmental Laws and ordinances and municipal
regulations;

 

(n) financing statements filed by lessors of property (but only with respect to
the property so leased) and Liens under any conditional sale or title retention
agreements entered into in the ordinary course of business; and

 

(o) rights of lessees of equipment owned by the Borrower or any of its
Subsidiaries.

 

Section 6.2 Indebtedness.

 

(a) The Borrower will not, and will not permit any of its Subsidiaries to, incur
or permit to exist any Indebtedness, unless the Borrower and its Subsidiaries
shall be in compliance, on a pro forma basis after giving effect to such
transactions, with the covenants contained in this Article VI recomputed as of
the last day of the most recently ended fiscal quarter of the Borrower and its
Subsidiaries as if the transaction in question had occurred on the first day of
each relevant period for testing such compliance.

 

(b) Notwithstanding Section 6.2(a), (i) until such time that the Guaranty is
released as required under Section 8.7, the aggregate principal amount of all
Indebtedness of Subsidiaries of the Borrower that are not also Guarantors shall
not exceed 10% of the Borrower’s Consolidated Net Worth at any time, and (ii)
after the Guaranty is released as required under Section 8.7, the aggregate
principal amount of all Indebtedness of Subsidiaries of the Borrower (other than
such Indebtedness owing to the Borrower or to a Subsidiary of the Borrower)
shall not exceed 10% of the Borrower’s Consolidated Net Worth at any time.

 

Section 6.3 Amendment of Organizational Documents; Senior Notes. The Borrower
will not, and will not permit any of its Subsidiaries to, amend, modify or
change its organizational documents or any agreement entered into by it related
to its capital stock or equivalent ownership interest or enter into any new
agreement related to its capital stock or equivalent ownership interest, each in
any way materially adverse to the interests of the Banks; provided that the
Borrower may adopt poison pill provisions in the exercise of its reasonable
business judgment. The Borrower will not, and will not permit any Subsidiary to,
make any

 

-48-



--------------------------------------------------------------------------------

amendment or modification to the Senior Note Documents other than any such
amendment, supplement, change or modification that is ministerial or immaterial
or non-substantive in nature, not adverse to the Banks and with respect to which
the Borrower has provided to the Administrative Agent and the Banks a copy of
the amendment no more than five Business Days after the effective date or the
date such amendment is executed, if later.

 

Section 6.4 Limitation on Certain Restrictions. The Borrower will not, nor will
it permit any of its Subsidiaries to, directly or indirectly, create or
otherwise permit to exist or become effective any restriction on the ability of
any of their Subsidiaries to (i) pay dividends or make any other distributions
on its capital stock, or any other interest or participation in its profits,
owned by the Borrower or pay any Indebtedness owed to the Borrower, or (ii) make
loans or advances to the Borrower or any of its Subsidiaries, except in either
case for restrictions existing under or by reason of any applicable Legal
Requirement, this Agreement and the other Credit Documents or in the Senior Note
Documents and except for any restrictions existing in connection with any
Subsidiary acquired by the Borrower after the Effective Date, in which case the
Borrower shall either promptly cause the removal or release of any such
restrictions or not advance the proceeds of any Borrowing to such Subsidiary
even if otherwise permitted by this Agreement. The Borrower and its Subsidiaries
shall not enter into any agreement other than this Agreement, the Credit
Documents and the Senior Note Documents prohibiting the creation or assumption
of any Lien upon its properties, revenues or assets, whether now owned or
hereafter acquired (except in connection with any Permitted Liens provided that
restriction is limited to the property already subject to the Lien), or
prohibiting or restricting the ability of the Borrower or any of its
Subsidiaries to amend or otherwise modify this Agreement or any Credit Document.

 

Section 6.5 Merger, Consolidation or Acquisition; Asset Sales. (a) The Borrower
will not, and will not permit any of its Subsidiaries to enter into any
Acquisition other than the following:

 

(i) any Acquisition for consideration that is less than 10% of the Borrower’s
Consolidated Net Worth at the time the Acquisition is completed;

 

(ii) any Acquisition for consideration that is equal to or greater than 10% of
the Borrower’s Consolidated Net Worth at the time the Acquisition is completed
provided that each of the following conditions are met: (A) the Borrower or such
Subsidiary is the surviving entity to any such Acquisition (or the other Person
will thereby become a Subsidiary of the Borrower); (B) Sections 5.10 and 6.4 are
complied with to the extent applicable; (C) such acquired Person engages in
Permitted Businesses; (D) such Acquisition is non-hostile in nature; (E) the
Borrower shall have delivered to the Administrative Agent within ten (10)
Business Days prior to the consummation of any such Acquisition a report signed
by a Responsible Officer of the Borrower that shall contain calculations
demonstrating on a pro forma basis the Borrower’s compliance with Sections 6.13
and 6.14 after giving effect to such Acquisition; and (F) no Default or Event of
Event shall have occurred and be continuing before and after giving effect to
such Acquisition; and

 

(iii) any majority ownership of the Borrower or any of its Subsidiaries in a
foreign joint venture or foreign Subsidiary may decrease to a minority ownership
as

 

-49-



--------------------------------------------------------------------------------

necessary to comply with any applicable Legal Requirement to doing business in
such foreign jurisdiction.

 

Notwithstanding anything to the contrary contained in this Section 6.5 and in
addition to the requirements contained in this Section 6.5, (A) no domestic
Material Subsidiary may enter into an Acquisition with any foreign Subsidiary
unless the domestic Material Subsidiary shall be the surviving corporation; and
no direct foreign Material Subsidiary may enter into an Acquisition with any
indirect foreign Subsidiary, unless the direct foreign Material Subsidiary shall
be the surviving corporation, and (B) the Borrower may not merge, consolidate or
enter into any Acquisition unless the Borrower is the surviving corporation.

 

(b) The Borrower will not, and will not permit any of its Subsidiaries to, sell,
transfer or otherwise dispose of any of the Borrower’s or such Subsidiary’s
Property (unless, in the case of a Subsidiary, such assets are sold, leased,
transferred or otherwise conveyed to another Subsidiary or the Borrower) except
for (i) sales, transfers and dispositions in the ordinary course of business for
a fair and adequate consideration, (ii) sales, transfers or dispositions of
assets which are obsolete or are no longer in use and which are not significant
to the continuation of the Borrower or any of its Subsidiaries business; or
(iii) dispositions not otherwise permitted hereunder which are made for fair
market value; provided that, in any case, (A) at the time of any disposition, no
Default or Event of Default shall exist or shall result from such disposition,
(B) the aggregate sales price from such disposition shall be paid in cash or
otherwise for non-cash consideration or on payment terms satisfactory to the
applicable Borrower or Subsidiary, and (C) the aggregate book value of all
assets of the Borrower and its Subsidiaries, taken as a whole, shall not be
reduced at any time to an amount which is less than 80% of the aggregate book
value of all assets of the Borrower and its Subsidiaries, taken as a whole, on
September 30, 2001 as reflected on the Borrower’s Consolidated balance sheet
dated September 30, 2001, provided however that, in any event, and
notwithstanding anything in this Section 6.5 to the contrary, no Material
Subsidiary may sell, transfer or otherwise dispose of any assets to a
non-Material Subsidiary.

 

(c) Except as otherwise permitted in this Section 6.5, the Borrower shall not
issue, sell or dispose of any capital stock of any Material Subsidiaries.

 

Section 6.6 Restricted Payments. The Borrower will not, and will not permit any
of its Subsidiaries to, make any Restricted Payment, except that (a) a
wholly-owned Subsidiary of the Borrower may make a Restricted Payment to the
Borrower or another wholly-owned Subsidiary of the Borrower, (b) provided no
Default has occurred and is continuing or would result therefrom, (i) the
Borrower may redeem, purchase or otherwise acquire its capital stock or declare
and pay dividends on its capital stock; (ii) scheduled interest payments,
optional redemptions or other prepayments may be made on the Senior Notes;
provided, however that without the prior written consent of the Administrative
Agent and the Banks, (A) the payment of such Indebtedness may not be guaranteed
by any Subsidiary of the Borrower which is not a Guarantor hereunder and the
terms and provisions of any guaranties of such Indebtedness shall be no more
onerous than the terms and provisions of the Guaranty or (B) the Borrower shall
not take any action that could result in the Obligations’ failing to be pari
passu to Indebtedness under the Senior Notes; (iii) any Subsidiary of the
Borrower may make payments to the Borrower for all reasonable amounts owing to
the Borrower in the ordinary course of business for the

 

-50-



--------------------------------------------------------------------------------

Borrower’s and their Subsidiaries’ pro rata share of such ordinary course items
as insurance, taxes and professional fees and expenses, provided that such
ordinary course items are incurred in compliance with the arm’s length
requirements of Section 6.8 and (iv) capital stock of the Borrower may be
purchased (or the purchase thereof funded) or otherwise acquired by the Borrower
or its Subsidiaries for any Code Section 401(k) plan, Code Section 423 plan or
Plan of the Borrower or any of its Subsidiaries.

 

Section 6.7 Investments, Loans, Advances. The Borrower will not, and will not
permit any of its Subsidiaries to, make or permit to exist any loans, advances
or capital contributions to, or make any investment in, or purchase or commit to
purchase any stock or other securities or evidences of Indebtedness of or
interests in any Person, except the following:

 

(a) Liquid Investments;

 

(b) receivables owing to the Borrower or its Subsidiaries created or acquired in
the ordinary course of business and payable on customary trade terms of the
Borrower or such Subsidiary and in compliance with the arm’s-length requirements
of Section 6.8;

 

(c) Investments received in connection with the bankruptcy or reorganization of
suppliers and customers and in settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business;

 

(d) Hedging Transactions entered into in compliance with Section 6.2;

 

(e) deposits made in the ordinary course of business consistent with past
practices to secure the performance of leases;

 

(f) unsecured intercompany loans, advances and capital contributions from the
Borrower to any of its Subsidiaries from any of its Subsidiaries to the Borrower
or any other such Subsidiaries except as expressly restricted hereunder;

 

(g) loans and advances by the Borrower and its Subsidiaries to employees of the
Borrower and its Subsidiaries for (i) short-term loans in an aggregate amount of
no greater than $2,000,000 at any one time outstanding and in an amount no
greater than $1,000,000 for any Person, (ii) moving and travel expenses and
other similar expenses; in each case incurred in the ordinary course of
business, and (iii) loans in an aggregate amount of no greater than $5,000,000
for purchases of stock of the Borrower by officers of the Borrower or its
Subsidiaries;

 

(h) joint ventures between any foreign Subsidiary of the Borrower and any other
Person;

 

(i) the purchase of stock in, or an investment by a foreign Subsidiary of the
Borrower in, an insurance company for the purpose of obtaining credit and
political risk insurance for export sales;

 

(j) the purchase or acquisition of stock in the Borrower for a Code Section
401(k) plan, Code Section 423 plan or Plan of the Borrower or any of its
Subsidiaries;

 

-51-



--------------------------------------------------------------------------------

(k) as permitted by Sections 6.5 and 6.6; and

 

(l) Investments in Unrestricted Subsidiaries and Investments in minority
interests in entities engaged primarily in a Permitted Business, provided that
none of the Borrower or its Subsidiaries shall be liable for any Indebtedness or
other obligations of any such Unrestricted Subsidiaries or entities and all such
Investments (including any future required capital contributions) do not exceed
in the aggregate $25,000,000 at any time outstanding, the value of such
Investments if not made in cash to be based upon the fair market value thereof
as reasonably determined by the Borrower’s Board of Directors;

 

(m) other Investments not to exceed $25,000,000 in the aggregate at any time.

 

Section 6.8 Affiliate Transactions. The Borrower will not, and will not permit
any of its Subsidiaries to, make, directly or indirectly: (a) any transfer,
sale, lease, assignment or other disposal of any assets to any Affiliate of the
Borrower or any purchase or acquisition of assets from any such Affiliate; or
(b) any arrangement or other transaction directly or indirectly with or for the
benefit of any such Affiliate (including without limitation, guaranties and
assumptions of obligations of an Affiliate); provided that the Borrower and its
Subsidiaries (i) may enter into any arrangement or other transaction with any
such Affiliate providing for the leasing of property, the rendering or receipt
of services or the purchase or sale of inventory and other assets in the
ordinary course of business if the monetary or business consideration arising
therefrom would be substantially as advantageous to the Borrower and its
Subsidiaries as the monetary or business consideration which it would obtain in
a comparable arm’s length transaction with a Person not such an Affiliate, and
(ii) the Borrower and any of its Subsidiaries may guaranty or otherwise assume
obligations of an Affiliate to the extent permitted under Section 6.2 hereof.

 

Section 6.9 Other Businesses. The Borrower will not, and will not permit any of
its Material Subsidiaries to, engage in any line of business other than the
oilfield services and oilfield equipment manufacturing businesses and except for
the application of acquired, existing and developed technologies to industries
and markets outside of such business (each, a “Permitted Business”).

 

Section 6.10 Capital Expenditures. The Borrower will not, nor will it permit any
Subsidiary to, expend, or be committed to expend, Capital Expenditures for any
purpose other than in connection with a Permitted Business.

 

Section 6.11 Sale and Leaseback Transactions and other Off-Balance Sheet
Liabilities. The Borrower will not, nor will it permit any Subsidiary to, enter
into or suffer to exist any (a) Sale and Leaseback Transaction, or (b) any other
transaction pursuant to which it incurs or has incurred Off-Balance Sheet
Liabilities, other than (i) those transactions described on Schedule 6.11 and
(ii) Sale and Leaseback Transactions or other Off-Balance Sheet Liabilities in
the aggregate for the Borrower and its Subsidiaries not to exceed $50,000,000.

 

Section 6.12 Contingent Obligations. The Borrower will not, nor will it permit
any Subsidiary to, enter into or suffer to exist any Contingent Obligations in
excess of $50,000,000.

 

Section 6.13 Maximum Leverage Ratio. The Borrower will not permit its Leverage
Ratio to be greater than 0.50 to 1.0 at the end of any fiscal quarter.

 

-52-



--------------------------------------------------------------------------------

Section 6.14 Minimum Interest Charge Coverage Ratio. The Borrower shall not
permit, as of the end of any fiscal quarter, permit the Interest Charge Coverage
Ratio for the Borrower and its Subsidiaries on a Consolidated basis to be less
than 3.50 to 1.00.

 

ARTICLE VII

 

REMEDIES

 

Section 7.1 Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under any Credit Document:

 

(a) Payment. The Borrower shall fail to pay any principal of any Note or any
Reimbursement Obligation when the same becomes due and payable as set forth in
this Agreement, or any interest on any Note or any fee or other amount payable
hereunder or under any other Credit Document within five days after the same
becomes due and payable;

 

(b) Representation and Warranties. Any representation or warranty made or deemed
to be made (i) by the Borrower in this Agreement or in any other Credit
Document, (ii) by the Borrower (or any of its officers) in connection with this
Agreement or any other Credit Document, or (iii) by any Guarantor in any Credit
Document shall prove to have been incorrect in any material respect when made or
deemed to be made;

 

(c) Covenant Breaches. (i) The Borrower shall fail to perform or observe any
covenant contained in Sections 5.3, 5.4, or 5.6, or Article VI of this
Agreement, or (ii) the Borrower or any Guarantor shall fail to perform or
observe any term or covenant set forth in any Credit Document which is not
covered by clause (i) above or any other provision of this Section 7.1 if such
failure shall remain unremedied for 30 days after the earlier of the date
written notice of such default shall have been given to the Borrower or such
Guarantor by the Administrative Agent or any Bank or the date a Responsible
Officer of the Borrower or any Guarantor has actual knowledge of such default;

 

(d) Cross-Defaults. (i) The Borrower or any its Subsidiaries shall fail to pay
any principal of or premium or interest on its Indebtedness which is outstanding
in a principal amount of at least $10,000,000 individually or when aggregated
with all such Indebtedness of the Borrower or its Subsidiaries so in default
(but excluding Indebtedness evidenced by the Notes) when the same becomes due
and payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such
Indebtedness; (ii) any other event shall occur or condition shall exist under
any agreement or instrument relating to Indebtedness which is outstanding in a
principal amount of at least $10,000,000 individually or when aggregated with
all such Indebtedness of the Borrower and its Subsidiaries so in default, and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Indebtedness;
or (iii) any such Indebtedness shall be declared to be due and payable, or
required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof;

 

-53-



--------------------------------------------------------------------------------

(e) Insolvency. The Borrower or any of its Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any Legal
Requirements relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against the
Borrower or any such Subsidiary, either such proceeding shall remain undismissed
for a period of 30 days or any of the actions sought in such proceeding shall
occur; or the Borrower or any of its Subsidiaries shall take any corporate
action to authorize any of the actions set forth above in this paragraph (e);

 

(f) Judgments. Any one or more judgments or orders for the payment of money in
excess of $15,000,000 in the aggregate (reduced for purposes of this paragraph
for the amount in respect of any such judgment or order that a reputable and
creditworthy insurer has acknowledged being payable under any valid and
enforceable insurance policy) shall be rendered against the Borrower or any of
its Subsidiaries which, within 30 days from the date any such judgment is
entered, shall not have been discharged or execution thereof stayed pending
appeal;

 

(g) ERISA. (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 1106 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan, (iii) a Reportable
Event shall occur with respect to, or proceedings shall commence to have a
trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is likely to result in the termination of such Plan for
purposes of Title IV of ERISA, unless such Reportable Event, proceedings or
appointment are being contested by the Borrower in good faith and by appropriate
proceedings, (iv) any Plan shall terminate for purposes of Title IV of ERISA,
(v) the Borrower or any member of the Controlled Group shall incur any liability
in connection with a withdrawal from a Multiemployer Plan or the insolvency
(within the meaning of Section 4245 of ERISA) or reorganization (within the
meaning of Section 4241 of ERISA) of a Multiemployer Plan, unless such liability
is being contested by the Borrower in good faith and by appropriate proceedings,
or (vi) any other event or condition shall occur or exist, with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could
subject the Borrower or any Guarantor to any tax, penalty or other liabilities
in the aggregate exceeding $5,000,000;

 

(h) Guaranty. Any provision of the Guaranty requiring the payment of the
Guaranteed Obligations (as defined in the Guaranty) shall for any reason cease
to be valid and binding on any Guarantor or any Guarantor shall so state in
writing; and

 

(i) Change of Control. Any Change in Control shall occur.

 

-54-



--------------------------------------------------------------------------------

Section 7.2 Optional Acceleration of Maturity. If any Event of Default (other
than an Event of Default pursuant to paragraph (e) of Section 7.1) shall have
occurred and be continuing, then, and in any such event,

 

(a) the Administrative Agent (i) shall at the request, or may with the consent,
of the Majority Banks, by notice to the Borrower, declare the obligation of each
Bank to make Advances and the obligation of the Issuing Bank to issue, increase,
or extend Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Majority Banks, by notice to the Borrower, declare the Notes, all interest
thereon, the Letter of Credit Obligations, and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Notes, all such
interest, all such Letter of Credit Obligations and all such amounts shall
become and be forthwith due and payable in full, without presentment, demand,
protest or further notice of any kind (including, without limitation, any notice
of intent to accelerate or notice of acceleration), all of which are hereby
expressly waived by the Borrower, and

 

(b) the Borrower shall, on demand of the Administrative Agent at the request or
with the consent of the Majority Banks, deposit with the Administrative Agent
into the Cash Collateral Account an amount of cash equal to the Letter of Credit
Exposure as security for the Obligations to the extent the Letter of Credit
Obligations are not otherwise paid at such time.

 

(c) Automatic Acceleration of Maturity. If any Event of Default pursuant to
paragraph (e) of Section 7.1 shall occur,

 

(d) the obligation of each Bank to make Advances and the obligation of the
Issuing Bank to issue, increase, or extend Letters of Credit shall immediately
and automatically be terminated and the Notes, all interest on the Notes, all
Letter of Credit Obligations, and all other amounts payable under this Agreement
shall immediately and automatically become and be due and payable in full,
without presentment, demand, protest or any notice of any kind (including,
without limitation, any notice of intent to accelerate or notice of
acceleration), all of which are hereby expressly waived by the Borrower and

 

(e) to the extent permitted by law or court order, the Borrower shall deposit
with the Administrative Agent into the Cash Collateral Account an amount of cash
equal to the outstanding Letter of Credit Exposure as security for the
Obligations to the extent the Letter of Credit Obligations are not otherwise
paid at such time.

 

Section 7.3 Cash Collateral Account.

 

(a) Pledge. The Borrower hereby pledges, and grants to the Administrative Agent
for the benefit of the Banks, a security interest in all funds held in the Cash
Collateral Account from time to time and all proceeds thereof, as security for
the payment of the Obligations, including without limitation all Letter of
Credit Obligations owing to the Issuing Bank or any other Bank due and to become
due from the Borrower to the Issuing Bank or any other Bank under this Agreement
in connection with the Letters of Credit.

 

(b) Application against Letter of Credit Obligations. The Administrative Agent
may, at any time or from time to time apply funds then held in the Cash
Collateral

 

-55-



--------------------------------------------------------------------------------

Account to the payment of any Letter of Credit Obligations owing to the Issuing
Bank, in such order as the Administrative Agent may elect, as shall have become
or shall become due and payable by the Borrower to the Issuing Bank under this
Agreement in connection with the Letters of Credit.

 

(c) Duty of Care. The Administrative Agent shall exercise reasonable care in the
custody and preservation of any funds held in the Cash Collateral Account and
shall be deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords its own
property, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such funds.

 

Section 7.4 Non-exclusivity of Remedies. No remedy conferred upon the
Administrative Agent or the Banks is intended to be exclusive of any other
remedy, and each remedy shall be cumulative of all other remedies existing by
contract, at law, in equity, by statute or otherwise.

 

Section 7.5 Right of Set-off. Upon (a) the occurrence and during the continuance
of any Event of Default and (b) the making of the request or the granting of the
consent, if any, specified by Section 7.2 to authorize the Administrative Agent
to declare the Notes and any other amount payable hereunder due and payable
pursuant to the provisions of Section 7.2 or the automatic acceleration of the
Notes and all amounts payable under this Agreement pursuant to Section 7.3, each
Bank is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
Indebtedness at any time owing by such Bank to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement, the Note held by such Bank, and the
other Credit Documents, irrespective of whether or not such Bank shall have made
any demand under this Agreement, such Note, or such other Credit Documents, and
although such obligations may be unmatured. Each Bank agrees to promptly notify
the Borrower and the Administrative Agent after any such set-off and application
made by such Bank, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Bank
under this Section are in addition to any other rights and remedies (including,
without limitation, other rights of set-off) which such Bank may have.

 

ARTICLE VIII

 

AGENCY AND ISSUING BANK PROVISIONS

 

Section 8.1 Authorization and Action. Each Bank hereby appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement and the other Credit Documents as are
delegated to the Administrative Agent by the terms hereof and of the other
Credit Documents, together with such powers as are reasonably incidental
thereto. As to any matters not expressly provided for by this Agreement or any
other Credit Document (including, without limitation, enforcement or collection
of the Notes), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so

 

-56-



--------------------------------------------------------------------------------

acting or refraining from acting) upon the instructions of the Majority Banks,
and such instructions shall be binding upon all Banks and all holders of Notes;
provided, however, that the Administrative Agent shall not be required to take
any action which exposes the Administrative Agent to personal liability or which
is contrary to this Agreement, any other Credit Document, or applicable Legal
Requirements.

 

Section 8.2 Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken (including the Administrative
Agent’s own negligence) by it or them under or in connection with this Agreement
or the other Credit Documents, except for its or their own gross negligence or
willful misconduct. Without limitation of the generality of the foregoing, the
Administrative Agent: (a) may treat the payee of any Note as the holder thereof
until the Administrative Agent receives written notice of the assignment or
transfer thereof signed by such payee and in form satisfactory to the
Administrative Agent; (b) may consult with legal counsel (including counsel for
the Borrower), independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (c) makes no warranty or representation to any Bank and shall not be
responsible to any Bank for any statements, warranties or representations made
in or in connection with this Agreement or the other Credit Documents; (d) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of this Agreement or any other
Credit Document on the part of the Borrower or its Subsidiaries or to inspect
the property (including the books and records) of the Borrower or its
Subsidiaries; (e) shall not be responsible to any Bank for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other Credit Document; and (f) shall incur no liability under
or in respect of this Agreement or any other Credit Document by acting upon any
notice, consent, certificate or other instrument or writing (which may be by
telecopier, telegram, cable or telex) believed by it to be genuine and signed or
sent by the proper party or parties.

 

Section 8.3 The Administrative Agent and Its Affiliates. With respect to its
Revolving Commitment, the Advances made by it and the Notes issued to it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any other Bank and may exercise the same as though it were not the
Administrative Agent. The term “Bank” or “Banks” shall, unless otherwise
expressly indicated, include the Administrative Agent in its individual
capacity. The Administrative Agent and its Affiliates may accept deposits from,
lend money to, act as trustee under indentures of, and generally engage in any
kind of business with, the Borrower or any of its Subsidiaries, and any Person
who may do business with or own securities of the Borrower or any such
Subsidiary, all as if the Administrative Agent were not an agent hereunder and
without any duty to account therefor to the Banks.

 

Section 8.4 Bank Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Arranger
or any other Bank and based on the financial statements referred to in Section
4.6 and such other documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Bank
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Arranger or any other Bank and based on such documents
and

 

-57-



--------------------------------------------------------------------------------

information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.

 

Section 8.5 Indemnification. The Banks severally agree to indemnify the
Administrative Agent, the Arranger and the Issuing Bank (to the extent not
reimbursed by the Borrower), according to their respective Pro Rata Shares from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent, the Arranger or the Issuing Bank in any way relating to or
arising out of this Agreement or any action taken or omitted by the
Administrative Agent, the Arranger or the Issuing Bank under this Agreement or
any other Credit Document (including the Administrative Agent’s, the Arranger’s
or the Issuing Bank’s own negligence), provided that no Bank shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s, the Arranger’s and the Issuing Bank’s gross negligence
or willful misconduct. Without limitation of the foregoing, each Bank agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any out-of-pocket expenses (including counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any other Credit Document,
to the extent that the Administrative Agent is not reimbursed for such expenses
by the Borrower.

 

Section 8.6 Successor Administrative Agent and Issuing Bank. The Administrative
Agent or the Issuing Bank may resign at any time by giving written notice
thereof to the Banks and the Borrower and may be removed at any time with or
without cause by the Majority Banks upon receipt of written notice from the
Majority Banks to such effect. Upon receipt of notice of any such resignation or
removal, the Majority Banks shall have the right to appoint a successor
Administrative Agent or Issuing Bank with, if an Event of Default has not
occurred and is not continuing, the consent of the Borrower, which consent shall
not be unreasonably withheld or delayed. If no successor Administrative Agent or
Issuing Bank shall have been so appointed, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s or Issuing
Bank’s giving of notice of resignation or the Majority Banks’ removal of the
retiring Administrative Agent or the Issuing Bank, then the retiring
Administrative Agent or Issuing Bank may, on behalf of the Banks and the
Borrower, appoint a successor Administrative Agent or Issuing Bank, which shall
be a commercial bank meeting the financial requirements of an Eligible Assignee
and, in the case of the Issuing Bank, a Bank. Upon the acceptance of any
appointment as Administrative Agent or Issuing Bank by a successor
Administrative Agent or Issuing Bank, such successor Administrative Agent or
Issuing Bank shall thereupon succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Administrative Agent or Issuing
Bank, and the retiring Administrative Agent or Issuing Bank shall be discharged
from its duties and obligations under this Agreement and the other Credit
Documents, except that the retiring Issuing Bank shall remain the Issuing Bank
with respect to any Letters of Credit issued by the Issuing Bank and outstanding
on the effective date of its resignation or removal and the provisions affecting
the Issuing Bank with respect to such Letters of Credit shall inure to the
benefit of the retiring Issuing Bank until the termination of all such Letters
of Credit. After any retiring Administrative Agent’s or Issuing Bank’s
resignation or

 

-58-



--------------------------------------------------------------------------------

removal hereunder as Administrative Agent or Issuing Bank, the provisions of
this Article VIII shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent or Issuing Bank under this
Agreement and the other Credit Documents.

 

Section 8.7 Release of Guaranties. The Banks and the Administrative Agent agree
that if the holders of the Senior Notes provide a full and unconditional release
of all guaranties made by the Borrower’s Subsidiaries for the benefit of such
holders, then the Banks and Administrative Agent shall release the Guarantors
from their respective obligations under the Guaranties. The Banks hereby empower
and authorize the Administrative Agent to execute and deliver to the Borrower on
their behalf any agreements, documents or instruments as shall be necessary or
appropriate to effect such release in writing.

 

Section 8.8 Co-Syndication Agents; Documentation Agent. Neither of the
Co-Syndication Agents nor the Documentation Agent shall have any duties,
obligations or liabilities in its capacity as Co-Syndication Agent or
Documentation Agent, as applicable. The Banks shall have no right to replace the
Co-Syndication Agents or the Documentation Agent if the either of the
Co-Syndication Agents or Documentation Agent, as applicable, is no longer a
Bank, and neither of the Co-Syndication Agents nor the Documentation Agent may
assign its status as Co-Syndication Agent or Documentation Agent, as applicable,
to any Person.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1 Amendments, Etc. No amendment or waiver of any provision of this
Agreement, the Notes, or any other Credit Document, nor consent to any departure
by the Borrower or any Guarantor therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Majority Banks and the
Borrower, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment shall increase the Revolving Commitment of any Bank
without the written consent of such Bank, and no amendment, waiver or consent
shall, unless in writing and signed by all the Banks, do any of the following:
(a) except as provided in Section 2.15, increase or extend the aggregate
Revolving Commitments of the Banks, (b) reduce the principal of, or interest on,
the Notes or any fees or other amounts payable hereunder or under any other
Credit Document, (c) postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, (d) amend
Section 2.14 or this Section 9.1 or any other provision of this Agreement that
requires the pro rata treatment of, or action by, all the Banks, (e) release any
Guarantor from its obligations under the Guaranty other than as required in
Section 8.7 above, (f) release any Lien in favor of the Administrative Agent for
the benefit of the Banks on Property of the Borrower or Guarantors, (g) amend
the definition of “Majority Banks”; and provided, further, that (i) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent, the Arranger or the Issuing Bank in addition to the Banks
required above to take such action, affect the rights or duties of the
Administrative Agent, the Arranger or the Issuing Bank, as the case may be,
under this Agreement or any other Credit Document, and (ii) no waiver or consent
to departure from any of the conditions specified in Section 3.1 or 3.2 shall be
effective unless in writing and signed by the Majority Banks and the
Administrative Agent.

 

-59-



--------------------------------------------------------------------------------

Section 9.2 Notices, Intralinks, Etc.

 

(a) Notices. All notices and other communications shall be in writing (including
telecopy or telex) and mailed, telecopied, telexed, hand delivered or delivered
by a nationally recognized overnight courier, if to the Borrower, at its address
at 2000 Sam Houston Parkway South, Suite 1700, Houston, Texas 77042, Attention:
Chief Financial Officer, with a copy to the General Counsel (telecopy: (281)
953-2400; telephone: (281) 953-2200); if to any Bank at its Domestic Lending
Office specified opposite its name on Schedule 9.2; if to the Administrative
Agent or to Wells Fargo in its capacity as Administrative Agent or as the
Issuing Bank (including the delivery of a Compliance Certificate), at its
address at 1740 Broadway, C7300-034, Denver, Colorado 80274, Attention: Agency
Syndication (telecopy: (303) 863-5531; telephone: (303) 863-6637), with a copy
to 1000 Louisiana Street, 3rd Floor, Houston, Texas 77002, Attention:
Relationship Manager (telecopy: (713) 739-1087; telephone: (713) 319-1354); and
if a Notice of Borrowing or a Notice of Conversion or Continuation to the
Administrative Agent at the Domestic Lending Office for the Administrative Agent
specified opposite its name on Schedule 9.2 or, as to each party, at such other
address or teletransmission number as shall be designated by such party in a
written notice to the other parties. All such notices and communications shall,
when mailed, telecopied, telexed or hand delivered or delivered by overnight
courier, be effective three days after deposited in the mails, when telecopy
transmission is completed, when confirmed by telex answer-back or when
delivered, respectively, except that notices and communications to the
Administrative Agent pursuant to Article II or VIII shall not be effective until
received by the Administrative Agent.

 

(b) Electronic Postings. (i) The Borrower agrees that the Administrative Agent
may make any material delivered by the Borrower to the Administrative Agent, as
well as any amendments, waivers, consents, and other written information,
documents, instruments and other materials relating to the Borrower, any of its
Subsidiaries, or any other materials or matters relating to this Agreement, the
Notes or any of the transactions contemplated hereby (excluding notices pursuant
to Article II, collectively, the “Communications”) available to the Banks by
posting such notices on an electronic delivery system (which may be provided by
the Administrative Agent, an Affiliate of the Administrative Agent, or any
Person that is not an Affiliate of the Administrative Agent), such as
IntraLinks, or a substantially similar electronic system customarily used by
financial institutions for such purposes (the “Platform”). The Borrower
acknowledges that (A) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (B) the Platform is provided “as is” and “as
available” and (C) neither the Administrative Agent nor any of its Affiliates
warrants the accuracy, completeness, timeliness, sufficiency, or sequencing of
the Communications posted on the Platform. The Administrative Agent and its
Affiliates expressly disclaim with respect to the Platform any liability for
errors in transmission, incorrect or incomplete downloading, delays in posting
or delivery, or problems accessing the Communications posted on the Platform and
any liability for any losses, costs, expenses or liabilities that may be
suffered or incurred in connection with the Platform. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the
Administrative Agent or any of its Affiliates in connection with the Platform.

 

-60-



--------------------------------------------------------------------------------

(ii) Each Bank agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communication has been posted to the Platform
shall for purposes of this Agreement constitute effective delivery to such Bank
of such information, documents or other materials comprising such Communication.
Each Bank agrees (A) to notify, on or before the date such Bank becomes a party
to this Agreement, the Administrative Agent in writing of such Bank’s e-mail
address to which a Notice may be sent (and from time to time thereafter to
ensure that the Administrative Agent has on record an effective e-mail address
for such Bank) and (B) that any Notice may be sent to such e-mail address.

 

Section 9.3 No Waiver; Remedies. No failure on the part of any Bank, the
Administrative Agent, or the Issuing Bank to exercise, and no delay in
exercising, any right hereunder or under any Note shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies provided in this Agreement and the other Credit Documents are
cumulative and not exclusive of any remedies provided by law.

 

Section 9.4 Costs and Expenses. The Borrower agrees to pay on demand all
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, execution, delivery, administration, modification and amendment
of this Agreement, the Notes and the other Credit Documents including, without
limitation, (a) all reasonable out-of-pocket costs and expenses, if any, of the
Administrative Agent, the Arranger, the Issuing Bank, and each Bank (including,
without limitation, reasonable counsel fees and expenses of the Administrative
Agent, the Arranger, the Issuing Bank, and each Bank) in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement and the other Credit Documents after an Event of Default has
occurred and is continuing, and (b) to the extent not included in the foregoing,
the costs of any Uniform Commercial Code financing statement or continuation
statement, and any related title or Uniform Commercial Code search conducted
subsequent to such recordation, and other costs usual and customary in
connection with the taking of a Lien.

 

Section 9.5 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrower and the Administrative Agent, and when the
Administrative Agent shall have, as to each Bank, either received a counterpart
hereof executed by such Bank or been notified by such Bank that such Bank has
executed it and thereafter shall be binding upon and inure to the benefit of the
Borrower, the Administrative Agent, the Arranger, the Issuing Bank, and each
Bank and their respective successors and assigns, except that the Borrower shall
not have the right to assign its rights or delegate its duties under this
Agreement or any interest in this Agreement without the prior written consent of
each Bank.

 

Section 9.6 Bank Assignments and Participations.

 

(a) Assignments. Any Bank may assign to one or more banks or other entities all
or any portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Revolving Commitment, the Advances
owing to it, the Notes held by it, and the participation interest in the Letter
of Credit Obligations held by it); provided, however, that (i) each such
assignment shall be of a constant, and not a varying, percentage of all of such
Bank’s rights and obligations under this Agreement and shall involve a ratable

 

-61-



--------------------------------------------------------------------------------

assignment of such Bank’s Revolving Commitment and such Bank’s Revolving
Advances, (ii) the amount of the resulting Revolving Commitment and Revolving
Advances of the assigning Bank (unless it is assigning all its Revolving
Commitment) and the assignee Bank pursuant to each such assignment (determined
as of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event be less than $5,000,000, (iii) each such assignment shall be
to an Eligible Assignee, (iv) the parties to each such assignment shall execute
and deliver to the Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with the Revolving Note subject
to such assignment, and (v) each Eligible Assignee (other than the Eligible
Assignee of the Administrative Agent or an Eligible Assignee which is an
Affiliate of the assigning Bank) shall pay to the Administrative Agent a $4,000
administrative fee. Upon such execution, delivery, acceptance and recording,
from and after the effective date specified in each Assignment and Acceptance,
which effective date shall be at least three Business Days after the execution
thereof, (A) the assignee thereunder shall be a party hereto for all purposes
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of a Bank hereunder and (B) such Bank thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of such Bank’s rights and
obligations under this Agreement, such Bank shall cease to be a party hereto).
Notwithstanding anything herein to the contrary, any Bank may assign, as
collateral or otherwise, any of its rights under the Credit Documents to any
Federal Reserve Bank.

 

(b) Granting Bank; SPC.

 

(i) Notwithstanding anything to the contrary contained herein, the Granting Bank
may grant to an SPC, identified as such in writing from time to time by the
Granting Bank to the Administrative Agent and the Borrower, the option to
provide to the Borrower all or any part of any Advance that the Granting Bank
would otherwise be obligated to make to the Borrower pursuant to this Agreement;
provided that (A) nothing herein shall constitute a commitment by any SPC to
make any Advance, (B) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Advance, the Granting Bank shall be
obligated to make such Advance pursuant to the terms hereof. The making of an
Advance by an SPC hereunder shall utilize the Commitment of the Granting Bank to
the same extent, and as if, such Advance were made by such Granting Bank. Each
party hereto hereby agrees that no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Bank). Notwithstanding anything to the contrary
contained in this Section 9.6(b), any SPC may (A) with notice to, but without
the prior written consent of, the Borrower and the Administrative Agent and
without paying any processing fee therefore, assign all or a portion of its
interests in any Advances to the Granting Bank or to any financial institutions
(consented to by the Borrower and the Administrative Agent) providing liquidity
and/or credit support to or for the account of the such SPC to support the
funding or maintenance of Advanced and (B) disclose on a confidential basis any
non-public information relating to the Advances to any credit rating agency,
commercial paper dealer or provider of any surety, guarantee, or credit or

 

-62-



--------------------------------------------------------------------------------

liquidity enhancement to such SPC. This Section 9.6(b) may not be amended
without the written consent of such SPC.

 

(ii) Limited Recourse. No recourse under any obligation, covenant, or agreement
of the SPC contained in this Agreement shall be had against any shareholder,
officer, agent, or director of the SPC as such, by the enforcement of any
assessment or by any proceeding, by virtue of any statute otherwise; it being
expressly agreed and understood that this Agreement is a corporate obligation of
the SPC and no personal liability shall attach to or be incurred by any officer,
agents or member of the SPC as such, or any of them under or by reason of any
obligations, covenants or agreements of the SPC contained in this Agreement, or
implied therefrom, and that any and all personal liability for breaches by the
SPC of any such obligations, covenants or agreements, either at law or by
statute or constitution, of every such shareholder, officer, agent or director
is hereby expressly waived by all parties to this Agreement as a condition of
and consideration for the SPC entering into this Agreement; provided, however,
that the foregoing shall not relieve any such Person of any liability they might
otherwise have as a result of fraudulent acts or omissions taken by them. All
parties to this Agreement acknowledge and agree that the SPC shall only be
liable for any claims that each of them may have against the SPC only to the
extent of the SPC’s assets. The provisions of this clause shall survive the
termination of this Agreement.

 

(iii) This Section 9.6(b) is subject to the following limitations:

 

(A) The Borrower and the Administrative Agent will deal directly with the
Granting Bank, not through its SPC or any other Person, in delivering any
notices, payments or other related documents;

 

(B) the Granting Bank, rather than the SPC or any other Person, shall have the
authority to approve any waivers or amendments to this Agreement or any other
Credit Documents;

 

(C) the Granting Bank’s signature shall bind the SPC, and the Administrative
Agent, the other Banks and the Borrower are entitled to rely on any such actions
taken by the Granting Bank for or on behalf of the SPC;

 

(D) no SPC arrangement shall have the effect of extending any time frame for the
Granting Bank or any SPC to make Advances under this Agreement; and

 

(E) the Granting Bank shall remain obligated for all other Obligations as a Bank
under this Agreement and the Credit Documents.

 

(c) Term of Assignments. By executing and delivering an Assignment and
Acceptance, the Bank thereunder and the assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such Bank makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value

 

-63-



--------------------------------------------------------------------------------

of this Agreement or any other instrument or document furnished pursuant hereto;
(ii) such Bank makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Borrower or the Guarantors or the
performance or observance by the Borrower or the Guarantors of any of their
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.6 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such Bank or any other Bank and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent by the terms
hereof, together with such powers as are reasonably incidental thereto; and (vi)
such assignee agrees that it will perform in accordance with their terms all of
the obligations which by the terms of this Agreement are required to be
performed by it as a Bank.

 

(d) The Register. The Administrative Agent shall maintain at its address
referred to in Section 9.2 a copy of each Assignment and Acceptance delivered to
and accepted by it and a register for the recordation of the names and addresses
of the Banks and the Revolving Commitments of, and principal amount of the
Advances owing to, each Bank from time to time (the “Register”). The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Administrative Agent, the Issuing Bank, and the
Banks may treat each Person whose name is recorded in the Register as a Bank
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower or any Bank at any reasonable time and from time
to time upon reasonable prior notice.

 

(e) Procedures. Upon its receipt of an Assignment and Acceptance executed by a
Bank and an Eligible Assignee, together with the Revolving Note or, in the case
of an assignment to another Bank, Revolving Notes subject to such assignment,
the Administrative Agent shall, if such Assignment and Acceptance has been
completed and is in substantially the form of the attached Exhibit A, (i) accept
such Assignment and Acceptance, (ii) record the information contained therein in
the Register, and (iii) give prompt notice thereof to the Borrower. Within five
Business Days after its receipt of such notice, the Borrower, at its own
expense, shall execute and deliver to the Administrative Agent in exchange for
such Note or Notes, a new Revolving Note payable to the order of such Eligible
Assignee in amount equal to the Revolving Commitment assumed by it pursuant to
such Assignment and Acceptance, and if the assigning Bank has retained any
Revolving Commitment hereunder, a new Revolving Note payable to the order of
such Bank in an amount equal to, respectively, the Revolving Commitment retained
by it hereunder. Such new Notes shall be dated the effective date of such
Assignment and Acceptance and shall otherwise be in substantially the form of
the attached Exhibit F.

 

(f) Participations. Each Bank may sell participations to one or more banks or
other entities in or to all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its Revolving
Commitment, the Advances

 

-64-



--------------------------------------------------------------------------------

owing to it, its participation interest in the Letter of Credit Obligations, and
the Revolving Note held by it); provided, however, that (i) such Bank’s
obligations under this Agreement (including, without limitation, its Revolving
Commitment to the Borrower hereunder) shall remain unchanged, (ii) such Bank
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) such Bank shall remain the holder of any such Note
for all purposes of this Agreement, (iv) the Borrower, the Administrative Agent,
and the Issuing Bank and the other Banks shall continue to deal solely and
directly with such Bank in connection with such Bank’s rights and obligations
under this Agreement, (v) such Bank shall not require the participant’s consent
to any matter under this Agreement, except for change in the principal amount of
any Note in which the participant has an interest, reductions in fees or
interest, or extending the Maturity Date, and (vi) such Bank shall give prompt
prior notice to the Borrower of each such participation to be sold by such Bank.
The Borrower hereby agrees that participants shall have the same rights under
Sections 2.8, 2.9, 2.11(c), 9.4 and 9.7 hereof as the Bank to the extent of
their respective participations. Notwithstanding the foregoing, upon the receipt
of notice by the Borrower of the sale of a participation by any Bank to one or
more banks or other entities (other than an Affiliate of such Bank) in or to all
or a portion of its rights and obligations under this Agreement (each such bank
or other entity, a “Proposed Participant”), the Borrower shall have the right,
but not the obligation, to select additional banks to replace such Proposed
Participant on the same terms and conditions as the Proposed Participant upon
prompt written notice from the Borrower to the Administrative Agent and the Bank
selling such participation. The Borrower shall have ten days from the date of
its receipt of notice of the proposed sale of such participation to the Proposed
Participant to select replacement banks to replace such Proposed Participant. If
the Borrower does not select any replacement banks or does not elect to select
any replacement banks the applicable Bank may sell such participation to the
Proposed Participant.

 

(g) Confidentiality. Each Bank may furnish any information concerning the
Borrower and its Subsidiaries in the possession of such Bank from time to time
to assignees and participants (including prospective assignees and
participants); provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree in writing to
preserve the confidentiality of any confidential information relating to the
Borrower and its Subsidiaries received by it from such Bank. Such Bank shall
promptly deliver a signed copy of any such confidentiality agreement to the
Borrower.

 

Section 9.7 Indemnification. The Borrower shall indemnify the Administrative
Agent, the Arranger, the Banks (including any lender which was a Bank hereunder
prior to any full assignment of its Revolving Commitment), the Issuing Bank, and
each affiliate thereof and their respective directors, officers, employees and
agents from, and discharge, release, and hold each of them harmless against, any
and all losses, liabilities, claims or damages to which any of them may become
subject, insofar as such losses, liabilities, claims or damages arise out of or
result from (i) any actual or proposed use by the Borrower or any Affiliate of
the Borrower of the proceeds of any Advance or Letter of Credit, (ii) any breach
by the Borrower or any Guarantor of any provision of this Agreement or any other
Credit Document, (iii) any investigation, litigation or other proceeding
(including any threatened investigation or proceeding) relating to the
foregoing, or (iv) any Environmental Claim or requirement of Environmental Laws
concerning or relating to the present or previously-owned or operated
properties, or the operations or business, of the Borrower or any of its
Subsidiaries, and the Borrower shall reimburse the

 

-65-



--------------------------------------------------------------------------------

Administrative Agent, the Arranger, the Issuing Bank, and each Bank, and each
affiliate thereof and their respective directors, officers, employees and
agents, upon demand for any reasonable out-of-pocket expenses (including legal
fees) incurred in connection with any such investigation, litigation or other
proceeding; and EXPRESSLY INCLUDING ANY SUCH LOSSES, LIABILITIES, CLAIMS,
DAMAGES, OR EXPENSE INCURRED BY REASON OF THE PERSON BEING INDEMNIFIED’S OWN
NEGLIGENCE, BUT EXCLUDING ANY SUCH LOSSES, LIABILITIES, CLAIMS, DAMAGES OR
EXPENSES INCURRED BY REASON OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE
PERSON TO BE INDEMNIFIED.

 

Section 9.8 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

 

Section 9.9 Survival of Representations, etc. All representations and warranties
contained in this Agreement or made in writing by or on behalf of the Borrower
in connection herewith shall survive the execution and delivery of this
Agreement and the Credit Documents, the making of the Advances and any
investigation made by or on behalf of the Banks, none of which investigations
shall diminish any Bank’s right to rely on such representations and warranties.
All obligations of the Borrower provided for in Sections 2.8, 2.9, 2.11(c), 9.4
and 9.7 shall survive any termination of this Agreement and repayment in full of
the Obligations.

 

Section 9.10 Severability. In case one or more provisions of this Agreement or
the other Credit Documents shall be invalid, illegal or unenforceable in any
respect under any applicable Legal Requirement, the validity, legality and
enforceability of the remaining provisions contained herein or therein shall not
be affected or impaired thereby.

 

Section 9.11 Usury Not Intended. It is the intent of the Borrower and each Bank
in the execution and performance of this Agreement and the other Credit
Documents to contract in strict compliance with applicable usury laws, including
conflicts of law concepts, governing the Advances of each Bank including such
applicable Legal Requirements of the State of Texas and the United States of
America from time to time in effect. In furtherance thereof, the Banks and the
Borrower stipulate and agree that none of the terms and provisions contained in
this Agreement or the other Credit Documents shall ever be construed to create a
contract to pay, as consideration for the use, forbearance or detention of
money, interest at a rate in excess of the Maximum Rate and that for purposes
hereof “interest” shall include the aggregate of all charges which constitute
interest under such laws that are contracted for, charged or received under this
Agreement. In the event that the maturity of the Notes is accelerated by reason
of any election of the holder thereof resulting from any Event of Default under
this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest may never include
more than the Maximum Rate and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited on the
applicable Notes (or, if the applicable Notes shall have been paid in full,
refunded to the Borrower). The provisions of this Section shall control over all
other provisions of this Agreement or the other Credit Documents which may be in
apparent conflict herewith.

 

-66-



--------------------------------------------------------------------------------

Section 9.12 Governing Law. This Agreement, the Notes and the other Credit
Documents shall be governed by, and construed and enforced in accordance with,
the laws of the State of Texas.

 

Section 9.13 Waiver of Jury Trial. THE BORROWER, THE ISSUING BANK, THE SWINGLINE
BANK, THE LENDERS AND THE ADMINISTRATIVE AGENT HEREBY IRREVOCABLY WAIVE ANY AND
ALL RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING, DIRECTLY OR
INDIRECTLY (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE), ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT, ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY, OR THE RELATIONSHIP ESTABLISHED HEREUNDER.

 

Section 9.14 Headings Descriptive. The headings of the several Sections and
paragraphs of the Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

 

Section 9.15 Entire Agreement. Pursuant to Section 26.02 of the Texas Business
and Commerce Code, a loan agreement in which the amount involved in the loan
agreement exceeds $50,000 in value is not enforceable unless the loan agreement
is in writing and signed by the party to be bound or that party’s authorized
representative.

 

THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE
PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY FROM THE WRITTEN LOAN AGREEMENT,
AND ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED
INTO THE LOAN AGREEMENT. THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS, AS
DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

 

[Remainder of page left intentionally blank]

 

-67-



--------------------------------------------------------------------------------

EXECUTED as of the date first referenced above.

 

BORROWER:

VARCO INTERNATIONAL, INC.

By:  

/s/ Clay C. Williams

   

Clay C. Williams

   

Vice President and Chief Financial

Officer

 

Signature page to Credit Agreement

(Varco International, Inc.)

 



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

WELLS FARGO BANK,

NATIONAL ASSOCIATION

By:  

/s/ Eric R. Hollingsworth

   

Eric R. Hollingsworth

   

Vice President

 

BANKS:

WELLS FARGO BANK,

NATIONAL ASSOCIATION

By:  

/s/ Eric R. Hollingsworth

   

Eric R. Hollingsworth

   

Vice President

 

Signature page to Credit Agreement

(Varco International, Inc.)

 



--------------------------------------------------------------------------------

BANK ONE, NA

By:

 

/s/ Jane Bek Keil

Name:

 

Jane Bek Keil

Title:

 

Director

 

Signature page to Credit Agreement

(Varco International, Inc.)

 



--------------------------------------------------------------------------------

BARCLAYS BANK PLC

By:  

/s/ Nicholas A. Bell

Name:

 

Nicholas A. Bell

Title:

 

Director

 

Signature page to Credit Agreement

(Varco International, Inc.)



--------------------------------------------------------------------------------

COMERICA BANK

By:  

/s/ Mona M. Foch

Name:

 

Mona M. Foch

Title:

 

Senior Vice President - Texas Division

 

Signature page to Credit Agreement

(Varco International, Inc.)



--------------------------------------------------------------------------------

CREDIT SUISSE FIRST BOSTON, acting

through its Cayman Islands Branch

By:  

/s/ Vanessa Gomez

Name:

 

VANESSA GOMEZ

Title:

 

ASSOCIATE

 

By:  

/s/ James P. Moran

Name:

 

JAMES P. MORAN

Title:

 

DIRECTOR

 

Signature page to Credit Agreement

(Varco International, Inc.)



--------------------------------------------------------------------------------

UNION PLANTERS BANK, N.A.

By:  

/s/ Edward K. Bowdon

Name:

 

Edward K. Bowdon

Title:

 

Senior Vice President

 

Signature page to Credit Agreement

(Varco International, Inc.)



--------------------------------------------------------------------------------

THE FROST NATIONAL BANK

By:  

/s/ Thomas H. Dungan

Name:

 

Thomas H. Dungan

Title:

 

Sr. Vice President

 

Signature page to Credit Agreement

(Varco International, Inc.)



--------------------------------------------------------------------------------

DNB NOR BANK ASA

By:  

/s/ Nils Eykse

Name:

 

NILS EYKSE

Title:

 

SENIOR VICE PRESIDENT

 

By:  

/s/ Philip Kurpiewski

Name:

 

Philip Kurpiewski

Title:

 

First Vice President

 

Signature page to Credit Agreement

(Varco International, Inc.)



--------------------------------------------------------------------------------

EXHIBIT A

 

ASSIGNMENT AND ACCEPTANCE

 

Dated                          , 200  

 

Reference is made to the Credit Agreement dated as of June 30, 2004 (as the same
may be further amended or modified from time to time, the “Credit Agreement”)
among Varco International, Inc., a Delaware corporation, as Borrower, the Banks,
and Wells Fargo Bank, National Association, as Administrative Agent. Capitalized
terms not otherwise defined in this Assignment and Acceptance shall have the
meanings assigned to them in the Credit Agreement.

 

Pursuant to the terms of the Credit Agreement,                      wishes to
assign and delegate             %1 of its rights and obligations under the
Credit Agreement. Therefore,                      (“Assignor”),
                     (“Assignee”), and the Administrative Agent agree as
follows:

 

1. As of the Effective Date (as defined below), the Assignor hereby sells and
assigns and delegates to the Assignee, and the Assignee hereby purchases and
assumes from the Assignor, without recourse to the Assignor and without
representation or warranty except for the representations and warranties
specifically set forth in clauses (i), (ii), and (iii) of Section 2, a
          % interest in and to (a) all of the Assignor’s rights and obligations
under the Credit Agreement in connection with its Revolving Commitment,
including, without limitation, such percentage interest in the Assignor’s
Revolving Commitment and the Advances owing to the Assignor, the participation
interest in the Letter of Credit Obligations held by the Assignor and the
Revolving Note held by the Assignor, and (b) to the extent permitted to be
assigned under applicable law, claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Bank) against any Person, whether
know or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims, and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (a)
above.

 

2. The Assignor (i) represents and warrants that, prior to executing this
Assignment and Acceptance, its Revolving Commitment is $                    ,
the aggregate outstanding principal amount of Revolving Advances owed to it by
the Borrower is $                    , and its Pro Rata Share of the Letter of
Credit Exposure is $                    ; (ii) represents and warrants that it
is the legal and beneficial owner of the interest being assigned by it hereunder
and that such interest is free and clear of any adverse claim; (iii) other than
as provided herein, makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties, or representations
made in or in connection with the Credit Agreement or any other Credit Document
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement or any other Credit Document or any other
instrument or document

--------------------------------------------------------------------------------

1 Specify percentage in no more than 5 decimal points.

 

Exhibit A - Page 1 of 4



--------------------------------------------------------------------------------

furnished pursuant thereto; (iv) makes no representation or warranty and assumes
no responsibility with respect to the financial condition of the Borrower or the
Guarantors or the performance or observance by the Borrower or the Guarantors of
any of their obligations under the Credit Agreement or any other Credit Document
or any other instrument or document furnished pursuant thereto; and (v) attaches
the Note referred to in paragraph 1 above and requests that the Administrative
Agent exchange such Note for a new Revolving Note dated                     ,
200   in the principal amount of $                     payable to the order of
the Assignee [, and a new Revolving Note dated                     , 200   in
the principal amount of $                    , payable to the order of
Assignor].

 

3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.6 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Arranger, the Assignor, or any other
Bank and based on such documents and information as it shall deem appropriate at
the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or any other Credit Document; (iii) appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under the Credit Agreement and any other
Credit Document as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; (iv)
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement or any other Credit
Document are required to be performed by it as a Bank; (v) specifies as its
Domestic Lending Office (and address for notices) and Eurodollar Lending Office
the offices set forth beneath its name on the signature pages hereof; (vi)
attaches the forms prescribed by the Internal Revenue Service of the United
States certifying as to the Assignee’s status for purposes of determining
exemption from United States withholding taxes with respect to all payments to
be made to the Assignee under the Credit Agreement and its Notes or such other
documents as are necessary to indicate that all such payments are subject to
such rates at a rate reduced by an applicable tax treaty2, and (vii) represents
that it is an Eligible Assignee.

 

4. The effective date for this Assignment and Acceptance shall be
                     (the “Effective Date”)3 and following the execution of this
Assignment and Acceptance, the Administrative Agent will record it.

 

5. Upon such recording, and as of the Effective Date, (i) the Assignee shall be
a party to the Credit Agreement for all purposes, and, to the extent provided in
this Assignment and Acceptance, have the rights and obligations of a Bank
thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights (other than rights against the
Borrower pursuant to Sections 2.8, 2.9, 2.11(c), 9.4 and 9.7 of the Credit
Agreement, which shall survive this assignment) and be released from its
obligations under the Credit Agreement.

 

6. Upon such recording, from and after the Effective Date, the Administrative
Agent shall make all payments under the Credit Agreement and the Notes in
respect of the interest assigned

--------------------------------------------------------------------------------

2 If the Assignee is organized under the laws of a jurisdiction outside the
United States.

 

3 See Section 9.6. Such date shall be at least three Business Days after the
execution of this Assignment and Acceptance.

 

Exhibit A - Page 2 of 4



--------------------------------------------------------------------------------

hereby (including, without limitation, all payments of principal, interest, and
commitment fees) to the Assignee. The Assignor and Assignee shall make all
appropriate adjustments in payments under the Credit Agreement and the Notes for
periods prior to the Effective Date directly between themselves.

 

7. This Assignment and Acceptance shall be governed by, and construed and
enforced in accordance with, the laws of the State of Texas.

 

The parties hereto have caused this Assignment and Acceptance to be duly
executed as of the date first above written.

 

[ASSIGNOR]

By:

   

Name:

   

Title:

   

Address:

               

Attention:

   

Telecopy:

   

Telephone:

   

[ASSIGNEE]

By:    

Name:

   

Title:

   

Domestic Lending Office:

Address:                

Attention:

   

Telecopy:

   

Telephone:

   

 

Exhibit A - Page 3 of 4



--------------------------------------------------------------------------------

Eurodollar Lending Office:

Address:                

Attention:

   

Telecopy:

   

Telephone:

   

WELLS FARGO BANK, NATIONAL ASSOCIATION, as

Administrative Agent

By:    

Name:

   

Title:

   

Address:

               

Attention:

   

Telecopy:

   

Telephone:

   

 

Exhibit A - Page 4 of 4



--------------------------------------------------------------------------------

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

This certificate dated as of                          , 200   is prepared
pursuant to Section 5.6 [(a)] [(b)] of the Credit Agreement dated as of June 30,
2004 (as it may be amended in accordance with its terms, the “Credit Agreement”)
among Varco International, Inc. (the “Borrower”), the Banks and Wells Fargo
Bank, National Association, as Administrative Agent. Unless otherwise defined in
this certificate, capitalized terms that are defined in the Credit Agreement
shall have the meaning set forth in the Credit Agreement.

 

The Borrower hereby certifies to the Administrative Agent and the Banks as
follows:

 

A. The attached financial statements are (check one) [    ] quarterly financial
statements dated                             , [        ] annual financial
statements dated                             , and fairly present on a
consolidated basis the balance sheet, statements of income and retained earnings
and cash flows of the Borrower and its Subsidiaries covered thereby as of the
date thereof and for the period covered thereby, other than the omission of any
footnotes as permitted at such time by the SEC and subject to normal year-end
audit adjustments for any such financial statements that are quarterly financial
statements.

 

B. As of the date of the attached financial statements and with respect to the
Borrower and its Subsidiaries on a consolidated basis:

 

  1. Leverage Ratio

 

(a)

   Aggregate dollar amount of Consolidated Indebtedness which has actually been
funded and is outstanding whether or not such amount is due or payable at such
time    $                     

(b)

   That portion of Indebtedness which is reflected as debt for borrowed money on
the consolidated balance sheet of the Borrower and its Subsidiaries in
accordance with GAAP    $                     

(c)

   Contingent Obligations of the Borrower and its Subsidiaries on a consolidated
basis with respect to debt for borrowed money    $                     

(d)

   Consolidated stockholders’ equity of the Borrower and its Subsidiaries
calculated on a consolidated basis in accordance with GAAP    $
                    

(e)

  

Total Consolidated Capitalization (b) + (c) + (d)

      

(f)

  

Leverage Ratio = (a) divided by (e)

              to              

Maximum Leverage Ratio

     0.50 to 1.00

 

Exhibit B - Page 1 of 3



--------------------------------------------------------------------------------

  2. Interest Charge Coverage Ratio.

 

(a)

   Net income (or loss) of the Borrower and its Subsidiaries for the four-fiscal
quarter period then ended determined in accordance with GAAP    $
                    

(b)

   interest expense of the Borrower and its Subsidiaries for the four-fiscal
quarter period then ended, whether expensed or capitalized, paid, accrued or
scheduled to be paid or accrued, determined in accordance with GAAP    $
                    

(c)

   expense for taxes paid or accrued of the Borrower and its Subsidiaries for
the four-fiscal quarter period then ended    $                     

(d)

   depreciation of the Borrower and its Subsidiaries for the four-fiscal quarter
period then ended    $                     

(e)

   amortization of the Borrower and its Subsidiaries for the four-fiscal quarter
period then ended    $                     

(f)

   extraordinary, unusual or non-recurring losses other than in the ordinary
course of business for the four-fiscal quarter period then ended    $
                    

(g)

   extraordinary, unusual or non-recurring gains realized other than in the
ordinary course of business of the Borrower and its Subsidiaries for the
four-fiscal quarter period then ended    $                     

(h)

  

Consolidated EBITDA (a) + (b) + (c) + (d) + (e) + (f) – (g)

   $                     

(i)

  

Interest Charge Coverage Ratio (h) divided by (b)

              to              Minimum Interest Charge Coverage Ratio      3.50
to 1.00

 

C. The Borrower has not, and has not permitted any of its Subsidiaries to
create, assume, incur or suffer to exist any Lien of any kind on or in respect
of any Property of the Borrower or any of its Subsidiaries, whether now owned or
hereafter acquired except for Permitted Liens as defined in Section 6.1 of the
Credit Agreement. Pursuant to Section 6.1(b) of

 

Exhibit B - Page 2 of 3



--------------------------------------------------------------------------------

the Credit Agreement, Liens securing Indebtedness in an aggregate principal
amount do not at this time exceed 10% of the Borrower’s Consolidated Net Worth
at any time.

 

D. The aggregate book value of all assets of the Borrower and its Subsidiaries,
taken as a whole, are not at this time less than 80% of the aggregate book value
of all assets of the Borrower and its Subsidiaries, taken as a whole, on
September 30, 2001.

 

E. The Borrower has not, and has not permitted any of its Subsidiaries to, make
or permit to exist any loans, advances, or capital contributions to, or make any
investment in, or purchase or commit to purchase any stock or securities or
evidences of Indebtedness of or interests in any Person, except those permitted
by Section 6.7 of the Credit Agreement.

 

F. The Borrower has not, and has not permitted any Subsidiary to, enter into or
suffer to exist any (a) Sale and Leaseback Transaction, or (b) any other
transaction pursuant to which it incurs or has incurred Off-Balance Sheet
Liabilities, other than (i) those transactions described on Schedule 6.11 of the
Credit Agreement and (ii) Sale and Leaseback Transactions or other Off-Balance
Sheet Liabilities in the aggregate for the Borrower and its Subsidiaries not to
exceed $50,000,000.

 

G. The Borrower has not, and has not permitted any Subsidiary to, enter into or
suffer to exist any Contingent Obligations in excess of $50,000,000.

 

H. [The aggregate principal amount of all Indebtedness of Subsidiaries of the
Borrower that are not also Guarantors does not exceed 10% of the Borrower’s
Consolidated Net Worth.]1 [The aggregate principal amount of all Indebtedness of
Subsidiaries of the Borrower (other than such Indebtedness owing to the Borrower
or to a Subsidiary of the Borrower) does not exceed 10% of the Borrower’s
Consolidated Net Worth]2.

 

I. No Default has occurred or is continuing and all of the representations and
warranties made by the Borrower and its Subsidiaries in the Credit Agreement and
each other Credit Document are true and correct in all material respects as if
made on this date.

 

Executed this          day of                 , 200  .

 

VARCO INTERNATIONAL, INC. By:    

Name:

   

Title:

   

--------------------------------------------------------------------------------

1 Until such time the Guaranty is released as required in Section 8.7 of the
Credit Agreement.

 

2 After the Guaranty is released as required in Section 8.7 of the Credit
Agreement.

 

Exhibit B - Page 3 of 3



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF SUBSIDIARY GUARANTY AND CONTRIBUTION AGREEMENT

 

This Subsidiary Guaranty and Contribution Agreement dated as of June 30, 2004
(this “Agreement”) is executed by the parties signatory hereto or to an
Accession Agreement in favor of the Administrative Agent and the Banks parties
to the Credit Agreement herein described.

 

INTRODUCTION

 

A. This Agreement is given in connection with the Credit Agreement dated as of
June 30, 2004 (as the same may be further amended or modified from time to time,
the “Credit Agreement”) among Varco International, Inc., a Delaware corporation
(the “Borrower”), the Banks and Wells Fargo Bank, National Association, as
Administrative Agent.

 

B. The Borrower is the principal financing entity for all capital requirements
of its Subsidiaries, and from time to time the Borrower has made and will
continue to make capital contributions and advances to its Subsidiaries,
including each of the parties hereto (such parties herein called the
“Guarantors”). Each Guarantor is a direct or indirect Material Subsidiary of the
Borrower and will derive substantial direct and indirect benefit from the
transactions contemplated by the Credit Agreement.

 

C. Under the Credit Agreement, it is a condition to the making of the Advances
by the Banks and the issuance of the Letters of Credit by the Issuing Bank that
each Guarantor shall have executed and delivered this Agreement.

 

Therefore, in order to induce the Banks to make the Advances and the Issuing
Bank to issue its Letters of Credit, each Guarantor hereby agrees as follows:

 

Section 1. Definitions. All capitalized terms not otherwise defined in this
Agreement that are defined in the Credit Agreement shall have the meaning
assigned to such terms by the Credit Agreement.

 

Section 2. Guaranty. Each Guarantor hereby unconditionally and irrevocably
guarantees the punctual payment when due, whether at stated maturity, by
acceleration or otherwise, of all obligations of the Borrower now or hereafter
existing under the Credit Agreement, the Notes, and any other Credit Document,
whether for principal, Reimbursement Obligations, interest, fees, expenses, or
otherwise (such obligations being the “Guaranteed Obligations”), and any and all
expenses (including reasonable counsel fees and expenses) incurred by the
Administrative Agent or any Bank in enforcing any rights under this Agreement.
Each Guarantor agrees that its guaranty obligation under this Agreement is a
guarantee of payment, not of collection, and that such Guarantor is primarily
liable for the payment of the Guaranteed Obligations.

 

Section 3. Limit of Liability. Each Guarantor shall be liable under this
Agreement with respect to the Guaranteed Obligations only for amounts
aggregating up to the largest amount that would

 

Exhibit C - Page 1 of 13



--------------------------------------------------------------------------------

not render its guaranty obligation hereunder subject to avoidance under Section
548 of the United States Bankruptcy Code or any comparable provisions of any
state law.

 

Section 4. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Credit
Agreement and the other Credit Documents, regardless of any law, regulation, or
order now or hereafter in effect in any jurisdiction affecting any of such terms
or the rights of the Administrative Agent or the Banks with respect thereto. The
liability of each Guarantor under this Agreement shall be absolute and
unconditional irrespective of:

 

(a) any lack of validity or enforceability of the Credit Agreement, any other
Credit Document, or any other agreement or instrument relating thereto;

 

(b) any change in the time, manner, or place of payment of, or in any other term
of, any of the Guaranteed Obligations, or any other amendment or waiver of or
any consent to departure from the Credit Agreement or any Credit Document;

 

(c) any exchange, release, or nonperfection of any collateral, or any release or
amendment or waiver of or consent to departure from any other agreement or
guaranty, for any of the Guaranteed Obligations; or

 

(d) any other circumstances which might otherwise constitute a defense available
to, or a discharge of the Borrower or a Guarantor.

 

Section 5. Continuation and Reinstatement, Etc. Each Guarantor agrees that, to
the extent that the Borrower makes payments to the Administrative Agent or any
Bank, or the Administrative Agent or any Bank receives any proceeds of
collateral, and such payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, or otherwise
required to be repaid, then to the extent of such repayment the Guaranteed
Obligations shall be reinstated and continued in full force and effect as of the
date such initial payment or collection of proceeds occurred. THE GUARANTOR
SHALL DEFEND AND INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH BANK FROM AND
AGAINST ANY CLAIM OR LOSS UNDER THIS SECTION 5 (INCLUDING REASONABLE ATTORNEYS’
FEES AND EXPENSES) IN THE DEFENSE OF ANY SUCH ACTION OR SUIT.

 

Section 6. Certain Waivers.

 

6.01 Notice. Each Guarantor hereby waives promptness, diligence, notice of
acceptance, notice of acceleration, notice of intent to accelerate, and any
other notice with respect to any of the Guaranteed Obligations and this
Agreement.

 

6.02 Other Remedies. Each Guarantor hereby waives any requirement that the
Administrative Agent, or any Bank protect, secure, perfect, or insure any Lien
or any Property subject thereto or exhaust any right or take any action against
the Borrower or any other Person or any collateral, including any action
required by Chapter 34 of the Texas Business and Commerce Code.

 

Exhibit C - Page 2 of 13



--------------------------------------------------------------------------------

6.03 Waiver of Subrogation. (a) Each Guarantor hereby irrevocably waives, until
payment in full of all Guaranteed Obligations and termination of all Revolving
Commitments, any claim or other rights which it may acquire against Borrower
that arise from such Guarantor’s obligations under this Agreement or any other
Credit Document, including, without limitation, any right of subrogation
(including, without limitation, any statutory rights of subrogation under
Section 509 of the Bankruptcy Code, 11 U.S.C. § 509, or otherwise),
reimbursement, exoneration, contribution, indemnification, or any right to
participate in any claim or remedy of the Administrative Agent or any Bank
against the Borrower or any collateral which the Administrative Agent or any
Bank now has or acquires. If any amount shall be paid to any Guarantor in
violation of the preceding sentence and the Guaranteed Obligations shall not
have been paid in full and all of the Revolving Commitments terminated, such
amount shall be held in trust for the benefit of the Administrative Agent and
the Banks, and shall promptly be paid to the Administrative Agent for the
benefit of the Administrative Agent and the Banks to be applied to the
Guaranteed Obligations, whether matured or unmatured, as the Administrative
Agent may elect. Each Guarantor acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated by the Credit
Agreement and that the waiver set forth in this Section 6.03(a) is knowingly
made in contemplation of such benefits.

 

(b) Each Guarantor further agrees that it will not enter into any agreement
providing, directly or indirectly, for any contribution, reimbursement,
repayment, or indemnity by the Borrower or any other Person on account of any
payment by such Guarantor to the Administrative Agent or the Banks under this
Agreement unless and until the Guaranteed Obligations shall have been paid in
full.

 

Section 7. Representations and Warranties. Each Guarantor hereby represents and
warrants as follows:

 

7.01 Authority. Such Guarantor is a corporation, limited partnership or limited
liability company as applicable, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization or formation,
which is set forth on Schedule 4.1 to the Credit Agreement. The execution,
delivery and performance by such Guarantor of this Agreement are within such
Guarantor’s corporate, partnership or limited liability company powers, have
been duly authorized by all necessary corporate, partnership or limited
liability company action, and do not contravene (a) such Guarantor’s charter or
bylaws, certificate of formation or operating agreement, or certificate of
limited partnership or agreement of limited partnership or (b) any law or
material contractual restriction affecting such Guarantor or its Property.

 

7.02 Government Approval. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required for the due
execution, delivery, and performance by such Guarantor of this Agreement.

 

7.03 Binding Obligations. This Agreement is the legal, valid, and binding
obligation of such Guarantor enforceable against such Guarantor in accordance
with its terms subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium, or similar law affecting creditors’ rights (whether
considered in a proceeding at law or in equity).

 

Exhibit C - Page 3 of 13



--------------------------------------------------------------------------------

Section 8. Covenants. Each Guarantor will comply with all covenant provisions of
Article V and Article VI of the Credit Agreement to the extent such provisions
are applicable to it for so long as such Guarantor is a Material Subsidiary of
the Borrower.

 

Section 9. Contribution. As a result of the transactions contemplated by the
Credit Agreement, each of the Guarantors will benefit, directly and indirectly,
from the Guaranteed Obligations and in consideration thereof desire to enter
into a contribution agreement among themselves as set forth in this Section 9 to
allocate such benefits among themselves and to provide a fair and equitable
arrangement to make contributions in the event any payment is made by any
Guarantor hereunder to the Administrative Agent or the Banks (such payment being
referred to herein as a “Contribution”). The Guarantors hereby agree as follows:

 

9.01 Calculation of Contribution. In order to provide for just and equitable
contribution among the Guarantors in the event any Contribution is made by a
Guarantor (a “Funding Guarantor”), such Funding Guarantor shall be entitled to a
contribution from certain other Guarantors for all payments, damages and
expenses incurred by that Funding Guarantor in discharging any of the Guaranteed
Obligations, in the manner and to the extent set forth in this Section 9.01. The
amount of any Contribution under this Agreement shall be equal to the payment
made by the Funding Guarantor to the Administrative Agent pursuant to this
Agreement and shall be determined as of the date on which such payment is made.

 

9.02 Benefit Amount Defined. For purposes of this Agreement, the “Benefit
Amount” of any Guarantor as of any date of determination shall be the net value
of the benefits to such Guarantor and all of its Subsidiaries (including any
Subsidiaries which may be Guarantors) from extensions of credit made by the
Banks to the Borrower under the Credit Agreement; provided, that in determining
the contribution liability of any Guarantor which is a Subsidiary to its direct
or indirect parent corporation or of any Guarantor to its direct or indirect
Subsidiary, the Benefit Amount of such Subsidiary and its Subsidiaries, if any,
shall be subtracted in determining the Benefit Amount of the parent corporation.
Such benefits shall include benefits of funds constituting proceeds of Advances
made to the Borrower by the Banks which are in turn advanced or contributed by
the Borrower to such Guarantor or its Subsidiaries and benefits of Letters of
Credit issued pursuant to the Credit Agreement on behalf of, or the proceeds of
which are advanced or contributed or otherwise benefit, directly or indirectly,
such Guarantor and its Subsidiaries (collectively, the “Benefits”). In the case
of any proceeds of Advances or Benefits advanced or contributed to a Person (an
“Owned Entity”) any of the equity interests of which are owned directly or
indirectly by a Guarantor, the Benefit Amount of a Guarantor with respect
thereto shall be that portion of the net value of the benefits attributable to
Advances or Benefits equal to the direct or indirect percentage ownership of
such Guarantor in its Owned Entity.

 

9.03 Contribution Obligation. Each Guarantor shall be liable to a Funding
Guarantor in an amount equal to the greater of (A) the (i) ratio of the Benefit
Amount of such Guarantor to the total amount of Guaranteed Obligations,
multiplied by (ii) the amount of Guaranteed Obligations paid by such Funding
Guarantor and (B) 95% of the excess of the fair saleable value of the property
of such Guarantor over the total liabilities of such Guarantor (including the
maximum amount reasonably expected to become due in respect of contingent
liabilities) determined as of the date on which the payment made by a Funding
Guarantor is deemed made

 

Exhibit C - Page 4 of 13



--------------------------------------------------------------------------------

for purposes of this Agreement (giving effect to all payments made by other
Funding Guarantors as of such date in a manner to maximize the amount of such
contributions).

 

9.04 Allocation. In the event that at any time there exists more than one
Funding Guarantor with respect to any Contribution (in any such case, the
“Applicable Contribution”), then payment from other Guarantors pursuant to this
Agreement shall be allocated among such Funding Guarantors in proportion to the
total amount of the Contribution made for or on account of the Borrower by each
such Funding Guarantor pursuant to the Applicable Contribution. In the event
that at any time any Guarantor pays an amount under this Agreement in excess of
the amount calculated pursuant to clause (A) of Subsection 9.03 above, that
Guarantor shall be deemed to be a Funding Guarantor to the extent of such excess
and shall be entitled to contribution from the other Guarantors in accordance
with the provisions of this Section.

 

9.05 Subsidiary Payment. The amount of contribution payable under this Section
by any Guarantor shall be reduced by the amount of any contribution paid
hereunder by a Subsidiary of such Guarantor.

 

9.06 Equitable Allocation. If as a result of any reorganization,
recapitalization, or other similar change in the Borrower or any of its
Subsidiaries, or as a result of any amendment, waiver or modification of the
terms and conditions of other Sections of this Agreement or the Guaranteed
Obligations, or for any other reason, the contributions under this Section
become inequitable as among the Guarantors, the Guarantors shall promptly modify
and amend this Section to provide for an equitable allocation of contributions.
Any of the foregoing modifications and amendments shall be in writing and signed
by all Guarantors.

 

9.07 Asset of Party to Which Contribution is Owing. The Guarantors acknowledge
that the right to contribution hereunder shall constitute an asset in favor of
the Guarantor to which such contribution is owing.

 

9.08 Subordination. No payments payable by a Guarantor pursuant to the terms of
this Section 9 shall be paid until all amounts then due and payable by the
Borrower to the Administrative Agent or any Bank, pursuant to the terms of the
Credit Documents, are paid in full in cash. Nothing contained in this Section 9
shall affect the obligations of any Guarantor to any Bank under the Credit
Agreement or any other Credit Documents.

 

Section 10. Miscellaneous.

 

10.01 Addresses for Notices. All notices and other communications provided for
hereunder shall be in writing, including telegraphic communication, and
delivered or teletransmitted to the Administrative Agent, as set forth in the
Credit Agreement, and to each Guarantor, at the address set forth beside such
Guarantor’s name on Annex 1 hereto or in the Accession Agreement executed by
such Guarantor, or to such other address as shall be designated by any Guarantor
or the Administrative Agent in written notice to the other parties. All such
notices and other communications shall be effective when delivered or
teletransmitted to the above addresses.

 

10.02 Amendments, Etc. No waiver of any provision of this Agreement nor consent
to any departure by any Guarantor therefrom shall be effective unless the same
shall be in writing

 

Exhibit C - Page 5 of 13



--------------------------------------------------------------------------------

and signed by the Administrative Agent, Majority Banks and the Borrower, and no
amendment of this Agreement shall be effective unless the same shall be in
writing and signed by each Guarantor and the Administrative Agent, with the
consent of the Majority Banks; provided that, other than for the full release of
the Guaranty as required under Section 8.7 of the Credit Agreement, any
amendment or waiver releasing any Guarantor from any liability hereunder must be
consented to by all the Banks; and provided further that any waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. Notwithstanding the foregoing, in the event that any Subsidiary
of the Borrower hereafter is required in a accordance with the terms of the
Credit Agreement or otherwise agrees to become a guarantor of the Borrower’s
obligations under the Credit Documents, then such Subsidiary may become a party
to this Agreement by executing an Accession Agreement (“Accession Agreement”) in
the form attached hereto as Annex 2, and each Guarantor and the Administrative
Agent hereby agrees that upon such Subsidiary’s execution of such Accession
Agreement, this Agreement shall be deemed to have been amended to make such
Person a Guarantor hereunder for all purposes and a party hereto and no
signature is required on behalf of the other Guarantors or the Administrative
Agent to make such an amendment to this Agreement effective.

 

10.03 No Waiver; Remedies. No failure on the part of the Administrative Agent,
or any Bank to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

10.04 Right of Set-Off. Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent and the Banks are hereby authorized
at any time, to the fullest extent permitted by law, to set off and apply any
deposits (general or special, time or demand, provisional or final) and other
indebtedness owing by the Administrative Agent or the Banks to the account of
any Guarantor against any and all of the obligations of such Guarantor under
this Agreement, irrespective of whether or not the Administrative Agent, or the
Banks shall have made any demand under this Agreement and although such
obligations may be contingent and unmatured. The Administrative Agent and the
Banks agree promptly to notify each Guarantor affected by any such set-off after
any such set-off and application made by the Administrative Agent or the Banks
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Administrative Agent and the
Banks under this Section 10.04 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the
Administrative Agent and the Banks may have.

 

10.05 Continuing Guaranty; Transfer of Interest. This Agreement shall create a
continuing guaranty and shall (a) remain in full force and effect until payment
in full and termination of the Guaranteed Obligations or until released by the
Administrative Agent as required under Section 8.7 of the Credit Agreement, (b)
be binding upon each Guarantor, its successors, and assigns, and (c) inure,
together with the rights and remedies of the Administrative Agent hereunder, to
the benefit of the Administrative Agent and the Banks, and their respective
successors, transferees, and assigns. Without limiting the generality of the
foregoing clause, when any Bank assigns or otherwise transfers any interest held
by it under the Credit Agreement or other Credit Document to any other Person
pursuant to the terms of the Credit Agreement or other Credit Document, that
other Person shall thereupon become vested

 

Exhibit C - Page 6 of 13



--------------------------------------------------------------------------------

with all the benefits held by such Bank under this Agreement. Upon the payment
in full and termination of the Guaranteed Obligations, the guaranties granted
hereby shall terminate and all rights hereunder shall revert to each Guarantor
to the extent such rights have not been applied pursuant to the terms hereof.
Upon any such termination, the Administrative Agent will, at each Guarantor’s
expense, execute and deliver to such Guarantor such documents as such Guarantor
shall reasonably request and take any other actions reasonably requested to
evidence or effect such termination.

 

10.06 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Texas. Each Guarantor
hereby irrevocably submits to the jurisdiction of any Texas state or federal
court sitting in Houston, Texas in any action or proceeding arising out of or
relating to this Agreement and the other Credit Documents, and such Guarantor
hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such court. Each Guarantor hereby
irrevocably waives, to the fullest extent it may effectively do so, any right it
may have to the defense of an inconvenient forum to the maintenance of such
action or proceeding. Each Guarantor hereby agrees that service of copies of the
summons and complaint and any other process which may be served in any such
action or proceeding may be made by mailing or delivering a copy of such process
to such Guarantor at its address specified below. Each Guarantor agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Section shall affect the rights of any Bank or
the Administrative Agent to serve legal process in any other manner permitted by
the law or affect the right of any Bank or the Administrative Agent to bring any
action or proceeding against any Guarantor or its Property in the courts of any
other jurisdiction.

 

10.07 WAIVERS OF JURY TRIAL. EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT TO WHICH IT IS A PARTY OR TO ANY
COUNTERCLAIM THEREIN.

 

10.08 ENTIRE AGREEMENT. PURSUANT TO SECTION 26.02 OF THE TEXAS BUSINESS AND
COMMERCE CODE, A LOAN AGREEMENT IN WHICH THE AMOUNT INVOLVED IN THE LOAN
AGREEMENT EXCEEDS $50,000 IN VALUE IS NOT ENFORCEABLE UNLESS THE LOAN AGREEMENT
IS IN WRITING AND SIGNED BY THE PARTY TO BE BOUND OR THAT PARTY’S AUTHORIZED
REPRESENTATIVE.

 

THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE
PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY FROM THE WRITTEN LOAN AGREEMENT,
AND ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED
INTO THE LOAN AGREEMENT. THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS, AS
DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

Exhibit C - Page 7 of 13



--------------------------------------------------------------------------------

Each Guarantor has caused this Agreement to be duly executed as of the date
first above written.

 

GUARANTORS:

TVI HOLDINGS, L.L.C.

By:    

Name:

   

Title:

   

 

VARCO U.S. HOLDINGS, INC.

By:    

Name:

   

Title:

   

 

FIBER GLASS SYSTEMS HOLDINGS, L.L.C.

By:

   

Name:

   

Title:

   

 

TUBO-FGS, L.L.C.

By:

   

Name:

   

Title:

   

 

TUBOSCOPE (HOLDING U.S.) INC.

By:    

Name:

   

Title:

   

 

Exhibit C- Page 8 of 13



--------------------------------------------------------------------------------

ADVANCED WIRECLOTH, INC.

By:    

Name:

   

Title:

   

 

TULSA EQUIPMENT MANUFACTURING COMPANY By:    

Name:

   

Title:

   

 

VARCO I/P, INC.

By:    

Name:

   

Title:

   

 

TUBOSCOPE PIPELINE SERVICES, INC.

By:    

Name:

   

Title:

   

 

VARCO, L.P.

By: TUBO-FGS LLC, its general partner

By:    

Name:

   

Title:

   

 

Exhibit C- Page 9 of 13



--------------------------------------------------------------------------------

FIBER GLASS SYSTEMS, L.P.

By: TUBO-FGS LLC, its general partner

By:    

Name:

   

Title:

   

 

Exhibit C- Page 10 of 13



--------------------------------------------------------------------------------

ANNEX 1

 

to Subsidiary Guaranty and Contribution Agreement

 

ADDRESSES OF GUARANTORS FOR NOTICES

 

TVI Holdings, L.L.C.       Varco U.S. Holdings, Inc.       Fiber Glass Systems
Holdings, L.L.C.       Tubo-FGS, L.L.C.       Tuboscope (Holding U.S.) Inc.   
  

Varco, L.P.

      Fiber Glass Systems, L.P.       Advanced Wirecloth, Inc.       Tulsa
Equipment Manufacturing Company       Varco I/P, Inc.      

 

Exhibit C- Page 11 of 13



--------------------------------------------------------------------------------

Tuboscope Pipeline Services, Inc.

     

 

Exhibit C- Page 12 of 13



--------------------------------------------------------------------------------

ANNEX 2

to Subsidiary Guaranty and Contribution Agreement

 

ACCESSION AGREEMENT

 

                    [NAME OF SUBSIDIARY], a                      corporation
(the “Company”), hereby agrees with (i) Wells Fargo Bank, National Association,
as Administrative Agent (the “Administrative Agent”) under the Credit Agreement
dated as of June 30, 2004 among Varco International, Inc., a Delaware
corporation which is the direct or indirect shareholder of the Company, the
banks named therein (the “Banks”) and Wells Fargo Bank, National Association as
Administrative Agent (as such agreement is further amended from time to time in
accordance with its terms, the “Credit Agreement”; capitalized terms used herein
and not otherwise defined having the meanings set forth therein), and (ii) the
parties to the Subsidiary Guaranty and Contribution Agreement dated as of June
30, 2004 executed in connection with the Credit Agreement, as follows:

 

The Company hereby agrees and confirms that, as of the date hereof, it (a)
intends to be a party to the Guaranty and undertakes to perform all the
obligations expressed therein, respectively, of a Guarantor (as defined in the
Guaranty), (b) agrees to be bound by all of the provisions of the Guaranty as if
it had been an original party to such Guaranty, and (c) confirms that the
representations and warranties set forth in the Guaranty with respect to the
Company, a party thereto, are true and correct in all material respects as of
the date of this Accession Agreement.

 

For purposes of notices under the Guaranty, the address for the Company is as
follows:

 

               

Attention:

       

Telephone:

       

Telecopy:

   

 

This Accession Agreement shall be governed by and construed in accordance with
the laws of the State of Texas.

 

IN WITNESS WHEREOF this Accession Agreement was executed and delivered as of the
         day of                 , 20    .

 

[NAME OF SUBSIDIARY]  

By:

   

Title:

   

 

Exhibit C- Page 13 of 13



--------------------------------------------------------------------------------

EXHIBIT D

 

NOTICE OF BORROWING

 

[Date]

 

Wells Fargo Bank, National Association,

as Administrative Agent under the Credit Agreement herein described

1740 Broadway

C7300-034

Denver, Colorado 80274

Attention: Agency Syndication

 

Ladies and Gentlemen:

 

The undersigned, Varco International, Inc., a Delaware corporation (the
“Borrower”), refers to the Credit Agreement dated as of June 30, 2004 (as the
same may be further amended or modified from time to time, the “Credit
Agreement,” the defined terms of which are used in this Notice of Borrowing
unless otherwise defined in this Notice of Borrowing) among the Borrower, the
Banks, and the Administrative Agent, and hereby gives you irrevocable notice
pursuant to Section 2.2(a) of the Credit Agreement that the undersigned hereby
requests a Borrowing, and in connection with that request sets forth below the
information relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.2(a) of the Credit Agreement:

 

(a) The Business Day of the Proposed Borrowing is                     , 200  .

 

(b) The Proposed Borrowing will be a Revolving Borrowing composed of [Prime Rate
Advances] [Eurodollar Rate Advances].

 

(c) The aggregate amount of the Proposed Borrowing is $                    .

 

(d) The Interest Period for each Eurodollar Rate Advance made as part of the
Proposed Borrowing is [             month[s]].

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

 

(a) the representations and warranties contained in the Credit Agreement and the
other Credit Documents are correct in all material respects, before and after
giving effect to the Proposed Borrowing and the application of the proceeds
therefrom, as though made on the date of the Proposed Borrowing; and

 

Exhibit D – Page 1 of 2



--------------------------------------------------------------------------------

(b) no Default has occurred and remains uncured, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom.

 

Very truly yours,

VARCO INTERNATIONAL, INC.

By:

   

Name:

   

Title:

   

 

Exhibit D – Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT E

 

NOTICE OF CONVERSION OR CONTINUATION

 

[Date]

 

Wells Fargo Bank, National Association,

as Administrative Agent under the Credit Agreement herein described

1740 Broadway

C7300-034

Denver, Colorado 80274

Attention: Agency Syndication

 

Ladies and Gentlemen:

 

The undersigned, Varco International, Inc., a Delaware corporation (the
“Borrower”), refers to the Credit Agreement dated as of June 30, 2004, (as the
same may be further amended or modified from time to time, the “Credit
Agreement,” the defined terms of which are used in this Notice of Conversion or
Continuation unless otherwise defined in this Notice of Conversion or
Continuation), among the Borrower, the Banks, and the Administrative Agent, and
hereby gives you irrevocable notice pursuant to Section 2.2(b) of the Credit
Agreement that the undersigned hereby requests a Conversion or continuation of
an outstanding Borrowing, and in connection with that request sets forth below
the information relating to such Conversion or continuation (the “Proposed
Borrowing”) as required by Section 2.2(b) of the Credit Agreement:

 

(a) The Business Day of the Proposed Borrowing is                     , 200  .

 

(b) The Proposed Borrowing will be a composed of [Prime Rate Advances]
[Eurodollar Rate Advances].

 

(c) The aggregate amount of the Borrowing to be Converted or continued is
$                     and consists of [Prime Rate Advances] [Eurodollar Rate
Advances].

 

(d) The Proposed Borrowing consists of [a Conversion to [Prime Rate Advances]
[Eurodollar Rate Advances]] [a continuation of [Prime Rate Advances] [Eurodollar
Rate Advances]].

 

(e) The Interest Period for each Eurodollar Rate Advance made as part of the
Proposed Borrowing is [             month[s]].

 

Exhibit E – Page 1 of 2



--------------------------------------------------------------------------------

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

 

(a) the representations and warranties contained in the Credit Agreement and the
other Credit Documents are correct in all material respects, before and after
giving effect to the Proposed Borrowing and the application of the proceeds
therefrom, as though made on the date of the Proposed Borrowing; and

 

(b) no Default has occurred and remains uncured, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom.

 

Very truly yours,

VARCO INTERNATIONAL, INC.

By:

   

Name:

   

Title:

   

 

Exhibit E – Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT F

 

FORM OF REVOLVING NOTE

 

$                                         

                      , 200  

 

For value received, the undersigned Varco International, Inc., a Delaware
corporation (“Borrower”), hereby promises to pay to the order of
                                     (“Bank”) the principal amount of
                         and         /100 Dollars ($    ) or, if less, the
aggregate outstanding principal amount of each Revolving Advance (as defined in
the Credit Agreement referred to below) made by the Bank to the Borrower,
together with interest on the unpaid principal amount of each such Revolving
Advance from the date of such Revolving Advance until such principal amount is
paid in full, at such interest rates, and at such times, as are specified in the
Credit Agreement.

 

This Note is one of the Revolving Notes referred to in, and is entitled to the
benefits of, and is subject to the terms of, the Credit Agreement dated as of
June 30, 2004 (as the same may be further amended or modified from time to time,
the “Credit Agreement”), among the Borrower, the Banks and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used in this
Note that are defined in the Credit Agreement and not otherwise defined in this
Note have the meanings assigned to such terms in the Credit Agreement. The
Credit Agreement, among other things, (a) provides for the making of Revolving
Advances by the Bank to the Borrower from time to time in an aggregate amount
not to exceed at any time outstanding the Dollar amount first above mentioned,
the indebtedness of the Borrower resulting from each such Revolving Advance
being evidenced by this Note and (b) contains provisions for acceleration of the
maturity of this Note upon the happening of certain events stated in the Credit
Agreement and for prepayments of principal prior to the maturity of this Note
upon the terms and conditions specified in the Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to the Administrative Agent at 1000 Louisiana, 3rd Floor, Houston, Texas
77002 (or at such other location or address as may be specified by the
Administrative Agent to the Borrower) in same day funds. The Bank shall record
all Revolving Advances and payments of principal made under this Note, but no
failure of the Bank to make such recordings shall affect the Borrower’s
repayment obligations under this Note.

 

Except as specifically provided in the Credit Agreement, the Borrower hereby
waives presentment, demand, protest, notice of intent to accelerate, notice of
acceleration, and any other notice of any kind. No failure to exercise, and no
delay in exercising, any rights hereunder on the part of the holder of this Note
shall operate as a waiver of such rights.

 

Exhibit F – Page 1 of 2



--------------------------------------------------------------------------------

This Note shall be governed by, and construed and enforced in accordance with,
the laws of the state of Texas (except that Tex. Rev. Civ. Stat. Ann. Art. 5069,
Ch. 15), which regulates certain revolving credit loan accounts shall not apply
to this Note).

 

THIS WRITTEN NOTE, TOGETHER WITH THE OTHER CREDIT DOCUMENTS, AS DEFINED IN THE
CREDIT AGREEMENT, REPRESENT THE FINAL AGREEMENT BETWEEN THE BORROWER AND THE
BANK WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
BORROWER AND THE BANK. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
BORROWER AND THE BANK.

 

VARCO INTERNATIONAL, INC.

By:

   

Name:

   

Title:

   

 

Exhibit F – Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT G

 

FORM OF SWINGLINE NOTE

 

$10,000,000

  June     , 2004

 

For value received, the undersigned Varco International, Inc., a Delaware
corporation (“Borrower”), hereby promises to pay to the order of Wells Fargo
Bank, National Association (the “Bank”) the principal amount of Ten Million and
No/100 Dollars ($10,000,000) or, if less, the aggregate outstanding principal
amount of each Swingline Advance (as defined in the Credit Agreement referred to
below) made by the Bank to the Borrower, together with interest on the unpaid
principal amount of each such Swingline Advance from the date of such Swingline
Advance until such principal amount is paid in full, at such interest rates, and
at such times, as are specified in the Credit Agreement.

 

This Note is the Swingline Note referred to in, and is entitled to the benefits
of, and is subject to the terms of, the Credit Agreement dated as of June 30,
2004 (as the same may be further amended or modified from time to time, the
“Credit Agreement”), among the Borrower, the Banks, and Wells Fargo Bank,
National Association as Administrative Agent. Capitalized terms used in this
Note that are defined in the Credit Agreement and not otherwise defined in this
Note have the meanings assigned to such terms in the Credit Agreement. The
Credit Agreement, among other things, (a) provides for the making of Swingline
Advances by the Bank to the Borrower from time to time at the discretion of the
Bank in an aggregate amount not to exceed at any time outstanding the Dollar
amount first above mentioned, the indebtedness of the Borrower resulting from
each such Swingline Advance being evidenced by this Note and (b) contains
provisions for acceleration of the maturity of this Note upon the happening of
certain events stated in the Credit Agreement and for prepayments of principal
prior to the maturity of this Note upon the terms and conditions specified in
the Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to the Administrative Agent at 1000 Louisiana, 3rd Floor, Houston, Texas
77002 (or at such other location or address as may be specified by the
Administrative Agent to the Borrower) in same day funds. The Bank shall record
all Swingline Advances and payments of principal made under this Note, but no
failure of the Bank to make such recordings shall affect the Borrower’s
repayment obligations under this Note.

 

Except as specifically provided in the Credit Agreement, the Borrower hereby
waives presentment, demand, protest, notice of intent to accelerate, notice of
acceleration, and any other notice of any kind. No failure to exercise, and no
delay in exercising, any rights hereunder on the part of the holder of this Note
shall operate as a waiver of such rights.

 

Exhibit G - Page 1 of 2



--------------------------------------------------------------------------------

This Note shall be governed by, and construed and enforced in accordance with,
the laws of the state of Texas (except that Tex. Rev. Civ. Stat. Ann. Art. 5069,
Ch. 15, which regulates certain revolving credit loan accounts shall not apply
to this Note).

 

THIS WRITTEN NOTE, TOGETHER WITH THE OTHER CREDIT DOCUMENTS, AS DEFINED IN THE
CREDIT AGREEMENT, REPRESENT THE FINAL AGREEMENT BETWEEN THE BORROWER AND THE
BANK WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
BORROWER AND THE BANK. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
BORROWER AND THE BANK.

 

VARCO INTERNATIONAL, INC.

By:

   

Name:

   

Title:

   

 

Exhibit G – Page 2 of 2